Exhibit 10.23.1

LOAN AGREEMENT

Dated as of December 7, 2006

by and among

ASHFORD PHILLY LP,

ASHFORD ANCHORAGE LP,

ASHFORD MINNEAPOLIS AIRPORT LP,

ASHFORD MV SAN DIEGO LP,

ASHFORD WALNUT CREEK LP,

ASHFORD TRUMBULL LP, and

ASHFORD IOWA CITY LP

(collectively, as Borrowers)

and

COUNTRYWIDE COMMERCIAL REAL ESTATE FINANCE, INC.

(as Lender)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 CERTAIN DEFINITIONS

     1   

Section 1.1. Definitions

     1   

ARTICLE 2 GENERAL TERMS

     27   

Section 2.1. The Loan

     27   

Section 2.2. Use of Proceeds

     29   

Section 2.3. Security for the Loan

     29   

Section 2.4. Borrowers’ Note

     29   

Section 2.5. Principal, Interest and Other Payments

     30   

Section 2.6. Prepayment

     30   

Section 2.7. Application of Payments

     31   

Section 2.8. Payment of Debt Service, Method and Place of Payment

     31   

Section 2.9. Taxes; Funding Losses; Changes in Law

     32   

Section 2.10. Extension Options

     32   

Section 2.11. Central Cash Management and Reserves

     33   

Section 2.12. Security Agreement

     36   

Section 2.13. Secondary Market Transactions

     37   

Section 2.14. Interest Rate Cap Agreement

     40   

Section 2.15. Partial Release

     41   

Section 2.16. Substitution

     43   

Section 2.17. Permitted Mezzanine Indebtedness

     46   

Section 2.18. Assumption

     47   

ARTICLE 3 CONDITIONS PRECEDENT

     48   

Section 3.1. Conditions Precedent to the Making of the Loan

     48   

Section 3.2. Form of Loan Documents and Related Matters

     52   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     53   

Section 4.1. Representations and Warranties of Borrower and Operating Lessee

     53   

Section 4.2. Survival of Representations and Warranties

     62   

ARTICLE 5 AFFIRMATIVE COVENANTS

     62   

Section 5.1. Borrower Covenants

     62   

ARTICLE 6 NEGATIVE COVENANTS

     76   

Section 6.1. Borrower Negative Covenants

     76   

ARTICLE 7 DEFAULTS

     78   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

     Page  

Section 7.1. Event of Default

     78   

Section 7.2. Remedies

     81   

Section 7.3. Remedies Cumulative

     81   

Section 7.4. Lender’s Right to Perform

     82   

ARTICLE 8 MISCELLANEOUS

     82   

Section 8.1. Survival

     82   

Section 8.2. Lender’s Discretion

     82   

Section 8.3. Governing Law

     83   

Section 8.4. Modification, Waiver in Writing

     83   

Section 8.5. Delay Not a Waiver

     84   

Section 8.6. Notices

     84   

Section 8.7. Trial By Jury

     85   

Section 8.8. Headings

     85   

Section 8.9. Assignment

     85   

Section 8.10. Severability

     85   

Section 8.11. Preferences

     86   

Section 8.12. Waiver of Notice

     86   

Section 8.13. Remedies of Borrower

     86   

Section 8.14. Exculpation

     86   

Section 8.15. Exhibits Incorporated

     88   

Section 8.16. Offsets, Counterclaims and Defenses

     88   

Section 8.17. No Joint Venture or Partnership

     90   

Section 8.18. Waiver of Marshalling of Assets Defense

     90   

Section 8.19. Waiver of Counterclaim

     90   

Section 8.20. Conflict; Construction of Documents

     90   

Section 8.21. Brokers and Financial Advisors

     90   

Section 8.22. Counterparts

     90   

Section 8.23. Estoppel Certificates

     90   

Section 8.24. Payment of Expenses

     91   

Section 8.25. Bankruptcy Waiver

     91   

Section 8.26. Entire Agreement

     92   

Section 8.27. Dissemination of Information

     92   

Section 8.28. Limitation of Interest

     92   

Section 8.29. Indemnification

     93   

Section 8.30. Borrower Acknowledgments

     93   

Section 8.31. Publicity

     93   

Section 8.32. Cross Collateralization

     93   

Section 8.33. Contribution

     94   

Section 8.34. Additional Financial Information

     97   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

     Page  

Section 8.35. Change of Payment Date, Maturity Date, Interest Accrual Period and
Interest Rate Adjustment Date

     98   

Section 8.36. Time of Essence

     98   

Section 8.37. Final Agreement

     98   

Exhibit A Intentionally Omitted

  

Exhibit B Capital Improvements/Environmental Remediation

  

Exhibit C Interest Rate Cap Agreement Requirements

  

Exhibit D Individual Properties and Allocated Loan Amounts

  

Exhibit E Rate Cap Pledge and Security Agreement

  

Exhibit F Managers

  

Exhibit G Franchisors

  

Exhibit H Intentionally omitted.

  

Exhibit I Description of Property Improvement Requirements & Pre-approved
Capital Expenditure Budget

  

Exhibit J Intentionally omitted.

  

Exhibit K FF&E Financing

  

Exhibit L Organizational Chart

  

Exhibit M Waiver and Acknowledgment

  

 

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, made as of December 7, 2006, is by and among COUNTRYWIDE
COMMERCIAL REAL ESTATE FINANCE, INC., a California corporation (in such
capacity, and together with its successors and assigns “Note Holder” and
“Lender”), and ASHFORD PHILLY LP, ASHFORD ANCHORAGE LP, ASHFORD MINNEAPOLIS
AIRPORT LP, ASHFORD MV SAN DIEGO LP, ASHFORD WALNUT CREEK LP, ASHFORD TRUMBULL
LP, AND ASHFORD IOWA CITY LP, each a Delaware limited partnership (each, a
“Borrower”, and collectively with each Borrower’s successors and assigns,
“Borrowers”).

RECITALS

WHEREAS, Borrowers desire to obtain a loan (the “Loan”) from Lender in the
aggregate principal amount of up to $247,000,000 (the “Loan Amount”, of which
$212,000,000 was advanced to Borrower on the date hereof (the “Initial Loan
Amount”)) which Loan is evidenced by a Promissory Note, dated as of the date
hereof (as may be modified, amended, supplemented, extended or consolidated in
writing, and any note(s) issued in exchange therefor or in replacement thereof,
the “Note”), made by the Borrowers, each as maker, in favor of Note Holder, as
payee in the original principal amount of up to $247,000,000; and

WHEREAS, Lender is willing to make the Loan on the condition that Borrowers join
in the execution and delivery of this Agreement which shall establish the terms
and conditions of the Loan.

NOW, THEREFORE, in consideration of the making of the Loan by Lender, and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereby covenant, agree, represent and warrant as follows:

ARTICLE 1

CERTAIN DEFINITIONS

Section 1.1. Definitions.

For all purposes of this Agreement:

(a) the capitalized terms defined in this Article 1 have the meanings assigned
to them in this Article 1, and include the plural as well as the singular;

(b) all accounting terms have the meanings assigned to them in accordance with
GAAP;

(c) the words “herein”, “hereof”, and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section, or other subdivision; and

 

1



--------------------------------------------------------------------------------

(d) the following terms have the following meanings:

“Acceptable Counterparty” means any counterparty to an Interest Rate Cap
Agreement that has and maintains (or whose obligations thereunder are guaranteed
in a manner and by a guarantor that (1) prior to the date that all or any
portion of the Loan is included in a REMIC, is reasonably acceptable to Lender,
or (2) after the date that all or any portion of the Loan is included in a
REMIC, would be acceptable to a prudent commercial lender making a loan similar
to the Loan) (a) (i) a long-term unsecured debt rating or counterparty rating of
“AA-” or higher from S&P, and (ii) a short-term unsecured debt rating of not
less than “A-1+” by S&P, and (b) a long-term unsecured debt rating of not less
than “Aa3” by Moody’s, or any other counterparty to an Interest Rate Cap
Agreement with respect to which a Rating Agency Confirmation is received.

“Account Collateral” means the Cash Collateral Account, each Collection Account,
each Reserve Account, and all amounts deposited or held in such accounts, and
all Proceeds of any or all of the foregoing.

“Additional Advance(s)” has the meaning set forth in Section 2.1(a).

“Adjusted Net Operating Income” means, with respect to each Individual Property,
for any period, the Net Operating Income for such period (Net Operating Income
to be calculated for the purposes of this definition of “Adjusted Net Operating
Income” without deduction for actual management fees paid pursuant to any
Management Agreement for such period or actual franchise fees paid pursuant to
any Franchise Agreement for such period) reduced by (i) annual base management
fees, pro rated for the applicable period, equal to the greater of (y) actual
base management fees paid pursuant to the Management Agreement and (z) five
percent (5%) of Gross Revenues, (ii) annual base franchise fees paid pursuant to
the applicable Franchise Agreement, pro rated for the applicable period, equal
to the greater of (y) actual base franchise fees paid pursuant to the Franchise
Agreement and (z) five percent (5%) of Gross Revenues, and (iii) a reserve for
furniture, fixtures and equipment of four percent (4%) of Gross Revenues.

“Advance Request” has the meaning set forth in Section 2.1(a).

“Affiliate” of any specified Person means any other Person controlling,
controlled by or under common control with such specified Person. For the
purposes of this Agreement, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise; and the terms “controls”,
“controlling” and “controlled” have the meanings correlative to the foregoing.
For the avoidance of doubt, with respect to any Borrower or Operating Lessee,
the definition of “Affiliate” shall not include Remington Manager.

“Aggregate Debt Service Coverage Ratio” means, for any period, the quotient
obtained by dividing (a) the underwritten net cash flow of the Individual
Properties determined by Lender in its reasonable discretion in accordance with
customary underwriting standards for such period by (b) the aggregate of all
principal and interest payable for such period under (i) the

 

2



--------------------------------------------------------------------------------

Loan Documents (assuming the Loan had been fully advanced), plus (ii) the
Mezzanine Loan (assuming the Mezzanine Loan had been fully advanced at the
beginning of such period) (provided, however, such ratio shall, in all cases, be
determined utilizing a debt service constant calculated with the Interest Rate
assuming that the Interest Rate equals the sum of the Strike Rate and the Note
Spread and the interest rate payable with respect to the Mezzanine Loan being
the actual interest rate if such Mezzanine Loan is a fixed rate loan and if such
Mezzanine Loan is a floating rate loan, such interest rate shall be calculated
as the sum of the Strike Rate and the interest rate spread on such Mezzanine
Loan).

“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be modified, supplemented or amended.

“Allocated Loan Amount” means, with respect to each Individual Property, the
amount set forth on Exhibit D attached hereto, as such amounts shall be adjusted
from time to time as hereinafter set forth. Upon each adjustment in the amount
of Indebtedness due to the making of an Additional Advance, the Allocated Loan
Amount for the applicable Individual Property shall be increased by any
Additional Advance for such Individual Property in accordance with the
Pre-approved Capital Expenditure Budget. When the Indebtedness is reduced as the
result of Lender’s receipt of proceeds with respect to a Condemnation or
Casualty affecting one hundred percent (100%) of any Individual Property, the
Allocated Loan Amount for such Individual Property with respect to which the
Insurance Proceeds or Condemnation Proceeds were received shall, at Lender’s
sole discretion, be reduced to zero (such Allocated Loan Amount prior to
reduction being referred to as the “Withdrawn Allocated Amount”), and each other
Allocated Loan Amount shall, if the Withdrawn Allocated Amount exceeds such
proceeds (such excess being referred to as the “Proceeds Deficiency”), be
increased by an amount equal to the product of (1) the Proceeds Deficiency and
(2) a fraction, the numerator of which is the applicable Allocated Loan Amount
(prior to the adjustment in question) and the denominator of which is the
aggregate of all of the Allocated Loan Amounts (prior to the adjustment in
question) other than the Withdrawn Allocated Amount.

“Appraisal” means an appraisal of any Individual Property prepared in accordance
with the requirements of FIRREA prepared by an independent third party appraiser
holding an MAI designation, who is state licensed or state certified if required
under the laws of the state where such Individual Property is located, who meets
the requirements of FIRREA and who is otherwise reasonably satisfactory to
Lender.

“Approved Budget” has the meaning provided in Section 5.1(o)(10).

“Appurtenant Rights” means, collectively, “Appurtenant Rights” as defined in
each Mortgage.

“Assignment of Agreements” shall mean, with respect to each Individual Property,
a first priority Assignment of Management Agreement and Agreements Affecting
Real Estate, in form and substance satisfactory to Lender, dated as of the
Closing Date, from each applicable Borrower, as assignor, to Lender, as
assignee, as the same may thereafter from time to time be supplemented, amended,
modified or extended by one or more written agreements supplemental thereto.

 

3



--------------------------------------------------------------------------------

“Assignment of Leases” shall mean, with respect to each Individual Property, a
first priority Assignment of Leases and Rents, in form and substance
satisfactory to Lender, dated as of the Closing Date from the applicable
Borrower and/or Operating Lessee, as assignor, to Lender, as assignee, assigning
to Lender all of such Borrower’s and/or Operating Lessee’s right, title and
interest in and to the Leases and the Rents, as the same may thereafter from
time to time be supplemented, amended, modified or extended by one or more
written agreements supplemental thereto.

“Borrower” has the meaning provided in the preamble to this Agreement.

“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
on which national banks are not open for general business in (i) the State of
California, (ii) the state where the corporate trust office of the any trustee
in connection with a Secondary Market Transaction is located, or (iii) the state
where the servicing offices of the any servicer in connection with a Secondary
Market Transactions are located.

“Cash Collateral Account” has the meaning provided in Section 2.11(b).

“Cash Collateral Account Agreement” has the meaning provided in Section 2.12(c).

“Cash Collateral Account Bank” means the bank chosen by Lender to hold the Cash
Collateral Account, or any successor bank hereafter selected by Lender in
accordance with the terms hereof.

“Cash Trap Period” means (a) any period commencing upon the occurrence of any
Event of Default, and ending upon Lender giving notice to the Collection Account
Bank and Borrower that such Event of Default no longer exists and no other Event
of Default then exists, and (b) any period during which any mezzanine loan
permitted under the Loan Documents is outstanding.

“Casualty” has the meaning, with respect to each Individual Property, provided
in the Mortgage for such Individual Property.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, together with
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means, collectively, the “Collateral” as defined in each Mortgage.

“Collection Account” has the meaning provided in Section 2.11(a)(i).

“Collection Account Agreement” has the meaning set forth in Section 2.11(b).

“Collection Account Bank” shall mean, with respect to each Individual Property,
the collection bank for such Individual Property and any successor bank
hereafter selected by each applicable Borrower which owns such Individual
Property and approved by Lender in accordance with each Collection Account
Agreement.

 

4



--------------------------------------------------------------------------------

“Completion Guaranty” means that certain Completion Guaranty executed by Ashford
Hospitality Limited Partnership, a Delaware limited partnership, in favor of
Lender relating to work required under the Pre-approved Capital Expenditure
Budget.

“Condemnation Proceeds” has the meaning, with respect to each Individual
Property, provided in the Mortgage for such Individual Property.

“Contingent Obligation” means any obligation of any Borrower guaranteeing any
indebtedness, leases, dividends or other obligations (“primary obligations”) of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of any Borrower,
whether or not contingent; (i) to purchase any such primary obligation, or any
property constituting direct or indirect security therefor; (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor;
(iii) to purchase property, securities or services primarily for the purpose of
assuring the owner or obligee under any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; or
(iv) otherwise to assure or hold harmless the owner or obligee under such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum anticipated liability in
respect thereof (assuming that the applicable Borrower is required to perform
thereunder) as determined by Lender in good faith.

“Control” means the ownership, directly or indirectly, in the aggregate of more
than fifty percent (50%) of the beneficial ownership interests of an entity and
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise. “Controlled by,”
“controlling” and “under common control with” shall have the respective
correlative meaning thereto.

“Countrywide” means Countrywide Commercial Real Estate Finance, Inc.

“Debt Service” means, for any period, the aggregate of all principal, interest
payments, Default Rate interest, Late Charges, prepayment premiums, if any, and
other amounts that accrue or are due and payable in accordance with the Loan
Documents during such period.

“Debt Service Coverage Ratio” means, for any period, the quotient obtained by
dividing (i) the underwritten net cash flow of the Individual Properties that
will remain subject to the Lien of the Loan Documents for the specified period,
as reasonably calculated by Lender in accordance with customary underwriting
standards (the “Underwritten Net Cash Flow”), by (ii) the aggregate of all
amounts that accrue or become due and payable to Lender with respect to
principal and interest pursuant to the Loan Documents during such period, as
reasonably calculated by Lender (provided, however, such ratio shall, in all
cases, be determined utilizing a debt service constant calculated assuming that
the Interest Rate equals the sum of the Strike Rate and the Note Spread and
assuming the Loan has been fully advanced).

 

5



--------------------------------------------------------------------------------

“Debt Yield” means the quotient (expressed as a percentage) obtained by dividing
(A) Adjusted Net Operating Income as to remaining Individual Properties
following a Partial Release, by (B) the Loan Amount after giving effect to any
prepayment in connection with a Partial Release. Adjusted Net Operating Income
shall be calculated on a trailing twelve (12) month basis.

“Deed of Trust Trustee” means, with respect to each Individual Property, the
trustee, if any, under the Mortgage for such Individual Property.

“Default” means the occurrence of any event which, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

“Default Collateral” has the meaning provided in Section 8.14.

“Default Rate” means the per annum interest rate equal to the lesser of (i) the
Maximum Amount or (ii) five percent (5%) plus the LIBOR Interest Rate for the
Note.

“Deferred Maintenance and Environmental Reserve Account” means the account
established pursuant to Section 2.11(d).

“Eligible Account” means (i) an account maintained with a federal or state
chartered depository institution or trust company whose (x) commercial paper,
short-term debt obligations or other short-term deposits are rated at least A-1
by S&P and the equivalent by each other Rating Agency if the deposits in such
account are to be held in such account for thirty (30) days or less or
(y) long-term unsecured debt obligations are rated at least A by S&P and the
equivalent by each other Rating Agency if the deposits in such account are to be
held in such account for more than thirty (30) days; or (ii) a segregated trust
account maintained with the trust department of a federal or state chartered
depository institution or trust company acting in its fiduciary capacity which
institution or trust company is subject to regulations regarding fiduciary funds
on deposit substantially similar to 12 C.F.R. § 9.10(b); or (iii) an account
otherwise acceptable to each Rating Agency, as confirmed in writing that such
account would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any security issued in
connection with a Secondary Market Transaction.

“Embargoed Person” has the meaning provided in Section 4.1(ll).

“Embassy Suites Walnut Creek” means that certain hotel known as the Embassy
Suites Walnut Creek located in Walnut Creek, California and owned by Ashford
Walnut Creek LP, a Delaware limited partnership.

“Engineer” means any reputable Independent engineer, properly licensed in the
relevant jurisdiction and approved by Lender in Lender’s reasonable discretion.

 

6



--------------------------------------------------------------------------------

“Engineering Report(s)” means, with respect to each Individual Property, the
structural engineering report(s) with respect to such Individual Property
(i) prepared by an Engineer, (ii) addressed to or permitted by such preparer to
be relied upon by Lender, (iii) prepared based on a scope of work determined by
Lender in Lender’s discretion, and (iv) in form and content acceptable to Lender
in Lender’s discretion, together with any amendments or supplements thereto.

“Entity” means a (a) corporation, if the applicable Borrower is listed as a
corporation in the preamble to this Agreement, (b) limited partnership, if the
applicable Borrower is listed as a limited partnership in the preamble to this
Agreement or (c) limited liability company, if the applicable Borrower is listed
as a limited liability company in the preamble to this Agreement.

“Environmental Guaranty” means the Environmental Indemnity Agreement in form and
substance satisfactory to Lender dated as of the Closing Date from Borrower and
Ashford Hospitality Limited Partnership, a Delaware limited partnership, to
Lender relating to all Individual Properties, as the same may thereafter be from
time to time supplemented, amended, modified or extended by one or more
agreements supplemental thereto.

“Environmental Indemnified Parties” includes Lender, any Person who is or will
have been involved with the servicing of the Loan, Persons who may hold or
acquire or will have held a full or partial interest in the Loan (including, but
not limited to, Investors or prospective Investors, as well as custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan for the benefit of third parties) as well as the respective
directors, officers, shareholders, partners, employees, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including
but not limited to any other Person who holds or acquires or will have held a
participation or other full or partial interest in the Loan or the collateral
therefor, whether during the term of the Loan or as a part of or following a
foreclosure of the collateral for the Loan and including, but not limited to,
any successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of other actual or threatened
danger to human health or the environment, including, without limitation, the
following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act, and including, without limitation, any
present and future federal, state and local laws, statutes ordinances, rules,
regulations and the like, as well as common law: requiring notification or
disclosure of Releases of Hazardous Substances or other environmental condition
of any or all of the Individual Properties to any Governmental Authority or
other Person, whether or not in connection with transfer of title to or interest
in any or all of the Individual Properties.

 

7



--------------------------------------------------------------------------------

“Environmental Liens” means, with respect to each Individual Property, all liens
and other encumbrances imposed on any Borrower which owns such Individual
Property pursuant to any Environmental Law, whether due to any act or omission
of any Borrower or any other person.

“Environmental Report(s)” means, with respect to each Individual Property,
environmental audit report(s) (i) prepared by a reputable environmental Engineer
approved by Lender in Lender’s discretion, (ii) addressed to or permitted by
such environmental Engineer to be relied upon by Lender (iii) prepared based on
a scope of work determined by Lender in Lender’s discretion, and (iv) in form
and content acceptable to Lender in Lender’s discretion, together with any
amendments or supplements thereto delivered to Lender.

“Equity Interests” means (i) if the applicable Borrower is a limited
partnership, limited partnership interests in Borrower, or (ii) if the
applicable Borrower is a limited liability company, membership interests in
Borrower; or (iii) if the applicable Borrower is a corporation, the share or
stock interests in the applicable Borrower; provided, however, Equity Interests
shall not include any direct or indirect legal or beneficial ownership interest,
or any other interest of any nature or kind whatsoever, of any SPE Equity Owner
in any Borrower or in any other SPE Equity Owner, as applicable.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code,
of which any Borrower is a member, and (ii) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(b) of the Code and
the lien created under Section 302(k) of any ERISA and Section 430(k) of the
Code, described in Section 414(m) or (o) of the Code, of which any Borrower is a
member.

“Event of Default” has the meaning set forth in Section 7.1.

“Exchange Act” has the meaning set forth in Section 2.13(c).

“Extension Interest Rate Cap Agreement” means, a confirmation (together with the
definitions, ISDA master agreement and schedules relating thereto) between the
applicable Acceptable Counterparty and each Borrower, relating to the applicable
Extension Term, satisfying the requirements set forth in Exhibit C.

“Extension Term” has the meaning set forth in Section 2.10.

 

8



--------------------------------------------------------------------------------

“FF&E Financing” shall mean, with respect to an Individual Property, the
personal property leases and personal property financing set forth with respect
to such Individual Property on Exhibit K, attached hereto and incorporated
herein and all renewals, amendments and extensions thereof.

“FF&E Reserve Account” means the account established pursuant to
Section 2.11(d).

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as the same may be amended from time to time.

“First Extended Maturity Date” has the meaning set forth in Section 2.10.

“First Extension Term” has the meaning set forth in Section 2.10.

“Fiscal Year” means the 12-month period ending on December 31 of each year or
such other fiscal year of Borrowers as Borrowers may select from time to time
with the prior written consent of Lender, such consent not to be unreasonably
withheld or delayed.

“Franchise Agreement” shall mean, individually or collectively, as the context
may require, each franchise or similar agreement entered into by and between the
applicable Borrower and/or Operating Lessee and Franchisor pursuant to which the
applicable Borrower and/or Operating Lessee is permitted to operate the
applicable Individual Property under the “flag” or other trade name that is the
subject thereof, as the same may be amended, restated, replaced, supplemented or
otherwise modified in accordance with the terms hereof.

“Franchisor” shall mean, individually or collectively, as the context may
require, each franchisor under a Franchise Agreement. As of the date hereof,
each Franchisor of each Individual Property is set forth on Exhibit G attached
hereto. No replacement or substitute Franchisor shall be selected, approved or
consented to by any Borrower or Operating Lessee other than in accordance with
the terms hereof.

“Franchisor’s Subordination” means, with respect to each Individual Property, a
Franchisor’s Consent and Subordination Agreement, comfort letter or similar
agreement in form and substance satisfactory to Lender, dated as of the Closing
Date, executed by the relevant Franchisor and others as the same may thereafter
from time to time be supplemented, amended, modified or extended by one or more
written agreements supplemental thereto.

“Full Recourse Event” has the meaning provided in Section 8.14.

“Funded Participation Holders” has the meaning provided in Section 8.16.

“Funded Participation Interests” has the meaning provided in Section 8.16.

“Funding Losses” means, collectively, all losses, costs and expenses incurred or
sustained (or expected to be incurred or sustained) by Lender in liquidating or
re-employing funds from third parties to effect or maintain the Loan or any part
thereof as a consequence of (a) if the Loan, or any portion thereof, is repaid
for any reason whatsoever on any date other than a

 

9



--------------------------------------------------------------------------------

Payment Date (including, without limitation, from Insurance Proceeds or
Condemnation Proceeds); (b) any default in the payment or prepayment of the
Principal Indebtedness or any part thereof or interest accrued thereon, as and
when due and payable (at the date thereof or otherwise, and whether by
acceleration or otherwise); (c) intentionally omitted; (d) any losses, expenses
or increased costs incurred or sustained by Lender due to the determination of
the “LIBOR Rate” other than pursuant to the first sentence of the definition
thereof; (e) the reduction of any amounts received or receivable from any
Borrower, in either case, due to the introduction of, or any change in, law or
applicable regulation or treaty (including the administration or interpretation
thereof), whether or not having the force of law, or due to the compliance by
Lender with any directive, whether or not having the force of law, or request
from any central bank or domestic or foreign governmental authority, agency or
instrumentality have jurisdiction; and/or (f) any other set of circumstances not
attributable to Lender’s acts.

“GAAP” means generally accepted accounting principles consistently applied in
the United States of America as of the date of the applicable financial report.

“Governmental Authority” means any foreign, national, federal, state, regional
or local government, or any other political subdivision of any of the foregoing,
in each case with jurisdiction over any Borrower, all or any portion of the
Collateral, or any SPE Equity Owner, or any Person with jurisdiction over any
Borrower, any Individual Property or any SPE Equity Owner, exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Gross Revenue” means, with respect to each Individual Property, the total
dollar amount of all income and receipts whatsoever received by the Borrower,
Operating Lessee or any Manager or any agent thereof which owns, operates or
manages the applicable Individual Property.

“Guarantor” means Ashford Hospitality Limited Partnership, a Delaware limited
partnership.

“Guaranty of Recourse Obligations” means that certain Guaranty of Recourse
Obligations made by Guarantor in favor of Lender dated as of the date hereof.

“Hazardous Substance” means, without limitation, any and all substances (whether
solid, liquid or gas) defined, listed, or otherwise classified as pollutants,
toxic or hazardous wastes, toxic or hazardous substances, toxic or hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws including but not limited
to petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives, but excluding substances of kinds and in small amounts ordinarily
and customarily used or stored in similar properties for the purposes of
cleaning or other maintenance or operations and otherwise in compliance with all
Environmental Laws.

“Impositions” means, collectively, “Impositions” as defined in each Mortgage.

“Indebtedness” means, at any given time, the Principal Indebtedness, together
with all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Lender pursuant hereto, under the Note or in
accordance with any of the other Loan Documents, and all other amounts, sums and
expenses paid by or payable to Lender hereunder or pursuant to the Note or any
of the other Loan Documents.

 

10



--------------------------------------------------------------------------------

“Indemnified Party” shall have the meaning set forth in Section 2.13(c).

“Independent” means, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in any Borrower or in any Affiliate of any Borrower
(including, without limitation, in any SPE Equity Owner), (ii) is not connected
with any Borrower or any Affiliate of any Borrower (including, without
limitation, any SPE Equity Owner), as an officer, employee, promoter,
underwriter, trustee, partner, member, manager, creditor, director or person
performing similar functions (other than in his or her capacity as Independent
Director), and (iii) is not a member of the immediate family of a Person defined
in (i) or (ii) above.

“Independent Director” means, with respect to each Borrower, a duly appointed
member of the board of directors (or with respect to a Single Member LLC, the
board of managers) of the relevant entity who shall not have been, at the time
of such appointment or at any time while serving as a director or manager of the
relevant entity and may not have been at any time in the preceding five years
(except in a capacity as an “Independent Director” for one or more Affiliates
otherwise satisfying the requirements of this definition), (a) a direct or
indirect legal or beneficial owner in such entity or any of its affiliates or
any Borrower or any of their respective affiliates, (b) a creditor, supplier,
employee, officer, director (other than in its capacity as Independent
Director), family member, manager, or contractor of such entity or any of its
affiliates or any Borrower or any of their respective affiliates, or (c) a
Person who controls (directly, indirectly, or otherwise) such entity or any of
its affiliates or any Borrower or any of their respective affiliates or any
creditor, supplier, employee, officer, director, family member, manager, or
contractor of such Person or any of its affiliates or any Borrower or any of
their respective affiliates.

“Individual Properties” shall mean, collectively, each and every Individual
Property.

“Individual Property” shall mean, with respect to each individual property
described on Exhibit D attached hereto, “Property” or “Individual Property”, as
applicable, as defined in the related Mortgage for such individual property.

“Initial Interest Rate Cap Agreement” means a confirmation (together with the
definitions, ISDA master agreement and schedules relating thereto) between the
applicable Acceptable Counterparty and each Borrower, relating to the initial
term of the Loan, satisfying the requirements set forth in Exhibit C.

“Initial Maturity Date” means December 11, 2009.

“Insurance Proceeds” has the meaning, with respect to each Individual Property,
provided in the Mortgage for such Individual Property.

 

11



--------------------------------------------------------------------------------

“Insurance Requirements” has the meaning, with respect to each Individual
Property, provided in the Mortgage for such Individual Property.

“Interest Accrual Period” shall mean, initially, the period commencing on the
Closing Date and continuing to and including December 10, 2006, and thereafter
each period running from and including a Payment Date to and including the
calendar day preceding the next Payment Date during the term of the Loan.

“Interest Rate” means, for any Interest Accrual Period, the LIBOR Interest Rate
or the Default Rate, as and when applicable pursuant to this Agreement.

“Interest Rate Adjustment Date” shall mean the second LIBOR Business Day prior
to the fifteenth (15th) day of the month during which the applicable Interest
Accrual Period begins; provided that the Interest Rate Adjustment Date for the
first Interest Accrual Period shall be the Closing Date or such other date
selected by Lender.

“Interest Rate Cap Agreement” means any Initial Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement.

“Interstate Manager” means Interstate Management Company, LLC, a Delaware
limited liability company.

“Investor” has the meaning provided in Section 8.27.

“Land” means, collectively, “Land” as defined in each Mortgage.

“Late Charge” means the lesser of (i) five percent (5%) of any unpaid amount and
(ii) the maximum late charge permitted to be charged under the laws of the State
of California.

“Leases” means, collectively, “Leases” as defined in each Mortgage.

“Legal Requirements” means all statutes, laws, rules, orders, regulations,
ordinances, judgments, orders, decrees and injunctions of Governmental
Authorities affecting any Borrower, the Loan Documents, the Collateral or any
part thereof, or the ownership, construction, use, alteration or operation
thereof, or any part thereof, enacted or entered and in force as of the relevant
date, and all Permits and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to any Borrower, at any time in force affecting the
Collateral or any part thereof, including, without limitation, any which (i) may
require repairs, modifications, or alterations in or to the Collateral or any
part thereof, or (ii) in any way limit the use and enjoyment thereof, and
further including, without limitation, all Environmental Laws and the Americans
with Disabilities Act, as they may be amended from time to time, together with
all regulations promulgated pursuant thereto or in connection therewith.

“Lender” has the meaning provided in the preamble to this Agreement.

“Liabilities” has the meaning set forth in Section 2.13(c).

 

12



--------------------------------------------------------------------------------

“LIBOR Business Day” means any day on which banks are open for dealing in
foreign currency and exchange in London, England.

“LIBOR Interest Rate” means, for any Interest Accrual Period, the LIBOR Rate for
such Interest Accrual Period plus the Note Spread.

“LIBOR Rate” shall mean the London interbank offered rate for thirty (30) day
United States Dollar deposits in an amount of $1,000,000 or more that appears on
Telerate Page 3750 (or on such page as may replace Telerate Page 3750 on that
service or such other service or services as may be nominated by the British
Bankers’ Association for the purposes of displaying such rate all as determined
by Lender in its sole but good faith discretion) as of 11:00 a.m., London time,
on the applicable Interest Rate Adjustment Date to the extent available. If such
rate does not appear on Telerate Page 3750 (or on such page as may replace
Telerate Page 3750 on that service or such other service or services as may be
nominated by the British Bankers’ Association for the purposes of displaying
such rate all as determined by Lender in its sole but good faith discretion) as
of 11:00 a.m., London time, on the applicable Interest Rate Adjustment Date, the
LIBOR Rate will be the arithmetic mean of the offered rates (expressed as a
percentage per annum) for deposits in U.S. Dollars for a one (1) month period
that appear on the Reuters Screen LIBO Page as of 11:00 a.m., London time, on
the applicable Interest Rate Adjustment Date, if at least two such offered rates
so appear. If fewer than two such offered rates appear on the Reuters Screen
LIBO Page as of 11:00 a.m., London time, on the applicable Interest Rate
Adjustment Date, Lender will request the principal London office of any four
(4) major reference banks in the London interbank market selected by Lender in
its sole discretion to provide such bank’s offered quotation (expressed as a
percentage per annum) to prime banks in the London interbank market for deposits
in U.S. Dollars for one (1) month period as of approximately 11:00 a.m., London
time, on such Interest Rate Adjustment Date for amounts of not less than
$1,000,000. If at least two such offered quotations are so provided, the LIBOR
Rate will be the arithmetic mean of such quotations. If fewer than two such
quotations are so provided, Lender will request any three (3) major banks in New
York City selected by Lender in its sole discretion to provide such banks’ rate
(expressed as a percentage per annum) for loans in U.S. Dollars to leading
European banks for a one (1) month period as of approximately 11:00 a.m. New
York City time, on the applicable Interest Rate Adjustment Date for amounts of
not less than $1,000,000. If at least two such rates are so provided, the LIBOR
Rate will be the arithmetic mean of such rates. If fewer than two such rates are
so provided, the then LIBOR Rate will be the LIBOR Rate in effect on the
preceding Interest Rate Adjustment Date. The LIBOR Rate for any Interest Accrual
Period shall be adjusted from time to time, by increasing the rate thereof to
compensate Lender for any aggregate reserve requirements (including, without
limitation, all basic, supplemental, marginal and other reserve requirements and
taking into account any transactional adjustments or other scheduled changes in
reserve requirements during any Interest Accrual Period) which are required to
be maintained by Lender with respect to “Eurodollar liabilities” (as presently
defined in Regulation D of the Board of Governors of the Federal Reserve System)
of the same term under said Regulation D, or any other regulations of a
Governmental Authority having jurisdiction over Lender. The establishment of the
LIBOR Rate on each Interest Rate Adjustment Date by the Lender and the Lender’s
calculation of the rate of interest applicable to this Note shall (in the
absence of manifest error) be final and binding.

 

13



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, deed to secure debt, lien (statutory
or other), pledge, easement, restrictive covenant, hypothecation, assignment,
preference, priority, security interest, or any other encumbrance or charge on
or affecting any portion of the Collateral or any Borrower, or any interest in
any of the foregoing, including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing
statement or similar instrument under the UCC or comparable law of any other
jurisdiction, domestic or foreign, and mechanic’s, materialmen’s and other
similar liens and encumbrances.

“Loan” has the meaning provided in the Recitals hereto.

“Loan Amount” has the meaning provided in the Recitals hereto.

“Loan Documents” means, collectively, this Agreement, the Note, the Mortgages,
the Assignments of Leases, the Assignments of Agreements, the Manager’s
Subordinations, the Franchisor’s Subordinations, the Subordination, Attornment
and Security Agreements, the Environmental Guaranty, the Completion Guaranty,
the Guaranty of Recourse Obligations, the Cash Collateral Account Agreement, the
Collection Account Agreements, all Interest Rate Cap Agreements, all Rate Cap
Pledge and Security Agreements from Borrowers to Lender, and all other
agreements, instruments, certificates and documents executed or delivered by or
on behalf of Borrower or any Affiliate to evidence or secure the Loan or
otherwise in satisfaction of the requirements of this Agreement, any Mortgage or
the other documents listed above.

“Loan-to-Value Ratio” means the ratio of the sum of the Principal Indebtedness
and Unfunded Future Advances to the then-current market value of all of the
Individual Properties (in each case as determined by an Appraisal in a form
customary for delivery to reasonable institutional lenders dealing with a loan
secured by properties comparable to the Individual Properties and obtained
within ninety (90) days prior to the event that triggered the Appraisal or
obtained within such other time period acceptable to Lender).

“Losses” means any losses, actual damages, costs, fees, expenses, claims, suits,
judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, fines, penalties, charges, costs of
Remediation (whether or not performed voluntarily), amounts paid in settlement,
litigation costs, reasonable attorneys’ fees, engineers’ fees, environmental
consultants’ fees, and investigation costs (including but not limited to costs
for sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of whatever kind
or nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

“Management Agreement” means the Management Agreement entered into between
Manager and each Borrower or Operating Lessee pertaining to the management of
each Individual Property in the form attached to the Manager’s Subordinations.

“Manager” means, individually or collectively, as the context may require, each
manager under a Management Agreement, or any successor or assignee, provided
that each successor or assignee shall be acceptable to Lender in Lender’s
discretion and, in addition, after a Secondary Market Transaction, shall be
subject to Rating Agency Confirmation. As of the date hereof, the Manager of
each Individual Property is set forth on Exhibit F attached hereto.

 

14



--------------------------------------------------------------------------------

“Manager’s Subordination” means, with respect to each Individual Property, the
Manager’s Consent and Subordination of Management Agreement in form and
substance satisfactory to Lender, dated as of the Closing Date, executed by the
applicable Manager, each applicable Borrower which owns the Individual Property,
Operating Lessee (if applicable) and Lender, as the same may thereafter from
time to time be supplemented, amended, modified or extended by one or more
written agreements supplemental thereto.

“Mandatory Funding Date” means June 11, 2008 and December 11, 2008, as
applicable.

“Marriott Trumbull” means that certain hotel known as the Marriott Trumbull
located in Trumbull, Connecticut and owned by Ashford Trumbull LP, a Delaware
limited partnership.

“Material Adverse Effect” means a material adverse effect upon (i) the business
or the financial position or results of operation of any Borrower, (ii) the
ability of any Borrower to perform, or of Lender to enforce, any of the Loan
Documents or (iii) the value of (x) the Collateral with respect to any
Individual Property taken as a whole or (y) any Individual Property.

“Material Lease” means, collectively, (a) any “Material Lease” as defined in
each Mortgage, and (b) each Operating Lease.

“Maturity Date” means Initial Maturity Date as extended pursuant to and in
accordance with Section 2.10, or such earlier date resulting from acceleration
of the Indebtedness by Lender.

“Maximum Amount” means the maximum rate of interest designated by applicable
laws relating to payment of interest and usury.

“Mezzanine Borrower” has the meaning set forth in Section 2.17(g).

“Mezzanine Loan” has the meaning set forth in Section 2.17.

“Mold” means any mold or fungus in violation of Legal Requirements present at or
in any Individual Property.

“Mortgage” means, with respect to each Individual Property, the first priority
Mortgage or Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing or such other comparable document which is customarily used by prudent
lenders in the jurisdiction in which such Individual Property is located, in
form and substance satisfactory to Lender in Lender’s discretion, dated as of
the Closing Date, granted by each applicable Borrower which owns such Individual
Property to Lender (or, in the case of a Deed of Trust, to Deed of Trust Trustee
for the benefit of Lender) with respect to such Individual Property as security
for the Loan, as the same may thereafter from time to time be supplemented,
amended, modified or extended by one or more written agreements supplemental
thereto.

 

15



--------------------------------------------------------------------------------

“Mortgaged Property” means, collectively, or individually (as the context
requires), the “Individual Property” as defined in the Mortgage for each
Individual Property.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.

“Net Operating Income” means, with respect to each Individual Property, for any
period the excess, if any, of Operating Income for such period over Operating
Expenses for such period.

“Note” shall have the meaning set forth in the Recitals hereto.

“Note Holder” shall have the meaning set forth in the Recitals hereto.

“Note Spread” means 1.72%.

“Note” has the meaning set forth in the Recitals.

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Legal Requirements (or is such list does not exist, the similar
list then being maintained by the United States, including, without limitation,
trade embargo, economic sanctions, or other prohibitions imposed by Executive
Order of the President of the United States. The OFAC List currently is
accessible through the internet website at www.treas.gov/ofac/t11sdn.pdf.

“Officer’s Certificate” means, with respect to each Borrower, a certificate of
such Borrower which is signed by the managing equity owner of such Borrower.

“Operating Expenses” means, with respect to each Individual Property, for any
period, all expenditures by the Borrower which owns the Individual Property or
the Operating Lessee, as and to the extent required to be expensed under GAAP
during such period in connection with the ownership, operation, maintenance,
repair or leasing of such Individual Property, including, without limitation or
duplication expenses in connection with cleaning, repair, replacement, painting
and maintenance; wages, benefits, payroll taxes, uniforms, insurance costs and
all other related expenses for employees of such Borrower, Operating Lessee or
any Affiliate engaged in repair, operation, maintenance of such Individual
Property or service to tenants, patrons or guests of such Individual Property,
as applicable; any management and franchise fees and expenses; the cost of all
electricity, oil, gas, water, steam, heat, ventilation, air conditioning and any
other energy, utility or similar item and overtime services; the cost of
cleaning supplies; Impositions; business interruption, liability, casualty and
fidelity insurance premiums; legal, accounting and other professional fees and
expenses incurred in connection with the ownership, leasing or operation of any
Individual Property, including, without

 

16



--------------------------------------------------------------------------------

limitation, collection costs and expenses; costs and expenses of security and
security systems; trash removal and exterminating costs and expenses;
advertising and marketing costs; costs of environmental audits and monitoring,
environmental, investigation, remediation or other response actions or any other
expenses incurred with respect to compliance with Environmental Laws; and all
other ongoing expenses which in accordance with GAAP are required to be or are
included in such Borrower’s or Operating Lessee’s annual financial statements as
operating expenses of such Individual Property. Operating Expenses shall be
calculated in accordance with GAAP.

Notwithstanding the foregoing, Operating Expenses shall not include (v) capital
improvement costs, (w) any taxes imposed on the applicable Borrower’s or
Operating Lessee’s net income, (x) depreciation or amortization of intangibles
(y) Debt Service and other payments in connection with the Indebtedness, or
(z) any rental or other payments due and payable to Borrower by Operating Lessee
pursuant to the terms of any Operating Lease.

“Operating Income” means, with respect to each Individual Property, for any
period, for Borrower which owns the Individual Property, all revenue derived
from the ownership and operation of each Individual Property from whatever
source, including, without limitation: all amounts payable as Rents and all
other amounts payable under Leases (other than the Operating Lease) or other
third party agreements relating to the ownership and operation of such
Individual Property; business interruption insurance proceeds; and all other
amounts which in accordance with GAAP are required to be or are included in such
Borrower’s or Operating Lessee’s annual financial statements as operating income
of such Individual Property but excluding any lease termination payments, use
and occupancy or other taxes on receipts required to be accounted for by
Borrower to any Governmental Authority, refunds on uncollectible accounts, sales
of furniture, fixtures and equipment, Insurance Proceeds (other than business
interruption insurance), Condemnation Proceeds, rents, revenues and receipts
received by tenants and concessionaires located at the Individual Properties,
unforfeited security deposits, utility and other similar deposits and any
disbursements to Borrower from the Cash Collateral Account and any Reserve
Accounts. Operating Income shall not include any rental or other payments due
and payable to Borrower by Operating Lessee pursuant to the terms of any
Operating Lease.

“Operating Lease” shall mean, individually or collectively, as the context may
require, the operating lease or similar agreement entered into by and between
the applicable Borrower and the Operating Lessee, which governs the operation of
one of more of the Individual Properties as the same may be amended, restated,
replaced, supplemented or modified from time to time, in accordance with the
terms hereof.

“Operating Lessee” shall mean, individually or collectively, as the context may
require, any operating lessee under an Operating Lease, which is an Affiliate of
the Borrowers and which is a Special Purpose Entity, provided that such
operating lessee shall be selected in accordance with the terms hereof. As of
the date hereof, the term Operating Lessee is Ashford TRS Nickel LLC, a Delaware
limited liability company, the current operating lessee of one or more
Individual Properties, and an Affiliate of the Borrowers.

 

17



--------------------------------------------------------------------------------

“Other Borrowings” means, without duplication (but not including the
Indebtedness or any Transaction Costs payable in connection with the
Transactions), (i) all indebtedness of any Borrower for borrowed money or for
the deferred purchase price of property or services, (ii) all indebtedness of
any Borrower evidenced by a note, bond, debenture or similar instrument,
(iii) the face amount of all letters of credit issued for the account of any
Borrower and, without duplication, all unreimbursed amounts drawn thereunder,
(iv) all indebtedness of any Borrower secured by a Lien on any property owned by
any Borrower whether or not such indebtedness has been assumed, (v) all
Contingent Obligations of any Borrower, and (vi) all payment obligations of any
Borrower under any interest rate protection agreement (including, without
limitation, any interest rate swaps, caps, floors, collars or similar
agreements) and similar agreements.

“Partial Release” shall have the meaning set forth in Section 2.15.

“Payment Date” shall mean January 11, 2007 and thereafter on the same calendar
day of each calendar month during the term of the Loan and continuing to and
including the Maturity Date (or, if the Payment Date or Maturity Date is not on
a Business Day, the immediately preceding Business Day).

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

“Permits” means, collectively, “Permits” as defined in each Mortgage.

“Permitted Encumbrances” means, with respect to each Individual Property,
(i) the Lien created by the Mortgage for such Individual Property or the other
Loan Documents, (ii) all Liens and other matters disclosed in the Title
Insurance Policy concerning the Individual Property, or any part thereof which
have been approved by Lender in Lender’s discretion, (iii) Liens, if any, for
Impositions with respect to imposed by any Governmental Authority not yet due or
delinquent or being contested in good faith and by appropriate proceedings in
accordance with the Mortgage for such Individual Property, (iv) without limiting
the foregoing, any and all governmental, public utility and private
restrictions, covenants, reservations, easements, licenses or other agreements
of an immaterial nature which may hereafter be granted by each applicable
Borrower which owns the Individual Property after the Closing Date and which do
not materially and adversely affect (a) the ability of any Borrower to pay any
of its obligations to any Person as and when due, (b) the marketability of title
to such Individual Property, (c) the fair market value of such Individual
Property, or (d) the use or operation of such Individual Property as of the
Closing Date and thereafter, (v) rights of existing and future tenants,
licensees and concessionaries pursuant to Leases in effect as of the date hereof
or entered into in accordance with the Loan Documents, (vi) the Operating
Leases, (vii) FF&E Financing applicable to the Individual Property, (viii) liens
in favor of Mortgagee, and (ix) any liens securing the Mezzanine Loan pursuant
to Section 2.17 of the Loan Agreement.

“Permitted Investments” has the meaning provided in the Cash Collateral Account
Agreement.

“Permitted Mezzanine Lender” shall mean (a) Countrywide, or any Affiliate
thereof, or (b) a third-party institutional lender or institutional investor
that is reasonably acceptable to Lender.

 

18



--------------------------------------------------------------------------------

“Permitted Transfer” shall mean, provided no Event of Default has occurred and
is continuing, (A) with respect to each Individual Property and each Borrower:
(i) Permitted Encumbrances; (ii) all transfers of worn out or obsolete
furnishings, fixtures or equipment that are (if deemed necessary or advisable by
the applicable Borrower or Operating Lessee) reasonably promptly replaced with
property of equivalent value and functionality in the ordinary course of the
Borrowers’ or Operating Lessees operation of each Individual Property; (iii) all
Leases which are not Material Leases; (iv) all Material Leases which have been
approved by Lender in writing pursuant to the terms of this Agreement;
(v) transfers of direct or indirect interests in Borrower which in the aggregate
during the term of the Loan (a) do not exceed forty-nine percent (49%) of the
total interests in any Borrower, (b) do not result in any partner’s, member’s or
other Person’s interest in any Borrower exceeding forty-nine percent (49%) of
the total interests in any Borrower, and (c) do not cause the transferee to
acquire control of Borrower or SPE Equity Owner; (vi) transfers of direct or
indirect interests in Borrower to a wholly-owned direct or indirect subsidiary
of Guarantor; provided that Borrower delivers a non-consolidation opinion
substantially in the form delivered at closing, together with additional
pairings to such transferee (which pairings shall be the same as the pairings to
the Guarantor in the opinion delivered on the Closing Date); (vii) any other
transfer of direct or indirect interests in Borrower provided that (a) prior to
any Secondary Market Transaction, Lender shall have consented to such transfer
or transfers, (b) after any Secondary Market Transaction, (1) Lender shall have
consented to such transfer or transfers and (2) the Rating Agencies shall have
confirmed in writing that such transfer or transfers shall not result in a
downgrade, withdrawal or qualification of any securities issued in connection
with such Secondary Market Transaction, (c) acceptable opinions relating to such
transfer or transfers shall have been delivered by Borrowers to Lender and the
Rating Agencies (including, without limitation, tax and bankruptcy opinions),
and (d) Borrowers pay all reasonable expenses incurred by Lender in connection
with such transfer or transfers (including Rating Agency fees and expenses);
(viii) transfers, issuance, conversions, pledges and redemptions of stock,
membership interests and partnership interests in Ashford Hospitality Trust,
Inc., a Maryland corporation (or its successors), and (ix) the merger or
consolidation of Ashford Hospitality Trust, Inc. (or its successors) with a
Qualified Transferee; provided that no Transfer in clauses (i) through
(ix) above shall include any direct or indirect legal or beneficial ownership
interest, or any other interest of any nature or kind whatsoever, of any SPE
Equity Owner in any Borrower or in any other SPE Equity Owner, as applicable,
and (B) with respect to Operating Lessee, provided no Event of Default has
occurred and is continuing, (i) transfers of direct or indirect equity interests
in Operating Lessee which in the aggregate during the term of the Loan (a) do
not exceed forty-nine percent (49%) of the total interests in Operating Lessee,
(b) do not result in any partner’s, member’s or other Person’s interest in any
Operating Lessee exceeding forty-nine percent (49%) of the total interests in
Operating Lessee, and (c) do not cause the transferee to acquire control of
Operating Lessee; (ii) transfers of direct or indirect interests in Operating
Lessee to a wholly-owned direct or indirect subsidiary of Guarantor; provided
that Borrower delivers a non-consolidation opinion substantially in the form
delivered at closing, together with additional pairings to such transferee
(which pairings shall be the same as the pairings to the Guarantor in the
opinion delivered on the Closing Date); (iii) any other transfer of direct or
indirect equity interests in Operating Lessee provided that (a) prior to any
Secondary Market Transaction, Lender shall have consented to such transfer or
transfers, (b) after any Secondary Market Transaction, (1) Lender shall have
consented to such transfer or transfers and (2) the Rating Agencies shall have
confirmed in

 

19



--------------------------------------------------------------------------------

writing that such transfer or transfers shall not result in a downgrade,
withdrawal or qualification of any securities issued in connection with such
Secondary Market Transaction, (c) acceptable opinions relating to such transfer
or transfers shall have been delivered by Operating Lessee or the Borrowers to
Lender and the Rating Agencies (including, without limitation, tax and
bankruptcy opinions), and (d) Operating Lessee or the Borrowers pay all
reasonable expenses incurred by Lender in connection with such transfer or
transfers (including Rating Agency fees and expenses); (iii) transfers,
issuance, conversions, pledges and redemptions of stock, membership interests
and partnership interests in Ashford Hospitality Trust, Inc., a Maryland
corporation (or its successors); and (iv) the merger or consolidation of Ashford
Hospitality Trust, Inc. (or its successors) with a Qualified Transferee.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, or any
other entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

“Plan” means an employee benefit or other plan established or maintained by any
Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA, other
than a Multiemployer Plan.

“Plaza Tower Leases” means each Lease – Business Property between Plaza Towers,
L.L.C., as landlord, and Ashford Iowa City LP, as successor to MIP Lessee, L.P.,
as tenant, dated August 13, 2004 and July of 2005, respectively, relating to the
property set forth therein.

“Pre-approved Capital Expenditure Budget” means that certain capital expenditure
budget attached hereto as Exhibit I.

“Principal Indebtedness” means the principal amount of the entire Loan
outstanding as the same may be increased or decreased, as a result of
prepayment, Additional Advances or otherwise, from time to time.

“Proceeds” means all “proceeds,” as such term is defined in the UCC, and, to the
extent not included in such definition, all proceeds whether cash or non-cash,
movable or immovable, tangible or intangible (including all Insurance Proceeds,
all Condemnation Proceeds and proceeds of proceeds), from the Collateral,
including, without limitation, those from the sale, exchange, transfer,
collection, loss, damage, disposition, substitution or replacement of any of the
Collateral and all income, gain, credit, distributions and similar items from or
with respect to the Collateral.

“Qualified Substitute Property” means the fee simple interest in real property
of the same property type as the Individual Property being replaced, market
concentration, building concentration, in each case as determined by Lender in
its good faith discretion, located in the United States of America, together
with all buildings and other improvements thereon and leasehold interests
therein, added to the Individual Property subject to the Liens of the Loan
Documents in connection with an Individual Property Substitution pursuant to
Section 2.16 after satisfaction of the conditions described therein. No
Qualified Substitute Property may be subject to a ground lease.

 

20



--------------------------------------------------------------------------------

“Qualified Transferee” shall mean (A) an entity that (i) has been regularly
engaged in the ownership commercial real estate similar to the Property for the
past three (3) years, (ii) has not within the past five (5) years been the
subject of any bankruptcy or insolvency proceeding, and (iii) has experience and
reputation in the commercial real estate industry that is consistent with that
of Guarantor or (B) a surviving entity that is Ashford Hospitality Trust, Inc.,
provided that the related merger or consolidation does not result in a change of
a majority of the directors on the board of directors.

“Rate Cap Pledge and Security Agreement” means that certain form of Rate Cap
Pledge and Security Agreement attached hereto as Exhibit E.

“Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc., S&P, and
Dominion Bond Rating Service Limited, or any successor thereto, and any other
nationally recognized statistical rating organization but only to the extent
that any of the foregoing have been or will be engaged by Lender or its
designees in connection with or in anticipation of a Secondary Market
Transaction (each, individually a “Rating Agency”).

“Rating Agency Confirmation” means a written confirmation from each of the
Rating Agencies rating any securities issued in connection with a Secondary
Market Transaction that an action shall not result in a downgrade, withdrawal or
qualification of any securities issued in connection with a Secondary Market
Transaction.

“Recourse Distributions” has the meaning provided in Section 8.14.

“Recourse Liability” and “Recourse Liabilities” have the meaning provided in
Section 8.14.

“Release” with respect to any Hazardous Substance includes but is not limited to
any release, deposit, discharge, emission, leaking, leaching, spilling, seeping,
migrating, injecting, pumping, pouring, emptying, escaping, dumping, disposing
or other movement of Hazardous Substances.

“Release Price” shall have the meaning as set forth in Section 2.15(b).

“Remediation” (and its correlative terms) includes but is not limited to any
response, remedial, removal, or corrective action; any activity to clean up,
detoxify, decontaminate, contain or otherwise remediate any Hazardous Substance;
any actions to prevent, cure or mitigate any Release of any Hazardous Substance;
any action to comply with any Environmental Laws or with any permits issued
pursuant thereto; any inspection, investigation, study, monitoring, assessment,
audit, sampling and testing, laboratory or other analysis, or evaluation
relating to any Hazardous Substances or to anything referred to herein,
including the preparation of any plans, studies, reports or documents with
respect thereto.

“REMIC” means a real estate mortgage investment conduit as defined under
Section 860D of the Code.

 

21



--------------------------------------------------------------------------------

“Remington Manager” means Remington Management, L.P., a Delaware limited
partnership.

“Rents” means, collectively, “Rents” as defined in each Mortgage.

“Required Debt Service Payment” means, on any Payment Date, the Debt Service
then due and payable by Borrowers.

“Reserve Account” means any account established pursuant to the Loan Agreement
or the Cash Collateral Account Agreement.

“Reuters Screen LIBO Page” means the display page designated as “LIBO” on the
Reuters Monitor Money Rates Service.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Second Extended Maturity Date” has the meaning set forth in Section 2.10.

“Second Extension Term” has the meaning set forth in Section 2.10.

“Secondary Market Transaction” shall have the meaning set forth in Section 2.13.

“Secretary’s Certificate” means, with respect to each Borrower and Operating
Lessee, the certificate in form and substance satisfactory to Lender in Lender’s
discretion dated as of the Closing Date.

“Securities Act” has the meaning provided in Section 2.13(c).

“Sheraton Iowa City” means that certain hotel known as Sheraton Iowa City
located in Iowa City, Iowa and owned by Ashford Iowa City LP, a Delaware limited
partnership.

“Single Member LLC” means a limited liability company that (i) is either (a) a
single member limited liability company or (b) a multiple member limited
liability company that does not have a Single-Purpose Entity that owns at least
one percent (1%) of the equity interests in such limited liability company as
its managing member, and (ii) is organized under the laws of the State of
Delaware.

“Single-Purpose Entity” means a corporation, limited partnership, or limited
liability company which, at all times since its formation and thereafter (i) was
and will be organized solely for the purpose of (w) owning, leasing, operating,
managing, financing and maintaining any or all of the Individual Properties or
(x) acting as an operating lessee pursuant to the terms of an Operating Lease or
(y) acting as the managing member of the limited liability company which owns
any or all of the Individual Properties or (z) acting as the general partner of
a limited partnership which owns any or all of the Individual Property, (ii) has
not and will not engage in any business unrelated to (x) the ownership, leasing,
operating, managing, financing and maintaining of any or all of the Individual
Properties or (y) acting as a member of a limited liability company which owns
any or all of the Individual Properties or (z) acting as a general

 

22



--------------------------------------------------------------------------------

partner of a limited partnership which owns any or all of the Individual
Properties, (iii) has not and will not have any assets other than (x) those
related to any or all of the Individual Properties or (y) its member interest in
the limited liability company which owns any or all of the Individual Properties
or (z) its general partnership interest in the limited partnership which owns
any or all of the Individual Properties, as applicable, (iv) has not and will
not engage in, seek or consent to any dissolution, winding up, liquidation,
consolidation or merger, and, except as otherwise expressly permitted by this
Agreement, has not and will not engage in, seek or consent to any asset sale,
transfer of partnership or membership or shareholder interests, or amendment of
its limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation or operating agreement (as applicable),
(v) if such entity is a limited partnership, has and will have at all times
while the Loan is outstanding as its only general partners, general partners
which are and will be Single-Purpose Entities which are corporations or a Single
Member LLC, (vi) if such entity is a corporation or a Single Member LLC, at all
relevant times while the Loan is outstanding, has and will have at least two
Independent Directors, (vii) the board of directors of such entity (or if such
entity is a Single Member LLC, the entity, each member, each director, each
manager, the board of managers, if any, and all other Persons on behalf of such
entity), has not taken and will not take any action requiring the unanimous
affirmative vote of one hundred percent (100%) of the members and all directors
and managers, as applicable, unless all of the directors or managers, as
applicable, including, without limitation, all Independent Directors, shall have
participated in such vote, (viii) has not and will not fail to correct any known
misunderstanding regarding the separate identity of such entity, (ix) if such
entity is a limited liability company (other than a Single Member LLC), has and
will have at least one member that is and will be a Single-Purpose Entity which
is and will be a corporation, and such corporation is and will be the managing
member of such limited liability company, (x) without the unanimous consent of
all of the partners, directors or managers (including, without limitation, all
Independent Directors) or members, as applicable, has not and will not with
respect to itself or to any other entity in which it has a direct or indirect
legal or beneficial ownership interest (w) file a bankruptcy, insolvency or
reorganization petition or otherwise institute insolvency proceedings or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally; (x) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for such entity or such entity’s properties; (y) make any assignment
for the benefit of such entity’s creditors; or (z) take any action that might
cause such entity to become insolvent, (xi) has maintained and will maintain its
accounts, books and records separate from any other Person or entity, (xii) has
maintained and will maintain its books, records, resolutions and agreements as
official records, (xiii) has not commingled and will not commingle its funds or
assets with those of any other entity except as permitted by the Loan Documents,
(xiv) has held and will hold its assets in its own name, (xv) has conducted and
will conduct its business in its name and will not permit its name, identity or
type of entity to be changed, (xvi) has maintained and will maintain its
financial statements, accounting records and other entity documents separate
from any other Person or entity, except to the extent that such Person or entity
is required to file consolidated tax returns by law; provided, that any such
consolidated financial statement shall contain a footnote indicating that
separate assets and liabilities are neither available to pay the debts of the
consolidated entity nor constitute obligations of the consolidated entity,
(xvii) has paid and will pay its own liabilities out of its own funds and
assets, (xviii) has observed and will observe all partnership, corporate or
limited liability company formalities as applicable, (xix) has maintained

 

23



--------------------------------------------------------------------------------

and will maintain an arms-length relationship with its Affiliates, (xx) if
(x) such entity owns all of any portion of any or all of the Individual
Properties, has and will have no indebtedness other than the Indebtedness and
the FF&E Financing, unsecured trade payables and operational debt in the
ordinary course of business relating to the ownership and operation of such
Individual Property which (1) are not evidenced by a promissory note (2) when
aggregated with the unsecured trade payables of all other Borrowers and
Operating Lessee do not exceed, at any time, a maximum amount of two percent
(2.0%) of the Loan Amount and (3) are paid within 60 days of the date incurred
(unless same are being contested in accordance with the terms of this
Agreement), or other indebtedness that has been fully discharged on or prior to
the date hereof, or (y) if such entity acts as the general partner of a limited
partnership which owns such Individual Property, has and will have no
indebtedness other than unsecured trade payables in the ordinary course of
business relating to acting as general partner of the limited partnership which
owns such Individual Property which (1) do not exceed, at any time, $10,000 and
(2) are paid within 60 days of the date incurred, or (z) if such entity acts as
a managing member of a limited liability company which owns such Individual
Property, has and will have no indebtedness other than unsecured trade payables
and operational debt in the ordinary course of business relating to acting as a
member of the limited liability company which owns such Individual Property
which (1) do not exceed, at any time, $10,000 and (2) are paid within 60 days of
the date incurred, (xxi) has not and will not assume or guarantee or become
obligated for the debts of any other entity or hold out its credit as being
available to satisfy the obligations of any other entity except for the
Indebtedness, (xxii) has not acquired and will not acquire obligations or
securities of its partners, members or shareholders, (xxiii) has allocated and
will allocate fairly and reasonably shared expenses, including, without
limitation, shared office space and use separate stationery, invoices and
checks, (xxiv) except pursuant hereto, has not and will not pledge its assets
for the benefit of any other person or entity, (xxv) has held and identified
itself and will hold itself out and identify itself as a separate and distinct
entity under its own name and not as a division or part of any other person or
entity, (xxvi) has not made and will not make loans to any person or entity,
(xxvii) has not and will not identify its partners, members or shareholders, or
any affiliates of any of them as a division or part of it, (xxviii) if such
entity is a limited liability company (other than a Single Member LLC), such
entity shall dissolve only upon the bankruptcy of the managing member, and such
entity’s articles of organization, certificate of formation and/or operating
agreement, as applicable, shall contain such provision, (xxix) has not entered
and will not enter into or be a party to, any transaction with its partners,
members, shareholders or its affiliates except in the ordinary course of its
business and on terms which are intrinsically fair and are no less favorable to
it than would be obtained in a comparable arms-length transaction with an
unrelated third party and which are fully disclosed to Lender in writing in
advance, (xxx) has paid and will pay the salaries of its own employees from its
own funds, (xxxi) has maintained and intends to maintain adequate capital in
light of its contemplated business operations, (xxxii) if such entity is a
limited liability company (other than a Single Member LLC) or limited
partnership, and such entity has one or more managing members or general
partners, as applicable, then such entity shall continue (and not dissolve) for
so long as a solvent managing member or general partner, as applicable, exists
and such entity’s organizational documents shall contain such provision,
(xxxiii) if such entity is a Single Member LLC, its organizational documents
shall provide that, as long as any portion of the Indebtedness remains
outstanding, upon the occurrence of any event that causes the last remaining
member of such Single Member LLC to cease to be a member of such Single Member
LLC (other than (y)

 

24



--------------------------------------------------------------------------------

upon an assignment by such member of all of its limited liability company
interest in such Single Member LLC and the admission of the transferee, if
permitted pursuant to the organizational documents of such Single Member LLC and
the Loan Documents, or (z) the resignation of such member and the admission of
an additional member of such Single Member LLC, if permitted pursuant to the
organizational documents of such Single Member LLC and the Loan Documents), the
individuals acting as the Independent Directors of such Single Member LLC shall,
without any action of any Person and simultaneously with the last remaining
member of the Single Member LLC ceasing to be a member of the Single Member LLC,
automatically be admitted as non-economic members of the Single Member LLC (the
“Special Member”) and shall preserve and continue the existence of the Single
Member LLC without dissolution, and (xxxiv) if such entity is a Single Member
LLC, its organizational documents shall provide that for so long as any portion
of the Indebtedness is outstanding, no Special Member may resign or transfer its
rights as Special Member unless (y) a successor Special Member has been admitted
to such Single Member LLC as a Special Member, and (z) such successor Special
Member has also accepted its appointment as the Independent Director.

“Special Member” has the meaning provided in the definition of “Single-Purpose
Entity.”

“SPE Equity Owner” means Ashford Philly GP LLC, Ashford Anchorage GP LLC,
Ashford Minneapolis Airport GP LLC, Ashford MV San Diego LLC, Ashford Walnut
Creek GP LLC, Ashford Trumbull GP LLC, and Ashford Iowa City GP LLC, each a
Delaware limited liability company.

“SPE Equity Owner’s Certificate” means the SPE Equity Owner’s Certificate in
form and substance satisfactory to Lender dated as of the Closing Date.

“Strike Rate” means 6.25% per annum.

“Subordination, Attornment and Security Agreement” shall mean for each Operating
Lease, a Subordination, Attornment and Security Agreement or other similar
agreement among Lender, the applicable Borrower and the Operating Lessee, in
form and substance acceptable to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance with the terms
hereof.

“Survey” means, with respect to each Individual Property, a survey of such
Individual Property satisfactory to Lender, (i) prepared by a registered
Independent surveyor satisfactory to Lender and Title Insurer and containing a
surveyor’s certification satisfactory to Lender, (ii) together with a metes and
bounds or platted lot/block legal description of the land corresponding with the
survey, and (iii) prepared based on a scope of work determined by Lender in
Lender’s discretion.

“Taking” has the meaning, with respect to each Individual Property, provided in
the Mortgage for such Individual Property.

“Tax and Insurance Monthly Installment” has the meaning set forth in
Section 2.11(d).

 

25



--------------------------------------------------------------------------------

“Tax and Insurance Reserve Account” has the meaning set forth in
Section 2.11(d).

“Tax Fair Market Value” means, with respect to each Individual Property, the
fair market value of such Individual Property, and (x) shall not include the
value of any personal property or other property that is not an “interest in
real property” within the meaning of Treasury Regulation §§1.860G-2 and
1.856-3(c), or is not “qualifying real property” within the meaning of Treasury
Regulation §1.593-11(b)(iv), and (y) shall be reduced by the “adjusted issue
price” (within the meaning of Code § 1272(a)(4)) (the “Tax Adjusted Issue
Price”) of any indebtedness, other than the Loan, secured by a Lien affecting
such Individual Property, which Lien is prior to or on a parity with the Lien
created under the Mortgage for such Individual Property.

“Title Instruction Letter” means an instruction letter in form and substance
satisfactory to Lender in Lender’s discretion.

“Title Insurance Policy” means, with respect to each Individual Property, a loan
policy of title insurance for such Individual Property issued by Title Insurer
with respect to such Individual Property in an amount acceptable to Lender and
insuring the first priority lien in favor of Lender created by the Mortgage for
such Individual Property, in each case acceptable to Lender in Lender’s
discretion.

“Title Insurer” means Chicago Title Insurance Company and First American Title
Insurance Company, as co-insurers.

“Transaction Costs” means all fees, costs, expenses and disbursements of Lender
relating to the Transactions, including, without limitation, all appraisal fees,
legal fees, accounting fees and the costs and expenses described in
Section 8.24.

“Transactions” means the transactions contemplated by the Loan Documents.

“Transfer” means any conveyance, transfer (including, without limitation, any
transfer of any direct or indirect legal or beneficial interest (including,
without limitation, any profit interest) in any Borrower, Operating Lessee or
any SPE Equity Owner), any sale, any Lease (including, without limitation, any
amendment, extension, modification, waiver or renewal thereof), or any Lien,
whether by law or otherwise, of, on or affecting any Collateral, any Borrower,
Operating Lessee or any SPE Equity Owner, other than a Permitted Transfer.

“Transferee” has the meaning provided in Section 2.18.

“UCC” means, with respect to any Collateral, the Uniform Commercial Code in
effect in the jurisdiction in which the relevant Collateral is located.

“UCC Searches” has the meaning provided in Section 3.1(a)(v).

“Underwritten Net Cash Flow” has the meaning set forth in the definition of Debt
Service Coverage Ratio.

 

26



--------------------------------------------------------------------------------

“Unfunded Future Advances” means the aggregate amount of Additional Advances
that have not been funded by Lender to Borrower at any given time, as adjusted
pursuant to Section 2.1(d).

“Unfunded Participation Holders” has the meaning provided in Section 8.16.

“Unfunded Participation Interests” has the meaning provided in Section 8.16.

“Year 3” means December 12, 2008 through December 11, 2009.

“Year 4” means December 12, 2009 through December 11, 2010.

“Year 5” means December 12, 2010 through December 11, 2011.

ARTICLE 2

GENERAL TERMS

Section 2.1. The Loan.

(a) On the date hereof, Borrowers shall receive an initial advance of the Loan
Amount in the amount of $212,000,000. In addition, Lender agrees to make
multiple additional advances in an aggregate amount (the “Additional Advances”)
equal to up to $35,000,000 (as adjusted pursuant to Section 2.1(d)). Any amount
borrowed and repaid hereunder may not be reborrowed. Borrower’s obligation to
pay the Indebtedness is evidenced by this Agreement and by the Note and secured
by the Mortgages and the other Loan Documents. Lender shall advance the
Additional Advances to Borrower upon the satisfaction of the following
conditions precedent:

(i) no Event of Default (nor any event or circumstance that with the giving of
notice or the passage of time (or both) would constitute an Event of Default)
then exists;

(ii) at least ten (10) Business Days (but not more than sixty (60) days) prior
to the date on which Borrower requests that an Additional Advance be made,
Borrower shall have delivered to Lender a written request indicating the
requested amount of the Additional Advance for work set forth on the
Pre-approved Capital Expenditure Budget (which request shall not be delivered
more than once in a 30-day period), together with all other information and
items required to satisfy the conditions precedent to the making of such advance
set forth in this Section 2.1 and as may otherwise be reasonably requested by
Lender (an “Advance Request”);

(iii) no other Additional Advance has been made in the month in which such
Additional Advance is requested to be funded;

(iv) no Casualty or Taking shall have occurred with respect to the Individual
Property for which the Additional Advance is being made that would result in
such Additional Advance being inadequate to complete the improvements set forth
on the Pre-approved Capital Expenditure Budget with respect to such Individual
Property;

 

27



--------------------------------------------------------------------------------

(v) the title company that issued the title insurance policy insuring the
Mortgages shall have issued (or shall have committed to issue on the date the
Additional Advance is made) a continuation of title showing title to the
applicable Individual Property for which the Additional Advance is being made to
be vested in Borrower, with no subordinate items and with no exceptions to the
title of the applicable Individual Property other than Permitted Encumbrances
(with affirmative insurance that no Impositions are delinquent, no mechanic’s or
supplier’s liens have attached and, if available and applicable, that neither
public nor private conditions, covenants or restrictions, if any, affecting the
applicable Individual Property have been violated);

(vi) Borrowers shall have paid to Lender (or shall pay from the proceeds of the
Additional Advance on the date the same is made) all costs and expenses incurred
by Lender in connection with the making of the Additional Advance (including
reasonable legal fees);

(vii) Borrowers and Guarantor shall have executed and delivered to Lender such
amendments to and reaffirmations of the Loan Documents as Lender may reasonably
request, including (i) an amended and restated Note evidencing a Principal
Indebtedness in an amount equal to the Initial Advance plus any Additional
Advance, (ii) a modification to the Mortgages, and (iii) such legal opinions in
connection with the foregoing as Lender may reasonably require;

(viii) Borrower shall have delivered to Lender concurrently with the Advance
Request copies of bills, invoices, receipts and other documentation reasonably
required by Lender (including with respect to any cost for labor or materials
furnished to any Individual Property in excess of $10,000, sworn unconditional
lien wavers from any Person providing such labor or materials) to establish that
the costs are reasonable and are substantially in accordance with market rates,
that the work relating thereto has been completed, and that such amounts are
then due or have been paid; and

(ix) the Additional Advance must be for work at an Individual Property in
accordance with the amounts and work contemplated by the Pre-approved Capital
Expenditure Budget and Borrower shall have delivered to Lender evidence
reasonably satisfactory to Lender that such Additional Advance is for work in
accordance with the Pre-approved Capital Expenditure Budget.

(b) Mandatory Funding of Additional Advances.

(i) If Borrowers have not drawn at least 50% of the aggregate amount of
Additional Advances permitted under this Agreement (as adjusted pursuant to
Section 2.1(d)) on or before June 11, 2008, then Lender shall fund into the FF&E
Reserve Account, the amount necessary so that an aggregate of 50% of the
aggregate amount of Additional Advances permitted under this Agreement (as
adjusted pursuant to Section 2.1(d)) of Additional Advance(s) have been made on
or by June 11, 2008. On or before December 11, 2008, any remaining undrawn
amount under the Additional Advances shall be funded by Lender into the FF&E
Reserve Account provided the conditions precedent set forth in this Section 2.1
have been satisfied.

 

28



--------------------------------------------------------------------------------

(ii) Borrowers shall satisfy the conditions set forth in Section 2.1(a) at least
ten (10) Business Days prior to the applicable Mandatory Funding Date.

(c) The requesting of the Additional Advance shall constitute, without the
necessity of specifically containing a written statement to such effect, a
confirmation, representation and warranty by Borrowers to Lender that all of the
applicable conditions to be satisfied in connection with the making of the
Additional Advance have been satisfied (unless waived in writing by Lender).

(d) The amount of Additional Advance(s) permitted under this Agreement shall be
decreased in connection with a Partial Release of an Individual Property by the
amount set forth on the Pre-approved Capital Expenditure Budget for such
Individual Property if such expenditures have not already been funded by Lender
as an Additional Advance.

Section 2.2. Use of Proceeds. The initial proceeds of the Loan funded on the
Closing Date shall be used for the following purposes: (a) to pay the
acquisition costs for each Individual Property, (b) to fund any upfront reserves
or escrow amounts required hereunder, and (c) to pay any Transaction Costs. The
proceeds of the Additional Advances shall be used for the following purposes:
(a) capital expenditures in accordance with the Pre-Approved Capital Expenditure
Budget, (b) to fund the FF&E Reserve Account, and (c) to pay any Transaction
Costs. Any excess will be available to Borrowers (and appointed at Borrower’s
request) and may be used for any lawful purpose.

Section 2.3. Security for the Loan. The Note and each Borrower’s obligations
hereunder and under the other Loan Documents shall be secured by all Mortgages,
the Assignments of Leases, the Assignments of Agreements, the Manager’s
Subordinations, and the security interests and Liens granted in this Agreement
and in the other Loan Documents.

Section 2.4. Borrowers’ Note.

(a) Each Borrowers’ obligation to pay the principal of and interest on the Loan
(including Late Charges, Default Rate interest, and the prepayment premium, if
any), shall be evidenced by this Agreement and by the Note, duly executed and
delivered by all Borrowers. The Note shall be payable as to principal, interest,
Late Charges, Default Rate interest and prepayment premium, if any, as specified
in this Agreement, with a final maturity on the Maturity Date. Borrowers shall
pay all outstanding Indebtedness on the Maturity Date.

(b) Lender is hereby authorized, at its option, to endorse on a schedule
attached to the Note (or on a continuation of such schedule attached to the Note
and made a part thereof) an appropriate notation evidencing the date and amount
of each payment of principal, interest, Late Charges, Default Rate interest and
prepayment premium, if any, in respect thereof, which schedule shall be made
available to Borrowers, at Borrowers’ sole cost and expense on reasonable
advance notice, for examination at Lender’s offices.

 

29



--------------------------------------------------------------------------------

Section 2.5. Principal, Interest and Other Payments.

(a) Accrual of Interest. Interest shall accrue on the outstanding principal
balance of the Note and all other amounts due to Lender under the Loan Documents
at the LIBOR Interest Rate.

(b) Monthly Payments of Interest at the LIBOR Interest Rate. On each Payment
Date (including, without limitation, the Maturity Date), Borrowers shall pay to
Lender interest on the unpaid Principal Indebtedness calculated under the Note
at the applicable LIBOR Interest Rate which has accrued and will accrue under
such Note through and including the last day of the Interest Accrual Period in
which such Payment Date occurs.

(c) Payment Dates. All payments required to be made pursuant to paragraph
(b) above shall be made beginning on the first Payment Date; provided, however,
that Borrower shall pay interest for the first Interest Accrual Period on the
Closing Date.

(d) Calculation of Interest. Interest shall accrue on the outstanding principal
balance of the Loan and all other amounts due to Lender under the Loan Documents
commencing upon the Closing Date. Interest shall be computed on the actual
number of days elapsed, based on a 360 day year.

(e) Default Rate Interest. Upon the occurrence and during the continuance of an
Event of Default, and at the sole option of Lender and without need for notice
to the Borrowers, the entire unpaid amount outstanding hereunder and under the
Note will bear interest at the Default Rate.

(f) Late Charge. Except for payment on the Maturity Date, if Borrowers fail to
make any payment of any sums due under the Loan Documents on the date when the
same is due, Borrowers shall pay a Late Charge. With respect to payment on the
Maturity Date, if Borrowers fail to make any payments of any sums due on the
Maturity Date under the Loan Documents within five (5) days after the Maturity
Date, Borrowers shall pay a Late Charge.

(g) Other Payments. On each Payment Date, Borrowers shall pay to Lender the Tax
and Insurance Monthly Installment.

(h) Maturity Date. On the Maturity Date, Borrowers shall pay to Lender all
amounts owing under the Loan Documents including, without limitation, interest,
principal, Late Charges (subject to Section 2.5 (f)) and Default Rate interest,
together with interest accrued on the Loan through and including the last day of
the Interest Accrual Period during which the Maturity Date occurs.

Section 2.6. Prepayment.

(a) Provided that no Event of Default has occurred and is continuing hereunder,
Borrowers may prepay the Indebtedness in full (or in part solely in connection
with the consummation of a Partial Release) at any time after June 11, 2008,
provided, however, that at any time after the Closing Date, Borrowers may prepay
the Indebtedness without penalty in part solely in connection with the
consummation of a Partial Release of Sheraton Iowa City

 

30



--------------------------------------------------------------------------------

and/or Marriott Trumbull in the event of a sale of such hotel(s) to an
unaffiliated third party in an arm’s length transaction and in accordance with
Section 2.15. In the event that any such prepayment in the preceding sentence is
not made on a Payment Date, simultaneously therewith, the Borrowers shall pay to
Lender all interest accrued on the amount of the Loan prepaid through and
including the last day of the Interest Accrual Period during which such
prepayment occurs.

(b) At any time during the term of the Loan, if any Borrower is required by
Lender under the provisions of any Mortgage to prepay the Loan or any portion
thereof in the event of damage to or destruction of, or a Taking of any
Individual Property, such Borrower shall pay any Insurance Proceeds or
Condemnation proceeds in the following manner and order of priority (i) first,
to prepay the Loan to the full extent of the Insurance Proceeds or the
Condemnation Proceeds, as applicable, to the extent of the Allocated Loan Amount
for the applicable Individual Property without penalty together with interest
through the end of the Interest Accrual Period, and (ii) to the Borrowers.

(c) All prepayments of the Indebtedness made pursuant to this Section shall be
applied by Lender in accordance with the provisions of Section 2.7 hereof.

(d) No Borrower shall be permitted at any time to prepay all or any part of the
Loan except as expressly provided in this Section.

(e) No prepayment shall be permitted after 12:00 noon, New York City time, or on
the 12th calendar day of a month unless such day is the second LIBOR Business
Day prior to the 15th day of such month.

Section 2.7. Application of Payments. At all times, all proceeds of repayment,
including without limitation any payment or recovery on the Collateral and any
prepayments on the Loan, shall be applied to the Note and to such amounts
payable by Borrowers under the Loan Documents and in such order and in such
manner as Lender shall elect in Lender’s discretion without prepayment penalty.

Section 2.8. Payment of Debt Service, Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 12:00 noon, California time, on the date when due, and shall be made in
lawful money of the United States of America in federal or other immediately
available funds to an account specified to Borrower by Lender in writing, and
any funds received by Lender after such time, for all purposes hereof, shall be
deemed to have been paid on the next succeeding Business Day.

(b) All payments made by any Borrower hereunder or by any Borrower under the
other Loan Documents, shall be made irrespective of, and without any deduction
for, any set-offs or counterclaims.

 

31



--------------------------------------------------------------------------------

Section 2.9. Taxes; Funding Losses; Changes in Law.

(a) All payments made by any Borrower under this Agreement and under the other
Loan Documents shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, and
all liabilities with respect thereto, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (all such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions,
withholdings and liabilities, collectively, “Applicable Taxes”). If any Borrower
shall be required by law to deduct any Applicable Taxes from or in respect of
any sum payable hereunder to Lender, the following shall apply: (i) such
Borrower shall make all such required deductions, (ii) the sum payable to Lender
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.9(a)), Lender receives an amount equal to the sum Lender would
have received had no such deductions been made and (iii) such Borrower shall pay
the full amount deducted to the relevant taxing authority or other authority in
accordance with applicable law. Payments made pursuant to this Section 2.9(a)
shall be made within ten (10) Business Days after Lender makes written demand
therefor.

(b) Borrowers shall pay to Lender all Funding Losses incurred from time to time
by Lender upon demand. Lender shall deliver to Borrowers a statement for any
such sums to which Lender is entitled to receive pursuant to this
Section 2.9(b), which statement shall be binding and conclusive absent manifest
error.

Section 2.10. Extension Options. Borrowers have the right to extend the term of
the Loan for two additional terms of twelve (12) months each (each, an
“Extension Term”), with the first additional term (“First Extension Term”)
having a maturity date that is the date that is the twelfth Payment Date
following the Initial Maturity Date (“First Extended Maturity Date”) and the
second additional term (“Second Extension Term”) having a maturity date that is
the date that is the twelfth Payment Date following the First Extended Maturity
Date (“Second Extended Maturity Date”). Borrowers shall exercise the right to
exercise any extension option under this Section 2.10 by giving Lender notice of
such election at least thirty (30) days prior to (i) the Initial Maturity Date,
in the case of exercising the option to extend the term of the Loan to the First
Extended Maturity Date, and (ii) the First Extended Maturity Date, in the case
of exercising the option to extend the term of the Loan to the Second Extended
Maturity Date. Upon receipt of any such request by Borrowers to extend the term
of the Loan, Lender will notify Borrowers whether or not the term of the Loan
will be so extended, which extension shall be granted upon satisfaction of each
of the following conditions in Lender’s sole discretion:

(a) No Event of Default exists as of the date of Borrowers’ extension option
election notice to Lender and as of the Initial Maturity Date or the First
Extended Maturity Date, as applicable, and the Borrowers deliver Lender
Officer’s Certificates confirming same;

(b) On or prior to the Initial Maturity Date or the First Extended Maturity
Date, as applicable, Borrowers either (A) extend the term of the Initial
Interest Rate Cap Agreement to a date not earlier than the First Extended
Maturity Date or the Second Extended Maturity Date, as applicable, or (B) obtain
an Extension Interest Rate Cap Agreement for the applicable Extension Term with
a LIBOR Rate strike price equal to the Strike Price and collaterally assigned
such Extension Interest Rate Cap Agreement to Lender pursuant to an assignment
of interest rate cap agreement in the same form as the Interest Rate Cap
Assignment.

 

32



--------------------------------------------------------------------------------

If any of the foregoing conditions are not satisfied in Lender’s sole
discretion, Lender shall have no obligation to extend the term of the Loan. Upon
Borrowers’ exercise of its rights under this Section 2.10 and Lender’s extension
of the term of the Loan in connection therewith, the defined term “Maturity
Date” shall be deemed to be the First Extended Maturity Date or the Second
Extended Maturity Date, as applicable.

Section 2.11. Central Cash Management and Reserves.

(a) Collection Account.

(i) Each applicable Borrower or Operating Lessee shall open and maintain at a
Collection Account Bank a trust account (a “Collection Account” with respect to
each Individual Property).

(ii) Each of the Collection Accounts shall be assigned an identification number
by the related Collection Account Bank and shall be opened and maintained in the
name “Countrywide Commercial Real Estate Finance, Inc. as Mortgagee of the
applicable Borrower or Operating Lessee.” None of any Borrower, Operating Lessee
or any Manager shall have any right of withdrawal from any Collection Account.
Borrowers shall, on a weekly basis, cause all Rents and all other items of Gross
Revenue (including, without limitation, funds for the credit card payments
(“Credit Card Receivables”) (collectively, “Cash Payments”)) to be deposited
directly or transferred directly into the related Collection Account, except for
payments received in cash from hotel guests and payments received from Persons
that maintain open accounts with Borrower, Operating Lessee or Manager or with
whom Borrower, Operating Lessee or Manager does business on an “accounts
receivable” basis with respect to any Individual Property. Without in any way
limiting Borrowers’ obligations pursuant to the preceding sentence, Borrowers,
Operating Lessee and each Manager shall deposit or cause the transfer of
directly into the relevant Collection Account all Rents, other items of Gross
Revenue and all Credit Card Receivables received by any Borrower, Operating
Lessee and each Manager in violation or contradiction of the preceding sentence
and all Cash Payments within one (1) Business Day after receipt thereof. Funds
in the Collection Accounts will be transferred each Business Day to an account
designated by the Borrowers as long as no Cash Trap Period exists.

(iii) Any breach of Section 2.11 by any Borrower shall be an Event of Default.

(b) Cash Collateral Account. Pursuant to each Collection Account Agreement among
each Collection Account Bank, the applicable Borrowers, Operating Lessee and
Lender (the “Collection Account Agreement”) Borrowers will authorize and direct
each Collection Account Bank to transfer on a daily basis all funds deposited in
the Collection Account for such Borrower’s Individual Property in excess of
$10,000 to a cash collateral account that is an Eligible Account established by
Lender in Lender’s name (the “Cash Collateral Account”) upon written notice from
Lender and Lender may deliver such notice to the Collection Account Bank only
during any Cash Trap Period. Lender may elect to change the financial
institution at which the Cash Collateral Account shall be maintained. The Cash
Collateral Account shall be under the sole dominion and control of Lender. No
Borrower or Operating Lessee shall have any right of withdrawal in respect to
the Cash Collateral Account.

 

33



--------------------------------------------------------------------------------

(c) Termination of Central Cash Management. The obligations of Borrowers under
Section 2.11 and Section 2.12 to maintain and fund the Collection Accounts and
the Cash Collateral Account shall terminate in their entirety and be of no
further force or effect upon the release of all Mortgages by Lender in
accordance with the provisions of this Agreement and the other Loan Documents.

(d) Reserves.

(i) Establishment. On the Closing Date, Lender shall establish the following
accounts for purpose of holding the funds to be deposited by Borrower pursuant
to this Section 2.11(d)(i): a “Tax and Insurance Reserve Account”, a “Deferred
Maintenance and Environmental Reserve Account” a “FF&E Reserve Account”. Each
Reserve Account shall be a custodial account established by Lender and shall not
constitute a trust fund. At Lender’s option, funds deposited into a Reserve
Account may be commingled with other money held by Lender or its servicer.
Borrower acknowledges and agrees that the Reserve Accounts are subject to the
sole dominion, control and discretion of Lender, its authorized agents or
designees, subject to the terms hereof. Borrower shall not have the right to
make any withdrawal from any Reserve Account.

(ii) Application of Reserves upon Event of Default. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, if an Event of
Default has occurred and is continuing, (i) any amounts deposited into or
remaining in any Reserve Account shall be for the account of Lender and may be
withdrawn by Lender to be applied in any manner as Lender may elect in Lender’s
discretion, and (ii) Borrower shall have no further right in respect of the
Reserve Accounts.

(iii) Tax and Insurance. On the date hereof, Borrower shall deposit with Lender
the following sums: (i) $737,701.65 with respect to Impositions, and
(ii) $153,112.04 with respect to insurance premiums. Such sums shall be held by
Lender in the Tax and Insurance Reserve Account. Beginning on the first Payment
Date and on each Payment Date thereafter, Borrower shall deliver to Lender the
amount reasonably estimated by Lender to be one-twelfth (1/12th) of the annual
amount of (A) Impositions, which amount shall initially be $273,138.51, and
(B) insurance premiums for policies required pursuant to this Agreement, which
amount shall initially be $126,376.83 (provided, that Lender may re-calculate
the foregoing monthly amounts from time to time to assure that funds are
reserved in sufficient amounts to enable the payment of Impositions and
insurance premiums thirty (30) days prior to their respective due dates)
(collectively, the “Tax and Insurance Monthly Installment”). If such amounts for
the then current Fiscal Year or payment period are not ascertainable by Lender
at the time a monthly deposit is required to be made, the Tax and Insurance
Monthly Installment shall be Lender’s reasonable estimate based on one-twelfth
(1/12th) of the aggregate Impositions and insurance premiums for the prior
Fiscal Year or payment period, with adjustments reasonably determined by Lender.
As soon as Impositions and insurance premiums are fixed for the then current
Fiscal Year or period, the next ensuing Tax and Insurance Monthly Installment
shall be adjusted to reflect any deficiency or surplus in prior Tax and
Insurance Monthly Installments. Lender shall make payments of Impositions and
insurance premiums out of the Tax and Insurance Reserve Account before the same
shall be delinquent to the extent that there are funds available in the Tax and
Insurance Reserve Account and Lender has received appropriate documentation to
establish the amount(s) due and the due date(s) as and when provided above.

 

34



--------------------------------------------------------------------------------

(iv) Deferred Maintenance Costs and Remediation Costs. On the date hereof,
Borrower shall deposit $0 into the Deferred Maintenance and Environmental
Reserve Account, which amounts shall be used for payment of costs incurred by
Borrower in connection with any deferred maintenance or Remediation required
pursuant to this Agreement.

(v) FF&E Reserve Account. Funds shall be deposited to the FF&E Reserve Account
in accordance with Section 2.11 to be used in accordance with the Pre-approved
Capital Expenditure Budget. With respect to any excess funds held in the FF&E
Reserve Account due to cost savings on the Pre-approved Capital Expenditure
Budget or otherwise, such funds shall be held in the FF&E Reserve Account and
used for capital expenditures at the Individual Properties and disbursed in
accordance with clause (vi) below.

(vi) Disbursements. Not more frequently than once in any 30-day period, and
provided that no Event of Default has occurred and is continuing, Borrower may
request in writing that Lender release to Borrower funds from one or more
Reserve Accounts to the extent funds are available therein, for payment of costs
incurred by Borrower in connection with the expenses for which such Reserve
Account is maintained. Together with each such request, Borrower shall furnish
Lender with copies of bills and other documentation reasonably required by
Lender to establish that such costs are reasonable and are substantially in
accordance with market rates, that the work relating thereto has been completed
and that such amounts are then due or have been paid. Lender shall approve or
disapprove such request within ten (10) Business Days after Lender’s receipt of
such request and, if approved, Lender shall release the funds to Borrower or
Borrower’s designee within ten (10) Business Days after Lender’s approval.

(vii) Interest on Reserve Accounts. Borrower shall not be entitled to any
earnings or interest on funds deposited into the Reserve Accounts.
Notwithstanding the foregoing, amounts on deposit in the Deferred Maintenance
and Environmental Reserve Account and the FF&E Reserve Account shall bear
interest at the money-market rates customarily offered by the bank or other
financial institution used by Lender or its servicer for the purposes of holding
such accounts (provided, however, that interest paid or payable with respect to
any such account may not be based on the highest rate of interest payable by
Lender or such bank or institution on deposits and shall not be calculated based
on any particular external interest rate or interest rate index, nor shall any
such interest reflect the interest rate utilized by Lender or such bank or
institution to calculate interest payable on deposits held with respect to any
particular loan or borrower or class of loans or borrowers, and Lender shall
have no liability with respect to the amount of interest paid and/or loss of
principal). Lender shall be entitled to a servicing fee in the amount of
.50% per annum multiplied by the average daily balance of the applicable account
(which fee Lender is hereby authorized to deduct from such account on a monthly
basis). All such interest paid or other earnings on the sums held in such
accounts at the above described rates (if any), less such servicing fee, shall
be income of Borrower, shall, if required by law, be reported by Borrower on its
tax returns as income of Borrower, shall remain in the applicable account and
shall be subject to allocation and distribution in the same manner and under the
same conditions as the principal sum on which said interest or other earnings
accrued.

 

35



--------------------------------------------------------------------------------

Section 2.12. Security Agreement.

(a) Pledge of Accounts. To secure the full and punctual payment and performance
of all of the Indebtedness, each Borrower hereby sells, assigns, conveys,
pledges and transfers to Lender and grants to Lender a first priority and
continuing Lien on and security interest in and to its Account Collateral.

(b) Covenants. Each Borrower covenants that (i) all Rents and all other items of
Gross Revenue shall be deposited or transferred into the relevant Collection
Account, in accordance with Section 2.11(a), and (ii) so long as any portion of
the Indebtedness is outstanding, no Borrower shall open (nor permit any Manager
or any Person to open) any other account for the collection of any Rents or any
other items of Gross Revenue, other than (A) a replacement Collection Account
approved by Lender in Lender’s discretion, and (B) any account held by Borrower
in the locality where the applicable Individual Property is located for the
purposes of the collection of any Rents or any other items of Gross Revenue
prior to the time such Rents or items of Gross Revenue are deposited in the
Collection Account pursuant to the terms of this Agreement.

(c) Instructions and Agreements. On or before the Closing Date, each applicable
Borrower or Operating Lessee will submit to the Collection Account Bank for each
related Individual Property a Collection Account Agreement to be executed by the
Collection Account Bank. On or before the Closing Date, Borrowers, Operating
Lessee and the Cash Collateral Account Bank will execute and deliver a Cash
Collateral Account Agreement in form and substance satisfactory to Lender in
Lender’s discretion (the “Cash Collateral Account Agreement”). Each Borrower and
Operating Lessee agrees that prior to the payment in full of the Indebtedness,
the Cash Collateral Account Agreement shall be irrevocable by any Borrower or
Operating Lessee without the prior written consent of Lender.

(d) Financing Statements; Further Assurances. Each Borrower hereby authorizes
Lender to file a financing statement or statements in connection with the
Account Collateral in the form required to properly perfect Lender’s security
interest in the Account Collateral to the extent that it may be perfected by
such a filing. Each Borrower agrees that at any time and from time to time, at
the expense of Borrowers, such Borrower shall promptly execute and deliver all
further instruments, and take all further action, that Lender may reasonably
request, in order to perfect and protect the pledge, security interest and Lien
granted or purported to be granted hereby, or to enable Lender to exercise and
enforce Lender’s rights and remedies hereunder with respect to, the Collateral.
Such financing statements may describe the collateral in the same manner as
described in any security agreement or pledge agreement entered into by the
parties in connection herewith or may contain an indication or description of
collateral that describes such property in any other manner as Lender may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the collateral granted to Lender in
connection herewith, including, without limitation, describing such property as
“all assets” or “all personal property” of Borrower whether now owned or
hereafter acquired. From time to time, at the expense of Borrower, Borrower
shall promptly execute and deliver all further instruments, and take all further
action, that Lender may reasonably request, in order to continue the perfection
and protection of the pledge and security interest granted or purported to be
granted hereby.

 

36



--------------------------------------------------------------------------------

(e) Transfers and Other Liens. Each Borrower agrees that it will not sell or
otherwise dispose of any of the Account Collateral other than pursuant to the
terms hereof and of the other Loan Documents, or create or permit to exist any
Lien upon or with respect to all or any of the Account Collateral, except for
the Liens granted to Lender under this Agreement.

(f) Lender’s Reasonable Care. Beyond the exercise of reasonable care in the
custody thereof, Lender shall not have any duty as to any Account Collateral or
any income thereon in Lender’s possession or control or in the possession or
control of any agents for, or of Lender, or the preservation of rights against
any Person or otherwise with respect thereto. Lender shall be deemed to have
exercised reasonable care in the custody of the Account Collateral in Lender’s
possession if the Account Collateral is accorded treatment substantially equal
to that which Lender accords Lender’s own property, it being understood that
Lender shall not be liable or responsible for (i) any loss or damage to any of
the Account Collateral, or for any diminution in value thereof from a loss of,
or delay in Lender’s acknowledging receipt of, any wire transfer from the
Collection Account Bank or (ii) any loss, damage or diminution in value by
reason of the act or omission of Lender, or Lender’s agents, employees or
bailees, except for any loss, damage or diminution in value resulting from the
gross negligence, fraud or willful misconduct of Lender, its agents or
employees.

(g) Lender Appointed Attorney-In-Fact. Each Borrower hereby irrevocably
constitutes and appoints Lender as such Borrower’s true and lawful
attorney-in-fact, with full power of substitution, at any time after the
occurrence and during the continuance of an Event of Default to execute,
acknowledge and deliver any instruments and to exercise and enforce every right,
power, remedy, option and privilege of such Borrower with respect to the Account
Collateral, and do in the name, place and stead of such Borrower, all such acts,
things and deeds for and on behalf of and in the name of such Borrower with
respect to the Account Collateral, which such Borrower could or might do or
which Lender may deem necessary or desirable to more fully vest in Lender the
rights and remedies provided for herein with respect to the Account Collateral
and to accomplish the purposes of this Agreement. The foregoing powers of
attorney are irrevocable and coupled with an interest.

(h) Continuing Security Interest; Termination. This Section shall create a
continuing pledge of, Lien on and security interest in the Account Collateral
and shall remain in full force and effect until payment in full of the
Indebtedness. Upon payment in full of the Indebtedness, each applicable Borrower
shall be entitled to the return, upon such Borrower’s written request and at
Borrowers’ expense, of such of the Account Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof, and Lender shall execute
such instruments and documents as may be reasonably requested by such Borrower
in writing to evidence such termination and the release of the pledge and Lien
hereof, provided, however, that such Borrower shall pay on demand all of
Lender’s expenses in connection therewith.

Section 2.13. Secondary Market Transactions.

(a) Each Borrower hereby acknowledges that Lender may in one or more
transactions (i) sell or securitize the Loan or portions thereof in one or more
transactions through the issuance of securities, which securities may be rated
by one or more of the Rating Agencies, (ii) sell or otherwise transfer the Loan
or any portion thereof one or more times, (iii) sell

 

37



--------------------------------------------------------------------------------

participation interests (including without limitation, senior and subordinate
participation interests) in the Loan one or more times, (iv) re-securitize the
securities issued in connection with any securitization, or (v) further divide
the Loan into more separate notes or components and/or reallocate a portion of
the Loan to a mezzanine loan to be secured by direct and/or indirect equity
interests in Borrowers or change the principal balances (but not increase the
aggregate principal balance) or interest rates of the Note (including, without
limitation, senior and subordinate notes or components) (the transactions
referred to in clauses (i) through (v), each a “Secondary Market Transaction”
and collectively “Secondary Market Transactions”).

(b) With respect to any Secondary Market Transaction described in
Section 2.13(a)(v) above, such notes or note components and mezzanine loans may
be assigned different principal amounts and interest rates, so long as, the
aggregate amount of such notes or note components and mezzanine loans at such
time equals the Loan Amount, and at such time the weighted average of the
relevant interest rates equals the LIBOR Interest Rate for the Note; provided,
that after an Event of Default each Borrower recognizes that, in the case of
prepayments, the weighted average interest rate of the Loan may increase because
Lender shall have the right to apply principal payments to one or more notes or
components with lower rates of interest before applying principal payments to
one or more notes or components with higher rates of interest and provided,
further, that the aggregate principal balance of the Note shall not change.
Lender shall have the same rights to sell or otherwise transfer, participate or
securitize one or more of the divided, amended, modified or otherwise changed
notes or components, individually or collectively, as Lender has with respect to
the Loan. At Lender’s sole cost, Borrower agrees to (A) modify its
organizational structure to create one or more new Single-Purpose Entities to be
the mezzanine borrower(s) (and to be otherwise satisfactory to Lender) and cause
the same and any other owners of direct or indirect Equity Interests in Borrower
to enter into such agreements deemed reasonably necessary by Lender to evidence
and secure such mezzanine loan, and (B) execute and deliver to Lender such
amendments to the Loan Documents, title insurance endorsements, legal opinions
and other customary loan documentation as Lender may reasonably require in
connection therewith).

(c) Each Borrower and Operating Lessee agrees that it shall cooperate with
Lender and use such Borrower’s commercially reasonably efforts to facilitate the
consummation of each Secondary Market Transaction including, without limitation,
by: (i) amending or causing the amendment of this Agreement and the other Loan
Documents, and executing such additional documents, instruments and agreements
including amendments to such Borrower’s organizational documents and preparing
financial statements as requested by the Rating Agencies to conform the terms of
the Loan to the terms of similar loans underlying completed or pending secondary
market transactions having or seeking ratings similar to those then being sought
in connection with the relevant Secondary Market Transaction; (ii) promptly and
reasonably providing such information (including, without limitation, financial
information) as may be requested in connection with the preparation of a private
placement memorandum, prospectus or a registration statement required to
privately place or publicly distribute the securities in a manner which does not
conflict with federal or state securities laws; (iii) providing in connection
with each of (A) a preliminary and a final private placement memorandum or other
offering documents or (B) a preliminary and final prospectus, as applicable, an
indemnification certificate (x) certifying that such Borrower has carefully
examined such private placement memorandum, prospectus, registration statement
or other offering document, as applicable,

 

38



--------------------------------------------------------------------------------

including, without limitation, the sections entitled “Special Considerations,”
“Description of the Mortgage Loan,” “The Underlying Mortgaged Property,” “The
Manager,” “Borrower” and “Certain Legal Aspects of the Mortgage Loan,” and such
sections (and any other sections requested) insofar as they relate to a
Borrower, its Affiliates, the Loan or any Individual Property does not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, and (y) indemnifying
(i) Lender and each of its affiliates and their respective successors and
assigns (including their respective officers, directors, partners, employees,
attorneys, accountants, professionals and agents and each other person, if any,
controlling Lender or any of its affiliates within the meaning of either
Section 15 of the Securities Act of 1933, as amended (the “Securities Act”)), or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (each, including Lender, an “Indemnified Party”) and the (ii) party that
has filed the registration statement relating to the Secondary Market
Transaction (the “Registration Statement”), each of its directors and officers
who have signed the Registration Statement and each Person that controls such
Party within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act (collective, the “Underwriter Group”), for any losses, claims,
damages, costs, expenses or liabilities (including, without limitation, all
liabilities under all applicable federal and state securities laws)
(collectively, the “Liabilities”) to which any of them may become subject
(a) insofar as the Liabilities arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact relating to any
Borrower, its Affiliates, the Loan, any Individual Property, any Manager, and
the Operating Lessee contained in such sections or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated in such sections or necessary in order to make the statements in
such sections, in light of the circumstances under which they were made, not
misleading or (b) as a result of any untrue statement of material fact in any of
the financial statements of any Borrower incorporated into any placement
memorandum, prospectus, registration statement or other document connected with
the issuance of securities or the failure to include in such financial
statements or in any placement memorandum, prospectus, registration statement or
other document connected with the issuance of securities any material fact
relating to any Borrower, its Affiliates, any Individual Property, the Loan, any
Manager, and the Operating Lessee necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and (z) agreeing to reimburse the Indemnified Party and the
Underwriter Group for any legal or other expenses reasonably incurred by the
Indemnified Party and the Underwriter Group in connection with investigating or
defending the Liabilities; and notwithstanding anything contained in this clause
(iii) to the contrary, Borrower shall not be required to indemnify Lender for
any losses relating to projections made in good faith by Borrower or untrue
statements or omissions which such Borrower identified to Lender in writing at
the time of such Borrower’s examination of such memorandum or prospectus, as
applicable, and statements or misstatements made in Borrower’s good faith
reliance upon the reports of third parties that do not, to the best of
Borrower’s knowledge, contain any untrue statement or misstatement of a material
fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading; (iv) causing to be
rendered such customary opinion letters as shall be requested by the Rating
Agencies for other secondary market or transactions having or seeking ratings
comparable to that then being sought for the relevant Secondary Market
Transaction; (v) making such representations, warranties and covenants, as may
be reasonably requested by the

 

39



--------------------------------------------------------------------------------

Rating Agencies and comparable to those required in other secondary market
transactions having or seeking the same rating as is then being sought for the
Secondary Market Transaction; (vi) providing such information regarding the
Collateral as may be reasonably requested by the Rating Agencies or otherwise
required in connection with the formation of a REMIC; and (vii) providing any
other reasonable information and materials required in the Secondary Market
Transaction.

(d) Each Borrower agrees to participate and cooperate in any meetings with the
Rating Agencies or Investors, and providing any other information and materials
reasonably required in the Secondary Market Transaction to make the certificates
offered in such Secondary Market Transaction saleable in the secondary market
and to obtain ratings from two or more rating agencies.

(e) Each Borrower acknowledges and agrees that the Lender may, at any time on or
after the Closing Date, assign its duties, rights or obligations hereunder or
under any Loan Document in whole, or in part, to a servicer and/or a trustee in
Lender’s discretion. Nothing herein shall in any way limit Lender’s right to
sell all or a portion of the Loan in a transaction which is not a Secondary
Market Transaction.

(f) Lender shall reimburse the Borrowers for all reasonable out-of-pocket costs
incurred by the Borrowers in connection with complying with their obligations
set forth in this Section 2.13; provided, however, that the Borrowers shall
remain responsible for all of Borrower’s reasonable and customary legal and
accounting fees not to exceed $10,000 and all indemnity and related obligations
incurred by the Borrowers or its Affiliates.

(g) If Lender determines at any time to participate in a Secondary Market
Transaction, Lender may forward to each purchaser, transferee, assignee,
servicer, participant or investor in such securities, any Rating Agency rating
such securities, any organization maintaining databases on the underwriting and
performance of commercial loans, trustee, counsel, accountant, and each
prospective Investor, all documents and information which Lender now has or may
hereafter acquire relating to the Loan, Borrower, any direct or indirect equity
owner of Borrowers, any guarantor, any indemnitor and the Individual Properties,
which shall have been furnished by Borrowers, any Affiliate of Borrowers, any
guarantor, any indemnitor, or any party to any Loan Document, or otherwise
furnished in connection with the Loan, as Lender in its discretion determines
necessary or desirable.

Section 2.14. Interest Rate Cap Agreement.

(a) On the Closing Date, Borrowers shall obtain, and thereafter maintain in
effect, the Initial Interest Rate Cap Agreement, which shall have a term which
ends on the Initial Maturity Date and have a notional amount equal to the Loan
Amount. The Initial Interest Rate Cap Agreement shall have a LIBOR strike rate
equal to or less than the Strike Rate.

(b) If Borrowers exercise any option to extend the term of the Loan pursuant to
Section 2.10, then on or prior to the commencement of the applicable Extension
Term, Borrowers shall obtain an Extension Interest Rate Cap Agreement having
(x) a term which ends on the extended Maturity Date occurs, (y) a notional
amount at least equal to the Loan Amount, and (z) a LIBOR strike rate equal to
or less than the Strike Rate.

 

40



--------------------------------------------------------------------------------

(c) Each Borrower shall collaterally assign to Lender pursuant to the Rate Cap
Pledge and Security Agreement all of its right, title and interest in any and
all payments under each Interest Rate Cap Agreement and shall deliver to Lender
an executed counterpart of such Rate Cap Pledge and Security Agreement and
obtain the consent of the Acceptable Counterparty to such collateral assignment
(as evidenced by the Acceptable Counterparty’s execution of a separate
acknowledgment to such Rate Cap Pledge and Security Agreement).

(d) Each Borrower shall comply with all of its obligations under the terms and
provisions of each Interest Rate Cap Agreement. All amounts paid under an
Interest Rate Cap Agreement shall be deposited directly into the Cash Collateral
Account. Each Borrower shall take all actions reasonably requested by Lender to
enforce Lender’s rights under the Rate Cap Pledge and Security Agreement in the
event of a default by the counterparty thereunder and shall not waive, amend or
otherwise modify any of its rights thereunder without Lender’s reasonable
consent (which consent may be conditioned on receipt of a Rating Agency
Confirmation).

Section 2.15. Partial Release. Provided that no Event of Default has occurred
and is continuing under any of the Loan Documents, (i) at any time after the
Closing Date, the applicable Borrowers may obtain a release of Sheraton Iowa
City and/or Marriott Trumbull (in connection with the sale of such hotel(s) to
an unaffiliated third party in an arm’s-length transaction) and (ii) at any time
after June 11, 2008, each Borrower, may obtain the release of any other
Individual Property (each, a “Partial Release”) from the lien of the applicable
Mortgage (and other Loan Documents ) and the release of such Borrower’s and
Operating Lessee’s ongoing obligations under the Note and other Loan Documents
with respect to such Individual Property (other than those expressly stated to
survive), so long as all of the following conditions shall have been satisfied:

(a) the applicable Borrower shall have provided Lender with no less than thirty
(30) days, but no more than ninety (90) days, prior written notice of its
request to obtain a release of the applicable Individual Property;

(b) Lender shall have received a prepayment of the Loan in an amount equal to
(a) with respect to Sheraton Iowa City and Marriott Trumbull, the greater of
(x) the Allocated Loan Amount for such Individual Property, and (y) 81% of the
gross sales proceeds for such Individual Property, as determined by Lender, and
(b) with respect to any Individual Property other than Sheraton Iowa City and
Marriott Trumbull, the greater of (x) 115% of the Allocated Loan Amount for such
Individual Property, (y) 85% of the gross sales price for such Individual
Property, as determined by Lender, in the event such Individual Property is
being sold to an unaffiliated third party in an arm’s-length transaction, and
(z) such other amount, as determined by Lender, which after giving effect to
such prepayment results in a remaining unpaid principal balance of the Loan
supporting a minimum Debt Yield at least equal to 6.5% from June 12, 2008
through and including December 11, 2008, 7.0% in Year 3 of the Loan, 7.5% in
Year 4 of the Loan and 8.0% in Year 5 of the Loan (either (a) or (b), as
applicable, the “Release Price”), which prepayment shall be accompanied by
(i) all accrued and unpaid interest allocable to the portion of the Principal
Indebtedness being prepaid as of the date of such prepayment, (ii) if such

 

41



--------------------------------------------------------------------------------

prepayment is not made on a Payment Date, the interest which would have accrued
thereon through and including the last day of the Interest Accrual Period in
which such prepayment occurs, and (iii) any and all other sums due under the
Loan Documents in connection with a partial prepayment of the Loan;

(c) the applicable Borrower shall have submitted to Lender, not less than ten
(10) Business Days prior to the date of such Partial Release, all necessary and
appropriate documentation concerning the release of the lien of the applicable
Mortgage (and other Loan Documents) for such Individual Property and the
applicable Borrower and Operating Lessee, for execution by Lender. Such release
documentation shall be in a form appropriate in the State in which such
Individual Property is located and shall contain standard provisions, if any,
protecting the rights of Lender. In addition, the applicable Borrower shall
provide any and all other documentation (1) that prior to the date that all or
any portion of the Loan is included in a REMIC, is reasonably acceptable to
Lender, and (2) that after the date that all or any portion of the Loan is
included in a REMIC, would be reasonably acceptable to a prudent lender
originating commercial mortgage loans for securitization similar to the Loan in
the State where the applicable Individual Property is located, to be delivered
by such Borrower in connection with such Partial Release, together with an
officer’s certificate certifying that (i) such documentation is in compliance
with all Legal Requirements in all material respects, and (ii) the Partial
Release will not impair or otherwise adversely affect the lien, security
interest and other rights of Lender under the Loan Documents (except with regard
to the release of the applicable Borrower, Operating Lessee and the lien on the
applicable Individual Property); provided, however, that Rating Agency
Confirmation shall not be required;

(d) the Borrowers shall execute (i) amendments to the Loan Documents to the
extent necessary (as determined (1) prior to the date that all or any portion of
the Loan is included in a REMIC, by Lender, and (2) after the date that all or
any portion of the Loan is included in a REMIC, as would be reasonably required
by a prudent lender originating commercial mortgage loans for securitization
similar to the Loan in the State where the applicable Individual Property is
located) and shall agree to corresponding adjustments of the reserves and escrow
accounts with respect to the remaining Individual Properties as would be
reasonably acceptable to a prudent lender originating commercial mortgage loans
for securitization similar to the Loan in the State where the applicable
Individual Property is located (with all excess reserve and escrow amounts
applicable to the Individual Properties subject to such Partial Release to be
released to the applicable Borrower promptly upon the consummation of such
Partial Release) and the amount of Additional Advances as set forth on the
Pre-approved Capital Expenditure Budget with respect to an Individual Property
subject to a Partial Release shall be reduced in accordance with Section 2.1(d),
and (ii) amendments to the Operating Lease or any other document related to the
Release Property to the extent necessary (as would be reasonably acceptable to a
prudent lender originating commercial mortgage loans for securitization similar
to the Loan in the State where the applicable Individual Property is located) to
ensure that (y) such Operating Lease or other document shall not continue to
govern or relate to the Individual Property that is to be released and any other
Individual Property which shall act as collateral for the Loan from and after
the date of the Partial Release and (z) the Operating Lessee will not be the
tenant of such Individual Property following the release of such Individual
Property from the Lien of the related Mortgage; and

 

42



--------------------------------------------------------------------------------

(e) Lender shall have received reimbursement in full of all of Lender’s fees,
costs and expenses, including without limitation, reasonable legal counsel fees
and disbursements incurred in connection with the Partial Release, and the
review and approval of all documents and information required to be delivered in
connection therewith.

Section 2.16. Substitution. Subject to the terms and conditions set forth in
this Section 2.16, Borrowers may, from time to time, replace Individual
Properties with Qualified Substitute Properties (a “Property Substitution”),
provided, in the case of each Property Substitution, the following conditions
are met:

(a) no Event of Default shall exist on such date either before or after the
Property Substitution;

(b) Borrower shall have given Lender at least sixty (60) days’ prior written
notice of any Property Substitution;

(c) the Loan-to-Value Ratio after giving effect to the proposed Property
Substitution for the aggregate of all Individual Properties shall be equal to or
greater than the Loan-to-Value Ratio for the aggregate of all Individual
Properties immediately prior to the Property Substitution;

(d) after giving effect to the proposed Property Substitution, the Debt Service
Coverage Ratio for the aggregate of all Individual Properties shall be no less
than the Debt Service Coverage Ratio immediately prior to the Property
Substitution;

(e) each of the representations and warranties contained in this Agreement shall
be true and correct in all material respects with respect to Borrowers
(including the applicable Borrower acquiring the applicable Qualified Substitute
Property), as well as the Qualified Substitute Property, on and as of the date
of the Property Substitution (and Borrower’s acquisition of such Qualified
Substitute Property shall be deemed to constitute its representation to such
effect);

(f) (i) Borrowers shall have executed, acknowledged and delivered to Lender,
with respect to each Qualified Substitute Property, a Mortgage and an Assignment
of Leases and Rents, and such other customary documents and agreements as are
generally required by reasonable commercial mortgage lenders, and (ii) Guarantor
and Borrowers shall have executed such additional customary Loan Documents and
such modifications to and reaffirmations of the existing Loan Documents to which
it is a party as a reasonable commercial mortgage lender would customarily
require;

(g) each Mortgage shall secure the entire Indebtedness; provided, however, that
in the event that the jurisdiction in which the applicable Qualified Substitute
Property is located imposes a mortgage recording, intangibles or similar tax and
does not permit the allocation of indebtedness for the purpose of determining
the amount of such tax payable, the principal amount secured by such Mortgage
shall be equal to 125% of the Allocated Loan Amount of the Individual Property
replaced by the Qualified Substitute Property as of immediately prior to such
Property Substitution;

 

43



--------------------------------------------------------------------------------

(h) Lender shall have received the following:

(i) copies of all Leases in effect with respect to the Qualified Substitute
Property (together with such estoppels and subordination, non-disturbance and
attornment agreements as a reasonable commercial mortgage lender would
customarily require);

(ii) copies of UCC and other credit and public records search reports requested
by Lender conducted by a nationally recognized search firm, conducted in the
state and county where the Qualified Substitute Property is located and in the
state where Borrower is organized or incorporated, evidencing that (A) no liens
(other than as permitted hereunder), judgments, tax liens or tax judgments have
been filed against Borrowers (or the owner of the Qualified Substitute Property
if such Person is not a current Borrower), (B) no petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, has been filed by or against, consented to, or acquiesced
in by Borrowers (or the owner of the Qualified Substitute Property if such
Person is not a current Borrower) or any of such Person’s partners, members or
shareholders, as applicable, and (C) there is no litigation pending against
Borrowers (or the owner of the Qualified Substitute Property if such Person is
not a current Borrower);

(iii) certificates of insurance demonstrating insurance coverage in respect of
the Qualified Substitute Property of types, in amounts, with insurers and
otherwise in compliance with the requirements set forth herein;

(iv) an ALTA mortgagee policy of title insurance for the Qualified Substitute
Property issued by a title company substantially similar to the title company
that issued Lender’s initial title insurance policy with respect to the Property
(the “Closing Title Policy”) insuring the first priority lien in favor of Lender
created by the Mortgage, which title policy shall (A) be in an amount equal to
the insured amount under the Closing Title Policy, (B) contain all endorsements
attached to the Closing Title Policy to the extent available and (C) not contain
any title exceptions other than Permitted Encumbrances and such other exceptions
reasonably acceptable to Lender that do not materially and adversely affect
(i) the ability of Borrower to pay the Indebtedness in a timely manner or
(ii) the use of the Qualified Substitute Property for the use currently being
made thereof or the value of the Qualified Substitute Property;

(v) an ALTA survey of the Qualified Substitute Property prepared by a registered
independent surveyor and containing a surveyor’s certification substantially
similar in form and substance to the surveyor’s certification attached to the
survey received by Lender with respect to the Property in connection with the
closing of the Loan;

(vi) evidence reasonably satisfactory to Lender that the Qualified Substitute
Property is in compliance in all material respects with all applicable zoning
requirements (including, where obtainable, zoning endorsements and letters from
the applicable zoning authorities);

 

44



--------------------------------------------------------------------------------

(vii) copies of the material Permits for the use and operation of the Qualified
Substitute Property and the certificate of occupancy, if required and
obtainable, for the Qualified Substitute Property;

(viii) copies of all contracts and agreements relating to the Qualified
Substitute Property; entered into or assumed by Borrower in connection with the
Property Substitution or to which Borrower will be subject after the Property
Substitution;

(ix) an environmental report addressed to Lender and its successors and assigns
reasonably satisfactory to Lender performed by a reputable environmental
Engineer disclosing that there are no Hazardous Substances or underground
storage tanks in violation of Environmental Laws located in, on or under the
Qualified Substitute Property and that the Qualified Substitute Property is in
compliance with all Environmental Laws;

(x) an engineering report addressed to Lender and its successors and assigns
reasonably satisfactory to Lender performed by a reputable independent
structural engineer evidencing that the Qualified Substitute Property is free of
material structural defects and that all building systems contained therein are
in good working order in all material respects subject to ordinary wear and
tear;

(xi) (A) operating statements for the Qualified Substitute Property for the
prior three years, prepared by an independent certified public accountant of
recognized national standing, to the extent such statements can be obtained
without undue burden or cost, (B) current results from operations and (C) any
informal accounting requested by Lender reasonably necessary for Lender to
verify the accuracy of any other information required to be provided by or on
behalf of Borrower in connection with effecting the Property Substitution;

(xii) such other reasonable and customary certificates, opinions, documents and
instruments relating to the Loan necessary to effect the Property Substitution;

(xiii) the Management Agreement, the Manager’s Subordination, the Franchise
Agreement and the Franchisor’s Subordination, each in form and substance
reasonably satisfactory to Lender;

(i) Lender shall have received (i) such customary opinions of counsel as a
reasonable commercial mortgage lender would typically require, in form and
content acceptable to a reasonable commercial mortgage lender (including a new
non-consolidation opinion if one was required to be delivered in connection with
the Loan and applicable REMIC opinions with customary qualifications and
assumptions); and (ii) confirmation by each of the applicable Rating Agencies
that the Property Substitution will not result in any qualification, withdrawal
or downgrading of any existing ratings of securities created in any applicable
Secondary Market Transaction;

(j) no Individual Property may be replaced with more than one Qualified
Substitute Property;

(k) no Property Substitution may occur within twelve (12) months following the
Closing Date;

 

45



--------------------------------------------------------------------------------

(l) no more than an aggregate of 50% of the Loan Amount may be subject to
Property Substitutions during the term of the Loan;

(m) If the owner of the Substitute Property is not a current Borrower then such
owner must be a Single-Purpose Entity that assumes the Loan in connection with
the Property Substitution and that is wholly owned (directly or indirectly) by
Ashford Hospitality Limited Partnership, a Delaware limited partnership;

(n) Borrowers shall have paid or reimbursed Lender for all costs and expenses
actually incurred by Lender in connection with the foregoing (including the
reasonable fees and expenses of legal counsel and all fees and expenses of the
Rating Agencies, if any).

Section 2.17. Permitted Mezzanine Indebtedness. Notwithstanding anything the
contrary contained in this Agreement, a “Permitted Transfer” shall also include
Transfers in the nature of a pledge by a Mezzanine Borrower (as defined below)
of its direct and/or indirect Equity Interest in Borrower and SPE Equity Owner
(but not of any direct interest in the Individual Property) to a Permitted
Mezzanine Lender as security for a loan to such Mezzanine Borrower (a “Mezzanine
Loan”) provided that the following terms and conditions are satisfied:

(a) Not less than twelve (12) months shall have elapsed since the Closing Date;

(b) no Event of Default shall then exist;

(c) Lender shall have received at least thirty (30) and no more than sixty
(60) days’ prior written notice of the proposed Mezzanine Loan;

(d) the aggregate amounts of the Principal Indebtedness, the Unfunded Future
Advances and the Mezzanine Loan (as of the effective date of the Mezzanine Loan)
shall not exceed eighty-five percent (85%) of the fair market value of the
Individual Properties as determined by an Appraisal dated not more than sixty
(60) days prior to the effective date of the Mezzanine Loan and otherwise
acceptable to Lender;

(e) the Aggregate Debt Service Coverage Ratio is at least 1.05:1;

(f) Borrower shall not be obligated to repay the Mezzanine Loan nor incur any
obligation or liability to the Permitted Mezzanine Lender or any other Person
with respect to the Mezzanine Loan, and the terms and conditions of the
Mezzanine Loan, the collateral pledged as security therefor, and the documents
evidencing the Mezzanine Loan, shall be reasonably satisfactory to Lender;

(g) a new Single-Purpose Entity shall have been formed that will directly or
indirectly own 100% of the Equity Interests in Borrower and SPE Equity Owner
(the “Mezzanine Borrower”), the organizational documents of Borrower, such
Mezzanine Borrower, and their respective constituent owners shall be reasonably
satisfactory to Lender, and Borrower and such Mezzanine Borrower shall otherwise
satisfy all applicable Rating Agency criteria for single-purpose entities,
bankruptcy remoteness, and mezzanine borrowers;

 

46



--------------------------------------------------------------------------------

(h) the Permitted Mezzanine Lender shall have executed and delivered to Lender
an intercreditor agreement acceptable to Lender in its sole and absolute
discretion;

(i) Borrower, SPE Equity Owner, and Guarantor shall have executed such
additional Loan Documents and such amendments to and reaffirmations of the
existing Loan Documents as Lender may reasonably require, including entering
into a new cash management arrangement with Lender (or modifying any existing
cash management requirement) to provide for, among other things, the payment of
Lender-approved operating expenses and capital expenses prior to the payment of
debt service on the Mezzanine Loan;

(j) Lender shall have received (i) customary opinions of counsel to Borrower as
Lender may reasonably require, in form and content reasonably acceptable to
Lender (including a new non-consolidation opinion if one was required to be
delivered in connection with the Loan) with customary qualifications and
assumptions; and (ii) confirmation by each of the applicable Rating Agencies
that the incurrence of the Mezzanine Loan will not result in any qualification,
withdrawal or downgrading of any existing ratings of securities created in any
applicable Secondary Market Transaction;

(k) Borrower shall have paid or reimbursed Lender for all of its costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred in
connection with the foregoing; and

(l) if the Mezzanine Loan will be a floating rate loan, there shall be an
interest rate cap agreement or similar agreement with respect to such Mezzanine
Loan, in form and substance acceptable to Lender.

Notwithstanding anything herein to the contrary, none of Countrywide, Lender or
their respective Affiliates shall have any obligation to provide a Mezzanine
Loan or any other financing.

Section 2.18. Assumption. Borrowers shall have the right at any time to Transfer
all of the Individual Properties in one transaction to another party (the
“Transferee”) and such Transferee may assume the Loan, provided no Event of
Default exists or would result therefrom and the following conditions are met:

(a) Borrowers shall pay to Lender a transfer fee in the amount of 0.5% of the
sum of the Principal Indebtedness and Unfunded Future Advances;

(b) the identity, experience, financial condition, creditworthiness, single
purpose nature and bankruptcy remoteness of the Transferee, and the replacement
guarantors and indemnitors shall be reasonably satisfactory to Lender;

(c) Borrowers, Transferee, Guarantor and the replacement guarantors and
indemnitors shall execute and deliver any and all documentation as may be
reasonably required by Lender or required by the Rating Agencies, as the case
may be, in form and substance reasonably satisfactory to Lender or satisfactory
to the Rating Agencies, as the case may be, in Lender’s reasonable discretion or
the Rating Agencies’ discretion, as applicable (including assumption documents);

 

47



--------------------------------------------------------------------------------

(d) counsel to Transferee and the replacement guarantors and indemnitors shall
deliver to Lender and the Rating Agencies customary opinion letters relating to
such transfer (including tax and bankruptcy opinions) in form and substance
reasonably satisfactory to Lender and satisfactory to the Rating Agencies in
Lender’s reasonable discretion and the Rating Agencies’ discretion with
customary qualifications and assumptions;

(e) if the Individual Property is transferred, Borrower shall deliver (or cause
to be delivered) to Lender, an endorsement to Lender’s title insurance policy
relating to the change in the identity of the vestee and the execution and
delivery of the transfer documentation in form and substance reasonably
acceptable to Lender;

(f) Borrower pays all reasonable expenses incurred by Lender in connection with
such Transfer, including Lender’s reasonable attorneys fees and expenses, all
recording fees, and all fees payable to the applicable title company for the
delivery to Lender of the endorsement referred to in clause (e) above;

(g) the Loan-to-Value Ratio shall not exceed 80%; and

(h) Lender shall have received a Rating Agency Confirmation with respect to such
Transfer.

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.1. Conditions Precedent to the Making of the Loan.

(a) As a condition precedent to the making of the Loan, each Borrower shall have
satisfied the following conditions (unless waived by Lender in accordance with
Section 8.4) on or before the Closing Date:

(i) Loan Documents.

(1) Loan Agreement. Each Borrower shall have executed and delivered this
Agreement to Lender.

(2) Note. Each Borrower shall have executed and delivered to Lender the Note.

(3) Mortgage. Each applicable Borrower shall have executed and delivered to
Lender the Mortgages and the Mortgages shall have been irrevocably delivered to
an authorized title agent for the Title Insurer for recordation in the
appropriate filing offices in the jurisdiction in which the applicable
Individual Properties are located.

(4) Supplemental Mortgage Affidavits. The Liens to be created by each Mortgage
are intended to encumber the applicable Individual Property described therein to
the full extent of each Borrower’s obligations under the Loan Documents. As of
the Closing Date, each Borrower shall have paid all state, county and municipal
recording and all other taxes imposed upon the execution and recordation of the
Mortgages.

 

48



--------------------------------------------------------------------------------

(5) Assignment of Leases. Each applicable Borrower and each applicable Operating
Lessee shall have executed and delivered to Lender the Assignments of Leases,
and the Assignments of Leases shall have been irrevocably delivered to an
authorized title agent for the Title Insurer for such recordation in the
appropriate filing offices in the jurisdiction in which the applicable
Individual Property is located.

(6) Assignment of Agreements. Each applicable Borrower shall have executed and
delivered to Lender the Assignments of Agreements, and the Assignments of
Agreements shall, to the extent prudent pursuant to local practice, have been
irrevocably delivered to an authorized title agent for the Title Insurer for
such recordation in the appropriate filing offices in the jurisdiction in which
the applicable Individual Property is located.

(7) Financing Statements. Each applicable Borrower and its partners or members
(and their shareholders), as applicable, shall have authorized Lender to file
all financing statements required by Lender and such financing statements shall
have been irrevocably delivered to an authorized title agent for the Title
Insurer for such recordation in the appropriate filing offices in each of the
appropriate jurisdictions.

(8) Manager’s Subordination. Each Manager and each applicable Borrower shall
have executed and delivered to Lender the Manager’s Subordinations.

(9) Franchisor Subordinations. The Borrowers shall have delivered to Lender
(1) certified copies of each Franchise Agreement and (2) the Franchisor’s
Subordinations.

(10) Subordination, Attornment and Security Agreement. Operating Lessee and each
applicable Borrower shall have executed and delivered to Lender (1) a certified
copy of each Operating Lease, and (2) each applicable Subordination, Attornment
and Security Agreement.

(11) REA Estoppels. Borrower shall have delivered to Lender an executed REA
estoppel letter, which shall be in form and substance satisfactory to Lender,
from each party to any REA required by Lender with respect to any Individual
Property.

(12) Environmental Guaranty. Each Borrower shall have executed and delivered to
Lender the Environmental Guaranty.

(13) Collection Account Agreement. Each applicable Borrower, the Operating
Lessee, each Manager and the relevant Collection Account Banks shall have
executed and delivered the Collection Account Agreements and shall have
delivered an executed copy of such Agreement to Lender.

(14) Cash Collateral Account Agreement. Each Borrower, the Operating Lessee,
each Manager and Cash Collateral Account Bank shall have executed and delivered
the Cash Collateral Account Agreement and shall have delivered an executed copy
of such Cash Collateral Account Agreement to Lender.

 

49



--------------------------------------------------------------------------------

(ii) Opinions of Counsel. Lender shall have received from counsel satisfactory
to Lender, legal opinions in form and substance satisfactory to Lender in
Lender’s discretion (including, without limitation, a bankruptcy opinion). All
such legal opinions will be addressed to Lender and the Rating Agencies, dated
as of the Closing Date, and in form and substance satisfactory to Lender, the
Rating Agencies and their counsel. Each applicable Borrower hereby instructs any
of the foregoing counsel, to the extent that such counsel represents such
Borrower, to deliver to Lender such opinions addressed to Lender and the Rating
Agencies.

(iii) Secretary’s Certificates and SPE Equity Owner’s Certificate. Lender shall
have received a Secretary’s Certificate acceptable to Lender with respect to
each applicable Borrower’s managing equity owner and each Remington Manager and
Interstate Manager and each applicable SPE Equity Owner’s Certificate with
respect to the applicable Borrower.

(iv) Insurance. Lender shall have received certificates of insurance
demonstrating insurance coverage in respect of each Individual Property as
required by and in accordance with the Mortgages.

(v) Lien Search Reports. Lender shall have received satisfactory reports of UCC
(collectively, the “UCC Searches”), federal tax lien, bankruptcy, state tax
lien, judgment and pending litigation searches conducted by a search firm
reasonably acceptable to Lender. Such searches shall have been received in
relation to each Borrower and each equity owner in each Borrower, the Operating
Lessee and each Manager. Such searches shall have been conducted in each of the
locations designated by Lender in Lender’s reasonable discretion and shall have
been dated not more than fifteen (15) days prior to the Closing Date.

(vi) Title Insurance Policy. Lender shall have received (i) a Title Insurance
Policy for each Individual Property or a marked-up commitment (in form and
substance satisfactory to Lender) from Title Insurer to issue a Title Insurance
Policy for each Individual Property and (ii) a fully executed copy of the Title
Instruction Letter from the Title Insurer.

(vii) Environmental Matters. Lender shall have received an Environmental Report
with respect to each Individual Property.

(viii) Consents, Licenses, Approvals. Lender shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by each Borrower under, and the validity and
enforceability of, the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.

(ix) Additional Matters. Lender shall have received such other Permits,
certificates (including certificates of occupancy reflecting the permitted uses
of the Individual Properties as of the Closing Date), opinions, documents and
instruments (including, without limitation, written proof from the appropriate
Governmental Authority regarding the

 

50



--------------------------------------------------------------------------------

zoning of each Individual Property in form and substance satisfactory to Lender
in Lender’s discretion) relating to the Loan as may be required by Lender and
all other documents and all legal matters in connection with the Loan shall be
satisfactory in form and substance to Lender. Each Borrower shall provide Lender
with information reasonably satisfactory to Lender regarding Impositions and
insurance premiums on or before the Closing Date.

(x) Representations and Warranties. The representations and warranties herein
and in the other Loan Documents shall be true and correct in all material
respects.

(xi) No Injunction. No law or regulation shall have been adopted, no order,
judgment or decree of any Governmental Authority shall have been issued or
entered, and no litigation shall be pending or threatened, which in the judgment
of Lender would have a Material Adverse Effect.

(xii) Survey. Lender shall have received a Survey for each Individual Property.

(xiii) Engineering Report. Lender shall have received an Engineering Report for
each Individual Property.

(xiv) Appraisal. Lender shall have received an Appraisal satisfactory to Lender
with respect to each Individual Property which shall be (i) prepared by an
Appraiser approved by Lender in Lender’s reasonable discretion, (ii) prepared
based on a scope of work determined by Lender in Lender’s reasonable discretion
and (iii) in form and content acceptable to Lender in Lender’s reasonable
discretion.

(xv) Security Deposits. Borrowers shall be in compliance with all applicable
Legal Requirements relating to all security deposits held for any Leases.

(xvi) Service Contracts and Permits. Borrowers shall have delivered to Lender
true, correct and complete copies of all material contracts and Permits relating
to each Individual Property.

(xvii) Site Inspection. Unless waived by Lender in accordance with Section 8.4,
Lender shall have performed, or caused to be performed on its behalf, an on-site
due diligence review of each Individual Property to be acquired or refinanced
with the Loan, the results of which shall be satisfactory to Lender in Lender’s
discretion.

(xviii) Use. Each Individual Property shall be operating and operated only as a
hotel of the same class and in a similar manner as each such Individual Property
is operated on the Closing Date.

(xix) Intentionally omitted.

(xx) Management Agreement. Lender shall have received the Management Agreement.

 

51



--------------------------------------------------------------------------------

(xxi) Leases; Tenant Estoppels; Subordination, Nondisturbance and Attornment
Agreements. With respect to each Individual Property, Borrowers shall have
delivered a true, complete and correct rent roll and a copy of each of the
Leases identified in such rent roll, and each Lease shall be satisfactory to
Lender in Lender’s reasonable discretion.

(xxii) Subdivision. Evidence satisfactory to Lender (including title
endorsements) that the Land relating to each Individual Property constitutes a
separate lot for conveyance and real estate tax assessment purposes.

(xxiii) Transaction Costs. Borrowers shall have paid or caused to be paid all
Transaction Costs.

(xxiv) Completion Guaranty and Guaranty of Recourse Obligations. Guarantor shall
have delivered to Lender the Completion Guaranty and the Guaranty of Recourse
Obligations, each in form and substance acceptable to Lender.

(b) Lender shall not be obligated to make the Loan unless and until each of the
applicable conditions precedent set forth in this Section 3.1 is satisfied and
until Borrower provides any other information reasonably required by Lender.

(c) In connection with the Loan, Borrower shall execute and/or deliver to Lender
all additions, amendments, modifications and supplements to the items set forth
in this Article III, including, without limitation, amendments, modifications
and any supplements to the Note, any Mortgage, any Assignment of Leases, any
Assignment of Agreements, and Manager’s Subordination, if reasonably requested
by Lender to effectuate the provisions hereof, and to provide Lender with the
full benefit of the security intended to be provided under the Loan Documents.
Without in any way limiting the foregoing, such additions, modifications and
supplements shall include those deemed reasonably desirable by Lender’s counsel
in the jurisdiction in which the applicable Individual Property is located.

(d) The making of the Loan shall constitute, without the necessity of
specifically containing a written statement to such effect, a confirmation,
representation and warranty by Borrower to Lender that all of the applicable
conditions to be satisfied in connection with the making of the Loan have been
satisfied (unless waived by Lender in accordance with Section 8.4 or otherwise
made known to Lender by the Borrowers,) and that all of the representations and
warranties of Borrowers set forth in the Loan Documents are true and correct as
of the date of the making of the Loan.

Section 3.2. Form of Loan Documents and Related Matters. The Loan Documents and
all of the certificates, agreements, legal opinions and other documents and
papers referred to in this Article III, unless otherwise specified, shall be
delivered to Lender, and shall be in form and substance satisfactory to Lender.

 

52



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties of Borrower and Operating Lessee.
Each Borrower and Operating Lessee represents, warrants and covenants as follows
as to all Borrowers, Operating Lessee, and all Individual Properties:

(a) Organization. That each Borrower and Operating Lessee (i) is a duly
organized and validly existing Entity in good standing under the laws of the
State of its formation, (ii) is duly qualified as a foreign Entity in each
jurisdiction in which the nature of its business, the applicable Individual
Properties or any of the Collateral makes such qualification necessary or
desirable, (iii) has the requisite Entity power and authority to carry on its
business as now being conducted, and (iv) has the requisite Entity power to
execute and deliver, and perform its obligations under, the Loan Documents.

(b) Authorization. The execution and delivery by each applicable Borrower and
Operating Lessee of the Loan Documents, each Borrower’s and Operating Lessee’s
performance of its obligations thereunder and the creation of the security
interests and Liens provided for in the Loan Documents (i) have been duly
authorized by all requisite Entity action on the part of each Borrower and
Operating Lessee, (ii) will not violate any provision of any applicable Legal
Requirements, any order, writ, decree, injunction or demand of any court or
other Governmental Authority, any organizational document of any Borrower or
Operating Lessee or any indenture or agreement or other instrument to which any
Borrower or Operating Lessee is a party or by which Borrower or Operating Lessee
is bound except, with respect to violations of any such indentures, agreements
or other instruments, where such violation would not have a Material Adverse
Effect, (iii) will not be in conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under, or result in the
creation or imposition of any Lien of any nature whatsoever upon any of the
property or assets of any Borrower or Operating Lessee pursuant to, any
indenture or agreement or instrument, and (iv) have been duly executed and
delivered by each Borrower or Operating Lessee, as applicable. Except for those
obtained or filed on or prior to the Closing Date, no Borrower or Operating
Lessee is required to obtain any consent, approval or authorization from, or to
file any declaration or statement with, any Governmental Authority or other
agency in connection with or as a condition to the execution, delivery or
performance of the Loan Documents. The Loan Documents to which any Borrower,
Operating Lessee or any Manager is a party have been duly authorized, executed
and delivered by such parties.

(c) Single-Purpose Entity.

(i) Each Borrower, each SPE Equity Owner and Operating Lessee has been, and will
continue to be, a duly formed and existing Entity, and a Single-Purpose Entity.

(ii) Each SPE Equity Owner at all times since its formation has been, and will
continue to be, a duly formed and existing limited liability company or a
limited partnership in good standing under the laws of the jurisdiction of its
formation and a Single-Purpose Entity, is duly qualified as a foreign entity in
each other jurisdiction in which the nature

 

53



--------------------------------------------------------------------------------

of its business or any of the Collateral makes such qualification necessary or
desirable, and no Borrower will take action to cause any SPE Equity Owner not to
be a duly formed and existing limited liability company in good standing under
the laws of the jurisdiction of its formation and a Single-Purpose Entity.

(iii) Each Borrower and Operating Lessee at all times since its formation has
complied, and will, at all times while the Loan is outstanding, continue to
comply, with the provisions of all of its organizational documents, and the laws
of the state in which such Borrower and Operating Lessee was formed relating to
the Entity.

(d) Litigation. Except as disclosed on Schedule 1 attached hereto, there are no
actions, suits or proceedings at law or in equity by or before any Governmental
Authority or other agency now pending and served or, to the knowledge of any
Borrower and Operating Lessee, threatened against any Borrower, Operating
Lessee, any SPE Equity Owner, any Manager or any Individual Property which, if
determined against the Borrowers, Operating Lessee, SPE Equity Owner, Manager or
Individual Property could reasonably be expected to have a Material Adverse
Effect.

(e) Agreements. No Borrower or Operating Lessee is a party to any agreement or
instrument or subject to any restriction which is likely to have a Material
Adverse Effect. Each applicable Borrower and Operating Lessee is not in default
(beyond any applicable notice, cure or grace period) in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any indenture, agreement or instrument to which it is
a party or by which such Borrower, Operating Lessee or the applicable Individual
Property is bound which could reasonably be expected to have a Material Adverse
Effect.

(f) No Bankruptcy Filing. No Borrower or Operating Lessee is contemplating
either the filing of a petition under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of any Borrower’s
assets or property, and no Borrower or Operating Lessee has any knowledge of any
Person contemplating the filing of any such petition against any Borrower or
Operating Lessee.

(g) Full and Accurate Disclosure. No statement of fact made by Borrower or
Operating Lessee in the Loan Documents contains any untrue statement of a
material fact or omits to state any material fact necessary to make statements
contained herein or therein not misleading. There is no fact presently known to
any Borrower or Operating Lessee which has not been disclosed to Lender which
materially adversely affects, nor as far as any Borrower or Operating Lessee can
foresee, would reasonably be expected to materially adversely affect the
business, operations or condition (financial or otherwise) of any Borrower or
Operating Lessee.

(h) Management Agreements. Each Management Agreement is valid, binding and
enforceable and in full force and effect and has not been modified and there are
no material defaults (beyond any applicable notice, cure or grace period) under
any of them, nor (a) to Borrowers’ or Operating Lessee’s knowledge has any event
occurred that with the passage of time, the giving of notice or both would
result in such a material default under the terms of each Management Agreement
with any Manager other than Remington Manager, and (b) with respect to any
Management Agreement with Remington Manager, has any event occurred that with
the passage of time, the giving of notice or both would result in such a
material default (beyond any applicable notice, cure or grace period) under the
terms of such Management Agreement.

 

54



--------------------------------------------------------------------------------

(i) Compliance. Except as expressly disclosed in the Engineering Reports, the
Environmental Reports, the PZR zoning reports or the Surveys delivered to Lender
by Borrower, each applicable Borrower, Operating Lessee, each Individual
Property and each applicable Borrower’s or Operating Lessee’s use thereof as a
hotel and operations thereat comply in all material respects with all applicable
Legal Requirements and all Insurance Requirements. No Borrower is in default or
violation (beyond any applicable notice, cure or grace period) of any order,
writ, injunction, decree or demand of any Governmental Authority, the violation
of which is reasonably likely to have a Material Adverse Effect.

(j) Other Debt and Obligations. No Borrower or Operating Lessee has any
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which any Borrower or Operating
Lessee is a party, or by which Borrower, Operating Lessee or any Individual
Property is bound, other than (a) unsecured trade payables and operational debt
incurred in the ordinary course of business relating to the ownership and
operation of an Individual Property which are not evidenced by a promissory note
and when aggregated with the unsecured trade payables of all other Borrowers and
Operating Lessee, do not exceed a maximum amount of two percent (2.0%) of the
Loan Amount and are paid within sixty (60) days of the date incurred (unless
same are being contested in accordance with the terms of this Agreement),
(b) obligations under the Mortgage and the other Loan Documents, and (c) the
FF&E Financing. No Borrower or Operating Lessee has borrowed or received other
debt financing that has not been heretofore repaid in full and no Borrower has
any known material contingent liabilities.

(k) ERISA.

(i) Each Plan and, to the knowledge of any Borrower or Operating Lessee, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, its terms and the
applicable provisions of ERISA, the Code and any other federal or state law, and
no event or condition has occurred as to which any Borrower or Operating Lessee
would be under an obligation to furnish a report to Lender under Section 5.1(q).

(ii) As of the date hereof and throughout the term of the Loan (a) no Borrower
or Operating Lessee is or will be an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, or a “plan,” as defined in
Section 4975(e)(1) of the Code, subject to Code Section 4975, (b) no Borrower or
Operating Lessee is or will be a “governmental plan” within the meaning of
Section 3(32) of ERISA, (c) none of the assets of any Borrower or Operating
Lessee constitutes or will constitute “plan assets” of one or more of any such
plans under 29 C.F.R. Section 2510.3-101 or Section 3(42) of ERISA or otherwise,
and (d) transactions by or with each Borrower or Operating Lessee do not and
will not violate state statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans and such state statutes do not
in any manner affect the ability of the Borrower or Operating Lessee to perform
its obligations under the Loan Documents or the ability of Lender to enforce any
and all of its rights under the Loan Agreement.

 

55



--------------------------------------------------------------------------------

(l) Solvency. No Borrower or Operating Lessee has entered into this Loan
Agreement or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor, and each Borrower and Operating Lessee has received
reasonably equivalent value in exchange for its obligations under the Loan
Documents. Giving effect to the transactions contemplated hereby and the
agreements set forth herein, the fair saleable value of each of Borrower’s and
Operating Lessee’s assets exceeds and will, immediately following the execution
and delivery of this Agreement, exceed such Borrower’s or Operating Lessee’s, as
applicable, total liabilities, including, without limitation, subordinated,
unliquidated, or disputed liabilities or Contingent Obligations. The fair
saleable value of each Borrower’s or Operating Lessee’s assets is and will,
immediately following the execution and delivery of this Agreement, be greater
than such Borrower’s or Operating Lessee’s, as applicable, probable liabilities,
including the maximum amount of its Contingent Obligations or its debts as such
debts become absolute and matured. No Borrower’s or Operating Lessee’s assets do
and, immediately following the execution and delivery of this Agreement, will,
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted. No Borrower or Operating Lessee intends to, or
believes that it will, incur debts and liabilities (including, without
limitation, Contingent Obligations and other commitments) beyond its ability to
pay such debts as they mature (taking into account the timing and amounts to be
payable on or in respect of obligations of each Borrower).

(m) Not Foreign Person. No Borrower or Operating Lessee is a “foreign person”
within the meaning of § 1445(f)(3) of the Code.

(n) Investment Company Act; Public Utility Holding Company Act. No Borrower or
Operating Lessee is (i) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended, (ii) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (iii) subject to any other federal or state law or regulation
which purports to restrict or regulate its ability to borrow money.

(o) No Defaults. No Event of Default or, to Borrower’s knowledge, Default exists
under or with respect to any Loan Document.

(p) Labor Matters. No Borrower or Operating Lessee is a party to any collective
bargaining agreements.

(q) Title to the Property. Each Borrower owns either good, indefeasible,
marketable and insurable fee simple or leasehold title to the applicable
Individual Properties which it owns, free and clear of all Liens, other than the
Permitted Encumbrances applicable to such Individual Property. There are no
outstanding options to purchase or rights of first refusal affecting any
Individual Property. The Permitted Encumbrances do not and are not likely to
materially and adversely affect (i) the ability of any Borrower to pay in full
all sums due under the Note or any of its other obligations in a timely manner
or (ii) the use of any Individual Property for the use currently being made
thereof, the operation of such Individual Property as currently being operated
or the value of any Individual Property.

 

56



--------------------------------------------------------------------------------

(r) Use of Proceeds; Margin Regulations. Each Borrower will use the proceeds of
the Loan for the purposes described in Section 2.2. No part of the proceeds of
the Loan will be used for the purpose of purchasing or acquiring any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or for any other purpose which would be inconsistent with
such Regulation U or any other Regulations of such Board of Governors, or for
any purposes prohibited by applicable Legal Requirements.

(s) Financial Information. All historical financial data concerning any
Borrower, Operating Lessee or any Individual Property (including without
limitation all rent rolls and operating statements) that has been delivered by
any Borrower or Operating Lessee to Lender is true, complete and correct in all
material respects. Since the delivery of such data, except as otherwise
disclosed in writing to Lender, there has been no material adverse change in the
financial position of any Borrower, Operating Lessee or Individual Property, or
in the results of operations of any Borrower or Operating Lessee. No Borrower or
Operating Lessee has incurred any obligation or liability, contingent or
otherwise, not reflected in such financial data which might materially adversely
affect its business operations or any Individual Property.

(t) Condemnation. No Taking has been commenced or, to any Borrower’s or
Operating Lessee’s knowledge, is contemplated with respect to all or any portion
of any Individual Property or for the relocation of roadways providing access to
any Individual Property.

(u) Utilities and Public Access. Except as shown on Surveys each Individual
Property has adequate rights of access to public ways and is served by adequate
water, sewer, sanitary sewer and storm drain facilities as are adequate for full
utilization of such Individual Property for its current purpose. Except as
otherwise disclosed by the Surveys, all public utilities necessary to the
continued use and enjoyment of each Individual Property as presently used and
enjoyed are located in the public right-of-way or easements abutting or located
on the premises, and all such utilities are connected so as to serve each
Individual Property either (i) without passing over other property or, (ii) if
such utilities pass over other property, pursuant to valid easements. All roads
necessary for the full utilization of each Individual Property for its current
purpose have been completed and dedicated to public use and accepted by all
Governmental Authorities or are the subject of access easements for the benefit
of such Individual Property.

(v) Environmental Compliance. Except as disclosed in the Environmental Reports,
each of Borrower and Operating Lessee represents, warrants and covenants, as to
itself and its applicable Individual Property: (a) to the knowledge of Borrower
and Operating Lessee, there are no Hazardous Substances or underground storage
tanks in, on, or under such Individual Property, except those that are both
(i) in compliance with all Environmental Laws and with permits issued pursuant
thereto and (ii) which do not require Remediation; (b) there are no past,
present or threatened Releases of Hazardous Substances in, on, under, from or
affecting any Individual Property which have not been fully Remediated in
accordance with Environmental Law; (c) there is no Release or threat of any
Release of Hazardous Substances which has or is migrating to any Individual
Property; (d) there is no past or present non-compliance with

 

57



--------------------------------------------------------------------------------

Environmental Laws, or with permits issued pursuant thereto, in connection with
any Individual Property which has not been fully Remediated in accordance with
Environmental Law; (e) such Borrower and Operating Lessee does not actually know
of, and has not received, any written notice or other written communication from
any Person (including but not limited to a governmental entity) relating to
Hazardous Substances or the Remediation thereof, of possible liability of any
Person pursuant to any Environmental Law, other environmental conditions in
connection with any Individual Property, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;
and (f) such Borrower or Operating Lessee has truthfully and fully provided to
Lender, in writing, any and all information relating to conditions in, on, under
or from each Individual Property that is known to such Borrower or Operating
Lessee and that is contained in files and records of such Borrower or Operating
Lessee, including but not limited to any reports relating to Hazardous
Substances in, on, under or from such Individual Property and/or to the
environmental condition of each Individual Property.

(w) No Joint Assessment; Separate Lots. No Borrower or Operating Lessee has or
shall suffer, permit or initiate the joint assessment of any applicable
Individual Property (i) with any other real property constituting a separate tax
lot, and (ii) with any portion of any Individual Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to any Individual Property as a single lien. Each Individual
Property is comprised of one or more parcels, each of which constitutes a
separate tax lot and none of which constitutes a portion of any other tax lot.

(x) Assessments. Except as disclosed in the Title Insurance Policy, there are no
pending or, to the knowledge of any Borrower or Operating Lessee, proposed
special or other assessments for public improvements or otherwise affecting any
Individual Property, nor, to the knowledge of any Borrower or Operating Lessee,
are there any contemplated improvements to any Individual Property that may
result in such special or other assessments.

(y) Mortgage and Other Liens. The Mortgages create valid and enforceable first
mortgage Liens on each Individual Property as security for the repayment of the
Indebtedness, subject only to the Permitted Encumbrances applicable to such
Individual Property. Each security agreement, assignment, pledge, grant or other
hypothecation which is contained in any Loan Document establishes and creates a
valid and enforceable lien on and a security interest in, or claim to, the
rights and property described therein. All property covered by each such
security agreement, assignment, pledge, grant or other hypothecation is subject
to a UCC financing statement filed and/or recorded, as appropriate, in all
places necessary to perfect a valid first priority lien with respect to the
rights and property that are the subject of such security agreement, assignment,
pledge, grant or other hypothecation to the extent governed by the UCC to the
extent such a security interest in such property is perfectible by the filing of
a UCC financing statement. All continuations and any assignments of any such
financing statements have been or will be timely filed or refiled, as
appropriate, in the appropriate recording offices.

 

58



--------------------------------------------------------------------------------

(z) Enforceability. The Loan Documents executed by each applicable Borrower or
Operating Lessee in connection with the Loan are the legal, valid and binding
obligations of each such Borrower or Operating Lessee, enforceable against each
such Borrower or Operating Lessee in accordance with their terms, subject only
to bankruptcy, insolvency and other limitations on creditors’ rights generally
and to equitable principles. Such Loan Documents are, as of the Closing Date,
not subject to any right of rescission, set-off, counterclaim or defense by any
Borrower or Operating Lessee, including the defense of usury, nor will the
operation of any of the terms of the Note, any Mortgage, or such other Loan
Documents, or the exercise of any right thereunder, render any Mortgage
unenforceable against any Borrower or Operating Lessee, in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense by any
Borrower or Operating Lessee, including the defense of usury, and no Borrower or
Operating Lessee has asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

(aa) No Liabilities. No Borrower or Operating Lessee has any liabilities or
obligations including, without limitation, Contingent Obligations (and
including, without limitation, liabilities or obligations in tort, in contract,
at law, in equity, pursuant to a statute or regulation, or otherwise) other than
those liabilities and obligations expressly permitted by this Agreement.

(bb) No Prior Assignment. As of the Closing Date, (i) Lender is the assignee of
each Borrower’s or Operating Lessee’s interest under the Leases, and (ii) there
are no prior assignments of the Leases or any portion of the Rents due and
payable or to become due and payable which are presently outstanding.

(cc) Certificate of Occupancy. Borrowers and Operating Lessee have obtained (in
their own name) all Permits necessary to use and operate the Individual Property
for the use described in Section 3.1(a)(xviii), and all such Permits are in full
force and effect, except that certain interim arrangements are in place with
respect to liquor licenses. The use being made of each Individual Property is in
conformity with the certificate of occupancy and/or Permits for each such
Individual Property and any other restrictions, covenants or conditions
affecting each such Individual Property, except where nonconformity has no
Material Adverse Effect. Each such Individual Property contains all equipment
necessary to use and operate each such Individual Property in a first-class
manner.

(dd) Flood Zone. Except as shown on a Survey, no Individual Property is located
in a flood hazard area as designated by the Federal Emergency Management Agency.

(ee) Physical Condition. Except as disclosed in an Engineering Report, each
Individual Property is free of material structural defects and all building
systems contained therein are in good working order in all material respects
subject to ordinary wear and tear.

(ff) Intellectual Property. All trademarks, trade names and service marks owned
by any Borrower or Operating Lessee or that are pending, or under which any
Borrower or Operating Lessee is licensed, are in good standing and uncontested.
There is no right under any trademark, trade name or service mark necessary to
the business of any Borrower or Operating Lessee as presently conducted or as
Borrower or Operating Lessee contemplates conducting its business. No Borrower
or Operating Lessee has infringed, is infringing, or has received written notice
of infringement with respect to asserted trademarks, trade names and service
marks of others. To Borrower’s or Operating Lessee’s knowledge, there is no
infringement by others of trademarks, trade names and service marks of any
Borrower or Operating Lessee.

 

59



--------------------------------------------------------------------------------

(gg) Intentionally Omitted.

(hh) Title Insurance. Each Individual Property is covered by either an American
Land Title Association (ALTA) mortgagee’s title insurance policy, or a
commitment to issue such a title insurance policy, insuring a valid first lien
on such Individual Property, which is in full force and effect and is freely
assignable to and will inure to the benefit of Lender and any successor or
assignee of Lender, including but not limited to the trustee in a
Securitization, subject only to the Permitted Encumbrances.

(ii) Tax Fair Market Value. The Allocated Loan Amount with respect to each
Individual Property does not exceed the Tax Fair Market Value of such Individual
Property. The Loan Amount does not exceed the aggregate Tax Fair Market Values
of the Individual Properties. If the Note is significantly modified prior to the
closing date of a Secondary Market Transaction so as to result in a taxable
exchange under Code Section 1001, Borrowers will, if requested by Lender,
represent that the amount of such Note does not exceed the aggregate Tax Fair
Market Value of the applicable Individual Property as of the date of such
significant modification.

(jj) Leases. (a) Each Borrower or Operating Lessee is the sole owner of the
entire lessor’s interest in the Leases; (b) the Leases are the valid, binding
and enforceable obligations of the applicable Borrowers or Operating Lessee and
the applicable tenant or lessee thereunder; (c) the terms of all alterations,
modifications and amendments to the Leases are reflected in the certified rent
roll statement delivered to and approved by Lender; (d) no Rents reserved in any
Leases have been assigned or otherwise pledged or hypothecated; (e) no Rents
have been collected for more than one (1) month in advance; (f) the premises
demised under the Leases have been completed and the tenants under the Leases
have accepted the same and have taken possession of the same on a rent-paying
basis; (g) there exists no offset or defense to the payment of any portion of
any Rents; (h) no Lease contains an option to purchase, right of first refusal
to purchase, expansion right, or any other similar provision; and (i) no Person
has any possessory interest in, or right to occupy, any Individual Property
except under and pursuant to a Lease.

(kk) Bank Holding Company. No Borrower or Operating Lessee is a “bank holding
company” or a direct or indirect subsidiary of a “bank holding company” as
defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.

(ll) Embargoed Person. None of the funds or other assets of any Borrower,
Operating Lessee, or any SPE Equity Owner constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or government
subject to trade restrictions under federal law, including, without limitation,
the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders
or regulations promulgated thereunder, with the result that (i) the investment
in any Borrower, Operating Lessee, any SPE Equity Owner, as applicable (whether
directly or

 

60



--------------------------------------------------------------------------------

indirectly), is prohibited by law, or (ii) the Loan made by the Lender is in
violation of law (“Embargoed Person”); (b) no Embargoed Person has any interest
of any nature whatsoever in any Borrower, Operating Lessee, any SPE Equity
Owner, as applicable (whether directly or indirectly), with the result that
(i) the investment in any Borrower, Operating Lessee, any SPE Equity Owner, as
applicable (whether directly or indirectly) is prohibited by law, or (ii) the
Loan is in violation of law; and (c) none of the funds of any Borrower,
Operating Lease, any SPE Equity Owner, as applicable, have been derived from any
unlawful activity with the result that (i) the investment in any Borrower,
Operating Lessee, any SPE Equity Owner, as applicable (whether directly or
indirectly) is prohibited by law, or (ii) the Loan is in violation of law.

(mm) Illegal Activity. No portion of any of each Individual Property has been or
will be purchased, improved, equipped or furnished with proceeds of any illegal
activity.

(nn) Compliance. No Borrower or Operating Lessee, and to the best of each
Borrower’s and Operating Lessee’s knowledge after due and diligent inquiry,
neither (a) any Person owning an interest in a Borrower, Operating Lessee or any
SPE Equity Owner, (b) each Manager, and (c) any tenant at each Individual
Property: (i) is currently identified on the OFAC List (“OFAC List”), and
(ii) is not a Person with whom a citizen of the United States is prohibited to
engage in transactions by any trade embargo, economic sanction, or other
prohibition of any Legal Requirement (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Person Who
Commit, Threaten to Commit, or Support Terrorism), and (iii) is not in violation
of the U.S. Federal Bank Secrecy Act, as amended, and its implementing
regulations (31 C.F.R. part 103), the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 and the regulations promulgated thereunder, any order
issued with respect to anti-money laundering by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, or any other anti-money laundering
law. Each Borrower and Operating Lessee has implemented procedures, and will
consistently apply those procedures throughout the term of the Loan, to ensure
the foregoing representations and warranties remain true and correct during the
term of the Loan.

(oo) Franchise Agreements. Each Franchise Agreement is in full force and effect,
there is no material default (beyond any applicable notice, cure or grace
period) thereunder by any party thereto and to the best of Borrower’s and
Operating Lessee’s knowledge and except as set forth on Schedule 2 hereof, no
event has occurred that, with the passage of time and/or the giving of notice
would constitute a default thereunder, and no fees under any Franchise Agreement
are accrued and unpaid.

(pp) Intentionally omitted.

(qq) Property Improvement Requirements. Attached hereto as Exhibit I is (a) a
true, complete and correct list of all property improvement requirements
affecting each Individual Property (each, a “Property Improvement
Requirements”), and (b) a true, complete and correct description of the
estimated amounts to be expended and time frames for required expenditure
pursuant to each Property Improvement Requirements.

 

61



--------------------------------------------------------------------------------

(rr) Minnesota Zoning Compliance. The number of employees on any shift for the
Borrower’s hotel known as the Hilton Minneapolis Airport Hotel does not exceed
188 people.

(ss) Organizational Chart. Attached hereto as Exhibit L is a true, complete and
correct copy of the Borrowers’ organizational chart.

Section 4.2. Survival of Representations and Warranties. Each Borrower and
Operating Lessee agrees that (i) all of the representations and warranties of
each Borrower set forth in this Agreement and in the other Loan Documents
delivered on the Closing Date are made as of the Closing Date (except as
expressly otherwise provided) and (ii) all representations and warranties made
by each Borrower shall survive the delivery of the Note and continue for so long
as any amount remains owing to Lender under this Agreement, the Note or any of
the other Loan Documents; provided, however, that the representations,
warranties and covenants set forth in Section 4.1(v), Section 4.1(nn),
Section 4.1(qq) and Sections 5.1(d) through 5.1(g), inclusive, shall survive in
perpetuity for any act or omission of Borrower or Operating Lessee occurring
during the term of the Loan and shall not be subject to the exculpation
provisions of Section 8.14. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents shall be deemed
to have been relied upon by Lender notwithstanding any investigation heretofore
or hereafter made by Lender or on its behalf. Without limiting any other
provision of this Agreement, with respect to each Secondary Market Transaction,
within 3 days of receipt of Lender’s request, each Borrower or Operating Lessee
shall deliver to Lender a certification (a) remaking all of the representations
and warranties contained in this Agreement as of the date of such Secondary
Market Transaction, or (y) otherwise specifying any changes in or qualifications
to such representations and warranties as of such date as may be necessary to
make such representations consistent with the facts as they exist on such date.

ARTICLE 5

AFFIRMATIVE COVENANTS

Section 5.1. Borrower Covenants. Each Borrower and Operating Lessee covenants
and agrees that, from the date hereof and until payment in full of the
Indebtedness:

(a) Existence; Compliance with Legal Requirements; Insurance. Each Borrower and
Operating Lessee shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its Entity existence, rights, licenses,
Permits and franchises necessary for the conduct of its business and comply in
all material respects with all applicable Legal Requirements and Insurance
Requirements applicable to it and each Individual Property. Each Borrower and
Operating Lessee shall notify Lender promptly of any written notice or order
that such Borrower or Operating Lessee receives from any Governmental Authority
relating to such Borrower’s or Operating Lessee’s failure to comply with such
applicable Legal Requirements relating to such Borrower’s or Operating Lessee’s
applicable Individual Property and promptly take any and all actions necessary
to bring its operations at such Individual Property into compliance with such
applicable Legal Requirements (and shall fully comply with the requirements of
such Legal Requirements that at any time are applicable to its operations at any
Individual Property) provided, that such Borrower or Operating Lessee at its

 

62



--------------------------------------------------------------------------------

expense may, after prior notice to the Lender, contest by appropriate legal,
administrative or other proceedings conducted in good faith and with due
diligence, the validity or application, in whole or in part, of any such
applicable Legal Requirements as long as (i) neither the applicable Collateral
nor any part thereof or any interest therein, will be sold, forfeited or lost or
subject to a continuing Lien if such Borrower or Operating Lessee pays the
amount or satisfies the condition being contested, and such Borrower or
Operating Lessee would have the opportunity to do so, in the event of such
Borrower’s or Operating Lessee’s failure to prevail in the contest, (ii) Lender
would not, by virtue of such permitted contest, be exposed to any risk of any
civil liability or criminal liability, and (iii) such Borrower or Operating
Lessee shall have furnished to the Lender additional security in respect of the
claim being contested or the loss or damage that may result from such Borrower’s
or Operating Lessee’s failure to prevail in such contest in such amount as may
be reasonably requested by Lender but in no event less than one hundred
twenty-five percent (125%) of the amount of such claim. Each Borrower and
Operating Lessee shall at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property
necessary for the continued conduct of its business and keep the applicable
Individual Properties in good repair, working order and condition, except for
reasonable wear and use, and from time to time make, or cause to be made, all
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in the Mortgages. Borrowers and Operating Lessee
shall keep their Individual Properties insured at all times, as provided in the
Mortgages.

(b) Impositions and Other Claims. Subject to Section 2.11 hereof, Borrowers and
Operating Lessee shall pay and discharge or cause to be paid and discharged all
Impositions, as well as all lawful claims for labor, materials and supplies or
otherwise, which could become a Lien, all as more fully provided in, and subject
to any rights to contest contained in, the Mortgages.

(c) Litigation. Each Borrower and Operating Lessee shall give prompt written
notice to Lender of any litigation or governmental proceedings pending or
threatened against such Borrower or Operating Lessee which is reasonably likely
to have a Material Adverse Effect.

(d) Environmental. Borrowers and Operating Lessee covenant and agree that:
(a) all uses and operations on or of the Individual Properties, whether by any
Borrower, Operating Lessee or any other Person, shall be in compliance with all
Environmental Laws and permits issued pursuant thereto; (b) there shall be no
Releases of Hazardous Substances in, on, under or from any Individual Property;
(c) there shall be no Hazardous Substances used, present or Released in, on,
under or from any Individual Property, except those that are (i) in compliance
in all material respects with all Environmental Laws and with permits issued
pursuant thereto, if required under Environmental Laws; (ii) fully disclosed to
Lender in writing; and (iii) which do not require Remediation, (d) Borrowers and
Operating Lessee shall keep each Individual Property free and clear of all
Environmental Liens; (e) Borrowers and Operating Lessee shall, at its sole cost
and expense, fully and expeditiously cooperate in all activities pursuant to
Section 5.1(e) of this Agreement, including but not limited to providing all
relevant information and making knowledgeable Persons available for interviews;
(f) intentionally omitted; (g) such Borrower or Operating Lessee shall, at its
sole cost and expense, (i) effectuate Remediation of any condition (including
but not limited to a Release of a Hazardous Substance or violation of

 

63



--------------------------------------------------------------------------------

Environmental Laws) in, on, under or from each Individual Property for which
Remediation is legally required; (ii) comply with all Environmental Laws;
(iii) comply with any directive from any governmental authority; and (iv) take
any other reasonable action necessary or appropriate for protection of human
health or the environment, if required under Environmental Laws; (h) Borrowers
and Operating Lessee shall not do or willfully allow any tenant or other user of
any Individual Property to do any act that materially increases the dangers to
human health or the environment; (i) Borrowers and Operating Lessee shall
immediately notify Lender in writing of (A) any unlawful presence or Releases or
threatened Releases of Hazardous Substances in, on, under, from or migrating
towards any Individual Property; (B) any material non-compliance with any
Environmental Laws related in any way to any Individual Property; (C) any actual
or potential Environmental Lien; (D) any Remediation of environmental conditions
relating to any Individual Property required by Environmental Laws; and (E) any
written notice or other communication of which any Borrower or Operating Lessee
receives from any source whatsoever (including but not limited to a governmental
entity) relating in any way to Release, presence, or Release or threatened
Release of Hazardous Substances in violation of Environmental Laws or the
Remediation thereof, Law, other environmental conditions in connection with any
Individual Property, or any actual or potential administrative or judicial
proceedings in connection with anything referred to in this Agreement; and
(j) without limiting the foregoing, upon becoming aware of the presence of or
potential for Mold in violation of applicable Environmental Laws on any
Individual Property, at its sole cost and expense Borrowers and Operating Lessee
shall (i) undertake or cause an investigation to identify the source(s) of such
Mold, including any water intrusion, and develop and implement a plan for the
Remediation of any Mold required under applicable Environmental Laws;
(ii) perform, or cause to be performed, all acts required under applicable
Environmental Laws for the Remediation of the Mold in a timely manner given the
circumstances; (iii) properly dispose in accordance with all applicable
Environmental Laws of any materials generated as a result of or in connection
with the foregoing items (i) and (ii); and (iv) provide Lender with evidence of
Borrower’s or Operating Lessee’s compliance with the requirements of each of the
foregoing to Lender’s reasonable satisfaction.

(e) Environmental Cooperation and Access. In the event the Environmental
Indemnified Parties reasonably believe that an environmental condition exists on
any Individual Property that, in the reasonable discretion of the Lender, could
endanger any tenants or other occupants of any Individual Property or their
guests or the general public or materially and adversely affects the value of
any Individual Property, upon reasonable notice from the Lender, Borrowers
shall, at any Borrowers’ sole cost and expense, promptly cause an engineer or
consultant satisfactory to the Lender to conduct any environmental assessment or
audit (the scope of which shall be determined in the sole and absolute
discretion of Lender) and take any samples of soil, groundwater or other water,
air, or building materials or any other invasive testing reasonably requested by
Lender and promptly deliver the results of any such assessment, audit, sampling
or other testing; provided, further, that such Borrowers, the Environmental
Indemnified Parties and any other Person designated by the Environmental
Indemnified Parties, including but not limited to any receiver, any
representative of a governmental entity, and any environmental consultant, shall
have the right, but not the obligation, to enter upon such Individual Property
at all reasonable times (without materially interfering with the business
conducted at the Individual Property) to assess any and all aspects of the
environmental condition of such Individual Property and its use, including but
not limited to conducting any

 

64



--------------------------------------------------------------------------------

environmental assessment or audit (the scope of which shall be determined in the
reasonable discretion of Lender) and taking samples of soil, groundwater or
other water, air, or building materials, and reasonably conducting other
invasive testing (which shall be at Borrowers’ sole cost and expense if
Borrowers fail to conduct or deliver an assessment or audit as required pursuant
to this Section), Borrowers shall cooperate with and provide the Environmental
Indemnified Parties and any such Person designated by the Environmental
Indemnified Parties with access to each Individual Property.

(f) Environmental Indemnity. Borrowers covenant and agree, at their sole cost
and expense, to protect, defend, indemnify, release and hold Environmental
Indemnified Parties harmless from and against any and all Losses imposed upon or
incurred by or asserted against any Environmental Indemnified Parties and
directly or indirectly arising out of or in any way relating to any one or more
of the following (other than Losses imposed upon or incurred by or asserted
against any Environmental Indemnified Parties to the extent that the Borrowers
can prove (1) that such Losses were caused exclusively by actions, conditions or
events that occurred entirely after the date that Lender (or Lender’s designee
or transferee by reason of exercise of remedies) actually acquired title to the
applicable Individual Property, and (2) that such Losses were not caused or
occasioned by the actions or inactions of any Borrower, any Manager, Operating
Lessee or any agent, employee, contractor or any Affiliate of any of the
foregoing): (a) any presence or use of any Hazardous Substances in, on, above,
under, from or affecting any Individual Property; (b) any past, present or
threatened Release of Hazardous Substances in, on, above, under, from or
affecting any Individual Property; (c) any activity by any Borrower, any Person
affiliated with any Borrower, and any tenant or other user of such Individual
Property in connection with any actual, proposed or threatened use, treatment,
storage, holding, existence, disposition or other Release, generation,
production, manufacturing, processing, refining, control, management, abatement,
removal, handling, transfer or transportation to or from such Individual
Property of or exposure to any Hazardous Substances at any time located in,
under, on or above such Individual Property; (d) any activity by any Borrower,
any Person affiliated with any Borrower, and any tenant or other user of such
Individual Property in connection with any actual or proposed Remediation of any
Hazardous Substances at any time located in, under, on, above or affecting such
Individual Property, whether or not such Remediation is voluntary or pursuant to
court or administrative order, including but not limited to any removal,
remedial or corrective action; (e) any past, present or threatened
non-compliance or violations of any Environmental Laws (or permits issued
pursuant to any Environmental Law) in connection with such Individual Property
or operations thereon, including but not limited to any failure by any Borrower,
any Person affiliated with any Borrower, and any tenant or other user of any
Individual Property to comply with any order of any governmental authority in
connection with any Environmental Laws; (f) the imposition, recording or filing
or the threatened imposition, recording or filing of any Environmental Lien
encumbering any Individual Property; (g) any administrative processes or
proceedings or judicial proceedings in any way connected with any matter
addressed in this Agreement; (h) any past, present or threatened injury to,
destruction of or loss of natural resources in any way connected with any
Individual Property, including but not limited to costs to investigate and
assess such injury, destruction or loss; (i) any acts of such Borrower, any
Person affiliated with any Borrower, and any tenant or other user of any
Individual Property in arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Substances at
any facility or incineration vessel containing such or similar Hazardous
Substances; (j) any acts of such Borrower, any Person

 

65



--------------------------------------------------------------------------------

affiliated with any such Borrower, and any tenant or other user of such
Individual Property in accepting any Hazardous Substances for transport to
disposal or treatment facilities, incineration vessels or sites from which there
is a Release, or a threatened Release of any Hazardous Substance which causes
the incurrence of costs for Remediation; (k) any personal injury, wrongful
death, or property or other damage arising under any statutory or common law or
tort law theory, including but not limited to damages assessed for private or
public nuisance or for the conducting of an abnormally dangerous activity on or
near such Individual Property; and (l) any material misrepresentation or
inaccuracy in any representation or warranty or material breach or failure to
perform any covenants or other obligations pursuant to this Agreement or any
other Loan Document. IT IS EXPRESSLY ACKNOWLEDGED AND AGREED BY EACH BORROWER
THAT THE INDEMNITY (AND/OR THE RELEASE) CONTAINED IN THIS SECTION 5.1(f)
PROTECTS LENDER FROM THE CONSEQUENCES OF LENDER’S ACTS OR OMISSIONS, INCLUDING
WITHOUT LIMITATION, THE NEGLIGENT ACTS OR OMISSIONS OF LENDER TO THE EXTENT
PERMITTED BY LAW; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO RELIEVE THE LENDER FROM LIABILITY DUE TO ITS GROSS NEGLIGENCE, FRAUD
OR WILFUL MISCONDUCT.

Notwithstanding anything contained in any Loan Document to the contrary, the
obligations of Ashford Anchorage LP, a Delaware limited partnership, under any
environmental indemnity in any Loan Document are not secured by any Mortgage.

(g) Duty to Defend. Upon written request by any Environmental Indemnified Party,
Borrowers shall defend same (if requested by any Environmental Indemnified
Party, in the name of the Environmental Indemnified Party) by attorneys and
other professionals reasonably approved by the Environmental Indemnified
Parties. Borrowers shall, within five Business Days of receipt thereof, give
written notice to Lender of (i) any notice, advice or other communication from
any governmental entity or any source whatsoever with respect to Hazardous
Substances on, from or affecting any Individual Property, and (ii) any legal
action brought against any party or related to any Individual Property, with
respect to which any Borrower may have liability under this Agreement. Such
notice shall comply with the provisions of Section 8.6 hereof.

(h) Operating Lease.

(i) Each Borrower shall (a) promptly perform and observe all of the covenants
required to be performed and observed by it under the Operating Leases and do
all things necessary to preserve and to keep unimpaired its material rights
thereunder; (b) promptly notify Lender of any material default (beyond any
applicable notice, grace or cure period) under any Operating Lease of which it
is aware; (c) promptly deliver to Lender a copy of any notice of default or
other material notice under any Operating Lease delivered to any Operating
Lessee by Borrower; (d) promptly give notice to Lender of any written notice or
information that Borrower receives which indicates that an Operating Lessee is
terminating its Operating Lease or that any Operating Lessee is otherwise
discontinuing its operation of the applicable Individual Property; and
(e) promptly enforce the performance and observance of all of the material
covenants required to be performed and observed by the Operating Lessee under
the applicable Operating Lease.

 

66



--------------------------------------------------------------------------------

(ii) If at any time, (A) an Operating Lessee shall become insolvent or a debtor
in a bankruptcy proceeding or (B) Lender or its designee has taken title to an
Individual Property by foreclosure or deed in lieu of foreclosure, has become a
mortgagee-in-possession, has appointed a receiver with respect to the applicable
Individual Property or has otherwise taken title to such Individual Property,
Lender shall have the absolute right to (and Borrower and Operating Lessee shall
reasonably cooperate and not in any way hinder, delay or otherwise interfere
with Lender’s right to), immediately terminate the applicable Operating Lease
under and in accordance with the terms of the applicable Subordination,
Attornment and Security Agreement.

(iii) Borrower shall not, without the prior written consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed:
(a) surrender, terminate or cancel any Operating Lease or otherwise replace any
Operating Lessee or enter into any other operating lease with respect to any
Individual Property, provided, however, at the end of the term of each Operating
Lease, the applicable Borrower may renew such Operating Lease or enter into a
replacement Operating Lease with Operating Lessee on substantially the same
terms as the expiring Operating Lease except that Lender shall have the right to
approve any material change thereto; (b) reduce or consent to the reduction of
the term of any Operating Lease; or (c) enter into, renew, amend, modify, waive
any provisions of, reduce Rents under, or shorten the term of any Operating
Lease.

(i) Franchise Agreements.

(i) Each Individual Property shall be operated under the terms and conditions of
the applicable Franchise Agreement. Each Borrower shall or shall cause the
applicable Operating Lessee to (i) pay all sums required to be paid by the
franchisee under each Franchise Agreement, (ii) diligently perform, observe and
enforce all of the terms, covenants and conditions of each Franchise Agreement
on the part of the franchisee thereunder to be performed, observed and enforced
to the end that all things shall be done which are necessary to keep unimpaired
the rights of said franchisee under each Franchise Agreement, (iii) promptly
notify Lender of the giving of any notice to any Borrower and/or Operating
Lessee of any default (beyond any applicable notice, grace or cure period) by
the franchisee in the performance or observance of any of the terms, covenants
or conditions of any Franchise Agreement on the part of the franchisee
thereunder to be performed and observed and deliver to Lender a true copy of
each such notice, and (iv) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditure plan, notice of a default under
the Franchise Agreement, report regarding operations at the related Individual
Property, estimates of any monetary nature and any other items reasonably
requested by Lender, in each case received by any Borrower or Operating Lessee
under any Franchise Agreement.

(ii) No Borrower shall (and shall not cause or permit any Operating Lessee to),
without the prior consent of the Lender (which consent shall not be unreasonably
withheld, conditioned or delayed), surrender any Franchise Agreement or
terminate or cancel any Franchise Agreement or modify, change, supplement, alter
or amend any Franchise Agreement, in any respect, either orally or in writing,
and each Borrower hereby assigns to Lender as further security for the payment
of the Indebtedness and for the performance and observance of the terms,
covenants and conditions of this Loan Agreement, any and all rights, privileges
and

 

67



--------------------------------------------------------------------------------

prerogatives of each Borrower to surrender any Franchise Agreement or to
terminate, cancel, modify, change, supplement, alter or amend any Franchise
Agreement in any respect, and any such surrender of any Franchise Agreement or
termination, cancellation, modification, change, supplement, alteration or
amendment of any Franchise Agreement without the prior consent of Lender (which
consent shall not be unreasonably withheld, conditioned or delayed) shall be
void and of no force and effect.

(iii) If any franchisee shall default in the performance or observance of any
material term, covenant or condition of any Franchise Agreement on the part of
the franchisee thereunder to be performed or observed beyond applicable notice
and cure periods contained therein, and Borrower or Operating Lessee is not
contesting the validity of such default in good faith, then, without limiting
the generality of the other provisions of this Agreement, and without waiving or
releasing any Borrower from any of its obligations hereunder, Lender shall have
the right, but shall be under no obligation, to pay any sums and to perform any
act or take any action as may be appropriate to cause all the terms, covenants
and conditions of such Franchise Agreement on the part of the franchisee to be
performed or observed to be promptly performed or observed on behalf of such
Borrower, to the end that the rights of said franchisee (and/or such Borrower
and/or Operating Lessee) in, to and under such Franchise Agreement shall be kept
unimpaired and free from default. Any such amounts so advanced by Lender
together with interest thereon from the date expended by Lender of the Default
Rate shall be part of the Indebtedness and Borrower shall immediately repay such
amounts to Lender upon demand. Pursuant to the terms of the applicable
Subordination Attornment and Security Agreement and/or Assignment of Management
Agreement, Lender and any person designated by Lender shall have, and are hereby
granted, the right to enter upon the applicable Individual Property at any
reasonable time and from time to time for the purpose of taking any such action.
If any Franchisor shall deliver to Lender a copy of any notice sent to any
Borrower and/or Operating Lessee of any default under any Franchise Agreement,
such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender in good faith, in reliance thereon.

(iv) Each Borrower shall (or shall cause the applicable Operating Lessee to)
exercise each individual option, if any, to extend or renew the term of each
Franchise Agreement upon demand by Lender made at any time within ninety
(90) days prior to the last day upon which any such option may be exercised, and
each Borrower hereby expressly authorizes and appoints Lender as its
attorney-in-fact to exercise (or cause the applicable Operating Lessee to
exercise) any such option in the name of and upon behalf of such Borrower should
such Borrower fail to do so, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest.

(v) Any sums expended by Lender pursuant to this Section shall bear interest at
the Default Rate from the date such cost is incurred to the date of payment to
Lender, shall be deemed to constitute a portion of the Indebtedness, shall be
secured by the lien of the Mortgage and the other Loan Documents and shall be
immediately due and payable within two Business Days after written demand by
Lender therefor.

 

68



--------------------------------------------------------------------------------

(vi) Each Borrower shall, promptly upon request of Lender, but no more than two
(2) times in any calendar year during the term of the Loan (unless (i) an Event
of Default has occurred and is continuing or (ii) such request is occasioned in
connection with a Secondary Market Transaction) use its diligent best efforts to
obtain and deliver (or cause to be delivered) an estoppel certificate from each
Franchisor stating that (i) each applicable Franchise Agreement is in full force
and effect and has not been modified, amended or assigned, (ii) neither such
Franchisor nor the franchisee named thereunder is in default under any of the
terms, covenants or provisions of each applicable Franchise Agreement and such
Franchisor knows of no event which, but for the passage of time or the giving of
notice or both, would constitute an event of default under each applicable
Franchise Agreement, (iii) neither such Franchisor nor the franchisee thereunder
has commenced any action or given or received any notice for the purpose of
terminating any applicable Franchise Agreement and (iv) all sums due and payable
to such Franchisor under each applicable Franchise Agreement have been paid in
full.

(vii) Upon the termination of any Franchise Agreement, each Borrower shall (or
shall cause Operating Lessee to) promptly enter into a new Franchise Agreement
with a replacement Franchisor, which shall deliver a comfort or similar letter
to and in favor of Lender, all upon terms and conditions acceptable to Lender in
its reasonable discretion.

(h) Access to Property. Each Borrower and Operating Lessee shall permit agents,
representatives and employees of Lender to inspect their Individual Properties
or any part thereof at such reasonable times as may be requested by Lender upon
reasonable advance written notice and without materially interfering with the
business conducted at the Individual Property.

(i) Notice of Default. Each Borrower and Operating Lessee shall promptly advise
Lender of any material adverse change in such Borrower’s or Operating Lessee’s
condition, financial or otherwise, or of the occurrence of any Default or Event
of Default.

(j) Cooperate in Legal Proceedings. Except with respect to any claim by any
Borrower against Lender, such Borrower and Operating Lessee shall cooperate with
Lender with respect to any proceedings before any Governmental Authority which
may in any way affect the rights of Lender hereunder or any rights obtained by
Lender under any of the Loan Documents and, in connection therewith, not
prohibit Lender, at its election, from participating in any such proceedings.

(k) Perform Loan Documents. Borrowers and Operating Lessee shall observe,
perform and satisfy all the terms, provisions, covenants and conditions required
to be observed, performed or satisfied by them, and shall pay when due all
costs, fees and expenses required to be paid by them, under the Loan Documents
executed and delivered by such Borrower or Operating Lessee.

(l) Insurance Benefits; Condemnation Claims. Each Borrower and Operating Lessee
shall cooperate with Lender in settling any insurance or condemnation claim
and/or obtaining for Lender the benefits of any Insurance Proceeds and/or
Condemnation Proceeds lawfully or equitably payable to Lender in connection with
any Individual Property, and Lender shall be reimbursed for any expenses
incurred in connection therewith (including reasonable attorneys’ fees and
disbursements) and the payment by any Borrower or Operating Lessee of the
expense of an Appraisal on behalf of Lender in case of a fire or other casualty
affecting any Individual Property or any part thereof out of such Insurance
Proceeds and/or Condemnation Proceeds, all as more specifically provided in the
Mortgages.

 

69



--------------------------------------------------------------------------------

(m) Further Assurances. Borrowers shall, at Borrowers’ sole cost and expense:

(i) upon Lender’s request therefor given from time to time after the occurrence
of any Event of Default pay for (a) reports of UCC, federal tax lien, state tax
lien, judgment and pending litigation searches with respect to any Borrower and
(b) searches of title to any Individual Property, each such search to be
conducted by search firms reasonably designated by Lender in each of the
locations reasonably designated by Lender.

(ii) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished pursuant to the
terms of the Loan Documents;

(iii) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary, to evidence,
preserve and/or protect the Collateral at any time securing or intended to
secure the Note, as Lender may require in Lender’s discretion; and

(iv) do and execute all and such further lawful acts, conveyances and assurances
for the better and more effective carrying out of the intents and purposes of
this Agreement and the other Loan Documents, as Lender shall require from time
to time in its discretion.

(n) Management of Property. Each Individual Property will be managed at all
times by the applicable Manager pursuant to a Management Agreement unless
terminated as herein provided. Each Borrower and Operating Lessee shall comply
with the terms of and enforce its rights under the Management Agreement in all
material respects. The Management Agreement shall be terminated by Borrowers or
Operating Lessee, at Lender’s request, upon thirty (30) days prior written
notice to Borrowers, Operating Lessee and the applicable Manager (i) upon the
occurrence of an Event of Default, (ii) if the Manager is in default under the
Management Agreement, or (iii) the applicable Manager commits any act which
constitutes an act of fraud, material misrepresentation, intentional
misrepresentation, gross negligence, willful misconduct, misappropriation of
funds, or physical waste of any Individual Property. If a manager is terminated
pursuant hereto or otherwise terminated by Manager pursuant to the Management
Agreement, Borrowers and Operating Lessee shall promptly seek to appoint a
replacement manager acceptable to Lender in Lender’s discretion, and Borrowers’
or Operating Lessee’s failure to appoint an acceptable manager within thirty
(30) days after Lender’s request of Borrowers to terminate the Management
Agreement or other termination shall constitute an immediate Event of Default.
Borrowers or Operating Lessee may from time to time appoint a successor manager
to manage the Individual Property, which successor manager shall be approved in
writing by Lender in Lender’s discretion and Borrower shall have received Rating
Agency Confirmation. Notwithstanding the foregoing, any successor manager
selected hereunder by Lender, any Borrower or Operating Lessee to serve as
Manager (i) shall be either

 

70



--------------------------------------------------------------------------------

(A) the Remington Manager or Interstate Manager provided, that the Remington
Manager or Interstate Manager, as applicable, shall manage the applicable
Individual Property pursuant to the terms of the master management agreement by
and among the Borrowers and the Remington Manager or Interstate Manager, as
applicable, or (B) a reputable management company having at least seven
(7) years’ experience in the management of commercial properties with similar
uses as the Individual Properties and in the jurisdiction in which the
Individual Properties are located and (ii) shall not be paid management fees in
excess of fees which are market fees for comparable managers of comparable
properties in the same geographic area.

(o) Financial Reporting.

(1) Each Borrower and Operating Lessee shall keep and maintain or shall cause to
be kept and maintained, on a Fiscal Year basis, in accordance with GAAP, books,
records and accounts reflecting in reasonable detail all of the financial
affairs of such Borrower or Operating Lessee, as applicable, and all items of
income and expense in connection with the operation of the applicable Individual
Properties and in connection with any services, equipment or furnishings
provided in connection with the operation of such Individual Properties. Lender,
at Lender’s cost and expense, whether such income or expense may be realized by
the applicable Borrower, Operating Lessee or by any other Person whatsoever,
shall have the right from time to time and at all times during normal business
hours upon reasonable prior written notice to such Borrower or Operating Lessee
to examine such books, records and accounts at the office of such Borrower,
Operating Lessee or other Person maintaining such books, records and accounts
and to make such copies or extracts thereof as Lender shall desire. After the
occurrence of an Event of Default, Borrowers and Operating Lessee shall pay any
costs and expenses incurred by Lender to examine any and all of such Borrower’s
or Operating Lessee’s books, records and accounts as Lender shall determine in
Lender’s discretion to be necessary or appropriate in the protection of Lender’s
interest.

(2) Borrower shall furnish to Lender annually within ninety (90) days following
the end of each Fiscal Year, a true, complete, correct and accurate copy of the
consolidated financials of Ashford Hospitality Trust, Inc. audited by a “Big
Four” accounting firm or other firm reasonably acceptable to Lender accompanied
by an unqualified opinion from an Independent certified public accountant
acceptable to Lender in Lender’s discretion, and each Borrower and Operating
Lessee shall furnish financial statements and all such financial statements
above shall (a) be in form and substance reasonably acceptable to Lender, (b) be
prepared in accordance with GAAP, (c) include or be accompanied by without
limitation, a statement of operations (profit and loss), a statement of cash
flows, a calculation of Net Operating Income for all applicable Individual
Properties, a balance sheet, an aged accounts receivable report and such other
information or reports as shall be requested by Lender or any applicable Rating
Agency, (d) be accompanied by an Officer’s Certificate from a senior executive
of such Borrower or Operating Lessee, as applicable, certifying as of the date
thereof (x) that such statement is true, correct, complete and accurate, and
fairly reflects the results of operations and financial condition of such
Borrower or Operating Lessee for the relevant period, and (y) notice of whether
there exists an Event of Default or Default, and if such Event of Default or
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy same.

 

71



--------------------------------------------------------------------------------

(3) Intentionally Omitted.

(4) Each Borrower and Operating Lessee shall furnish to Lender within twenty
(20) days following the end of each calendar month, a true, correct, complete
and accurate monthly unaudited financial statement which shall (a) be in form
and substance reasonably acceptable to Lender, (b) be prepared in accordance
with GAAP, (c) include, without limitation, a statement of operations (profit
and loss), a statement of cash flows, a calculation of Net Operating Income for
all applicable Individual Properties, a consolidated balance sheet, an aged
accounts receivable report and such other information or reports as shall be
requested by Lender or any applicable Rating Agency and (d) be accompanied by an
Officer’s Certificate from a senior executive of such Borrower or Operating
Lessee, as applicable, certifying as of the date thereof (x) that such statement
is true, correct, complete and accurate and fairly reflects the results of
operations and financial condition of such Borrower or Operating Lessee for the
relevant period, and (y) notice of whether there exists an Event of Default or
Default, and if such Event of Default or Default exists, the nature thereof, the
period of time it has existed and the action then being taken to remedy same.

(5) Each Borrower and Operating Lessee shall furnish to Lender, within thirty
(30) days following the end of each calendar month:

(A) such occupancy and rate statistics as Lender shall reasonably request;

(B) operating statements for each Individual Property, in “Microsoft Excel”
format and in form and substance substantially similar to the form set forth on
Exhibit J, (a) containing monthly and year-to-date results compared to the
results for the prior year for the same periods for each Individual Property,
and (b) containing monthly and year-to-date results compared to the results for
the prior year for the same periods for the Individual Properties on a
consolidated basis;

(C) Smith Travel Star Reports (if applicable) for the applicable month for each
Individual Property in “Microsoft Excel” format (if available);

(D) updated quality scores for the applicable month for each Individual
Property, including detailed criteria and thresholds (if any);

(E) summary reports of franchise terminations, defaults, reflagging efforts and
conversions for each Individual Property (if applicable);

Each such document shall (a) be delivered to Lender in electronic form and in
form and substance otherwise reasonably acceptable to Lender, and (b) be
accompanied by an Officer’s Certificate from a senior executive of each Borrower
and Operating Lessee, as applicable, certifying as of the date thereof (x) that
such statement is true, correct, complete and accurate and (y) notice of whether
there exists an Event of Default or Default, and if such Event of Default or
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy same.

 

72



--------------------------------------------------------------------------------

(6) Each Borrower and Operating Lessee shall furnish to Lender, within twenty
(20) days after written request, such further information with respect to the
operation of all applicable Individual Properties and the financial affairs of
such Borrower or Operating Lessee, as applicable, as may be reasonably requested
by Lender including, without limitation, all business plans prepared for such
Borrower or Operating Lessee and for the operation of all such Individual
Properties.

(7) Each Borrower and Operating Lessee shall furnish to Lender, within twenty
(20) days after written request, such further information regarding any Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA as may be requested by Lender.

(8) Each Borrower and Operating Lessee shall, concurrently with such Borrower’s
or Operating Lessee’s delivery to Lender, provide a copy of the items required
to be delivered to Lender under this Section 5.1(o) to the Rating Agencies, the
trustee, and any servicer and/or special servicer that may be retained in
conjunction with the Loan or any Secondary Market Transaction. Each Borrower and
Operating Lessee shall furnish to Lender written notice, within two (2) Business
Days after receipt by such Borrower or Operating Lessee, as applicable, of any
Rents or other items of Gross Revenue that any Borrower or Operating Lessee is
not required by this Agreement to deposit in any Collection Account, Cash
Collateral Account, together with such other documents and materials relating to
such Rents or other items of Gross Revenue as Lender reasonably requests.

(9) Each Borrower and Operating Lessee shall provide Lender with updated
information (reasonably satisfactory to Lender) concerning its related
Impositions and insurance premiums for the next succeeding Fiscal Year prior to
the termination of each Fiscal Year.

(10) Each Borrower and Operating Lessee shall furnish to Lender annually no less
than thirty (30) days prior to the beginning of each Fiscal Year, a true,
complete, correct and accurate copy of such Borrower’s or Operating Lessee’s
draft annual capital and operating budget for each such Borrower’s or Operating
Lessee’s Individual Property (each, an “Annual Budget”).

(11) Each Borrower and Operating Lessee shall furnish to Lender such other
financial information with respect to such Borrower or Operating Lessee or the
applicable Manager as Lender may, from time to time reasonably request.

(p) Conduct of Business. Each Borrower and Operating Lessee shall cause the
operation of the Individual Properties to be conducted at all times in a manner
consistent with the following:

(i) to maintain or cause to be maintained the standard of operations at each
Individual Property at all times at a level necessary to insure a level of
quality for each such Individual Property consistent with similar facilities in
the same competitive market;

(ii) to operate or cause to be operated each Individual Property in a prudent
manner in compliance in all material respects with applicable Legal Requirements
and Insurance Requirements relating thereto and cause all licenses, Permits, and
any other agreements necessary for the continued use and operation of each
Individual Property to remain in effect except to the extent the failure thereof
would not have a Material Adverse Effect; and

 

73



--------------------------------------------------------------------------------

(iii) to maintain or cause to be maintained sufficient inventory and equipment
of types and quantities at each Individual Property to enable Borrowers or the
applicable Manager to operate the Individual Properties.

(q) ERISA.

(i) Each Borrower and Operating Lessee shall deliver to Lender as soon as
possible, and in any event within ten (10) days after such Borrower or Operating
Lessee knows or has reason to believe that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by a senior financial officer of such Borrower
setting forth details respecting such event or condition and the action, if any,
that such Borrower, Operating Lessee or its ERISA Affiliate proposes to take
with respect thereto (and a copy of any report or notice required to be filed
with or given to PBGC by such Borrower, Operating Lessee or an ERISA Affiliate
with respect to such event or condition):

(1) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event (provided that a failure
to meet the minimum funding standard of Section 412 of the Code or Section 302
of ERISA, including, without limitation, the failure to make on or before its
due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;

(2) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by Borrower, Operating Lessee or an ERISA
Affiliate to terminate any Plan;

(3) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Borrower, Operating Lessee or any ERISA Affiliate of a notice
from a Multiemployer Plan that such action has been taken by PBGC with respect
to such Multiemployer Plan;

(4) the complete or partial withdrawal from a Multiemployer Plan by any
Borrower, Operating Lessee or any ERISA Affiliate that results in liability
under Section 4201 or 4204 of ERISA (including the obligation to satisfy
secondary liability as a result of a purchaser default) or the receipt by any
Borrower, Operating Lessee or any ERISA Affiliate of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA or that it intends to terminate or has terminated under Section 4041A
of ERISA;

 

74



--------------------------------------------------------------------------------

(5) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Borrower, Operating Lessee or any ERISA Affiliate to enforce
Section 515 of ERISA, which proceeding is not dismissed within thirty (30) days;

(6) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if any Borrower,
Operating Lessee or an ERISA Affiliate fails to timely provide security to the
Plan in accordance with the provisions of said Sections; and

(7) the imposition of a lien or a security interest in connection with a Plan.

(ii) No Borrower or Operating Lessee shall engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended.

(iii) Each applicable Borrower and Operating Lessee hereby certifies and shall
deliver to Lender such certifications or other evidence from time to time
throughout the term of the Loan, as reasonably requested by Lender, that
(A) such Borrower or Operating Lessee is not an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, a “plan”
as defined in Section 4975 of the Code, which is subject to Section 4975 of the
Code, or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(B) such Borrower or Operating Lessee is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans or, if such Borrower is subject to such statutes, such statutes do not in
any manner affect the ability of the such Borrower or Operating Lessee to
perform its obligations under the Loan Documents or the ability of Lender to
enforce any and all of its rights under the Loan Agreement; and (C) one or more
of the following circumstances is true: (i) Equity interests in such Borrower or
Operating Lessee are publicly offered securities, within the meaning of 29
C.F.R. §2510.3-101(b)(2); (ii) Less than twenty-five percent of each outstanding
class of equity interests in such Borrower or Operating Lessee are held by
“benefit plan investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2); or
(iii) such Borrower or Operating Lessee qualifies as an “operating company”
within the meaning of 29 C.F.R. §2510.3-101(c).

(iv) If an investor or equity owner in any Borrower or Operating Lessee is
(directly or indirectly) a plan that is not subject to Title I of ERISA or
Section 4975 of the Code, but is subject to the provisions of any federal,
state, local, non-U.S. or other laws or regulations that are similar to those
portions of ERISA or the Code (collectively, “Other Plan Laws”), the assets of
such Borrower or Operating Lessee shall not constitute the assets of such plan
under such Other Plan Laws.

(r) Single Purpose Entity. Each Borrower, each SPE Equity Owner and Operating
Lessee shall at all times be a Single-Purpose Entity.

 

75



--------------------------------------------------------------------------------

(s) Trade Indebtedness. Each Borrower and Operating Lessee will pay its trade
payables within sixty (60) days of the date incurred, unless such Borrower or
Operating Lessee is in good faith contesting such Borrower’s obligation to pay
such trade payables in a manner reasonably satisfactory to Lender (which may
include Lender’s requirement that such Borrower or Operating Lessee post
security with respect to the contested trade payable).

(t) Capital Improvements and Environmental Remediation. Borrowers shall, within
time periods set forth on Exhibit B hereto, perform the repairs and
environmental remediation to the Individual Properties itemized on Exhibit B
hereto.

(u) Property Improvement Requirements. Borrowers shall, within two (2) years
after the Closing Date, complete all work set forth on Exhibit I, subject to any
extension permitted under the applicable Franchise Agreement or otherwise
permitted by the Franchisor.

(v) Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. Each Borrower and Operating Lessee shall comply with all Legal
Requirements relating to money laundering, anti-terrorism, trade embargoes and
economic sanctions, now or hereafter in effect. Upon Lender’s request from time
to time during the term of the Loan, each Borrower and Operating Lessee shall
certify in writing to Lender that such Borrower’s or Operating Lessee’s, as
applicable, representations, warranties and obligations under Section 4.1(oo)
and this Section remain true and correct and have not been breached. Each
Borrower and Operating Lessee shall immediately notify Lender in writing if any
representations, warranties or covenants are no longer true or have been
breached or if such Borrower or Operating Lessee has a reasonable basis to
believe that they may no longer be true or have been breached. In connection
with such an event, such Borrower or Operating Lessee shall comply with all
Legal Requirements and directives of Governmental Authorities and, at Lender’s
request, provide to Lender copies of all notices, reports and other
communications exchanged with, or received from, Governmental Authorities
relating to such an event. Borrowers and Operating Lessee shall also promptly
reimburse to Lender any and all costs and expenses incurred by Lender in
evaluating the effect of such an event on the Loan and Lender’s interest in the
collateral for the Loan, in obtaining any necessary license from Governmental
Authorities as may be necessary for Lender to enforce its rights under the Loan
Documents, and in complying with all Legal Requirements applicable to Lender as
the result of the existence of such an event and for any penalties or fines
imposed upon Lender as a result thereof.

ARTICLE 6

NEGATIVE COVENANTS

Section 6.1. Borrower Negative Covenants. Each Borrower and Operating Lessee
covenants and agrees that, until payment in full of the Indebtedness, it will
not do, directly or indirectly, any of the following unless Lender consents
thereto in writing:

(a) Liens on the Property. Incur, create, assume, become or be liable in any
manner with respect to, or permit to exist, any Lien with respect to any
Individual Property or any portion thereof, except: (i) Liens in favor of
Lender, and (ii) the Permitted Encumbrances.

 

76



--------------------------------------------------------------------------------

(b) Transfer. Except for any Permitted Transfer or as expressly permitted by or
pursuant to this Agreement, any Mortgage or the other Loan Documents (except as
otherwise approved by Lender in writing in Lender’s discretion), (i) allow any
Transfer to occur or (ii) modify, change, supplement, alter, amend, fail to
comply with, in any material respect, or terminate the Management Agreement or
any Operating Lease, or enter into a new Management Agreement or any Operating
Lease, with respect to any Individual Property except as permitted under this
Agreement.

(c) Other Borrowings. Incur, unsecured trade payables and operational debt (not
evidenced by a promissory note) incurred in the ordinary course of business
relating to the ownership and operation of the applicable Borrower’s and
Operating Lessee’s Individual Properties which when aggregated with the
unsecured trade payables of all other Borrowers and Operating Lessee do not
exceed, at any time, a maximum amount of two percent (2.0%) of the Loan Amount
and are paid within sixty (60) days of the date incurred, create, assume, become
or be liable in any manner with respect to Other Borrowings, other than the FF&E
Financing.

(d) Change In Business. Cease to be a Single-Purpose Entity or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

(e) Debt Cancellation. Cancel or otherwise forgive or release any material claim
or debt owed to the Borrower by any Person, except for adequate consideration or
in the ordinary course of such Borrower’s and Operating Lessee’s business or
otherwise if such cancellation, release or forgiveness is prudent and
commercially reasonable.

(f) Affiliate Transactions. Except as otherwise permitted under the Loan
Documents, enter into, or be a party to, any transaction with an Affiliate of
any Borrower or Operating Lessee, except in the ordinary course of business and
on terms which are no less favorable to such Borrower, Operating Lessee or such
Affiliate than would be obtained in a comparable arm’s length transaction with
an unrelated third party, and, if the amount to be paid to the Affiliate
pursuant to the transaction or series of related transactions is greater than
Fifty Thousand Dollars ($50,000.00) (determined annually on an aggregate basis)
fully disclosed to Lender in advance.

(g) Creation of Easements. Create, or permit any Individual Property or any part
thereof to become subject to, any easement, license or restrictive covenant,
other than a Permitted Encumbrance. Without limiting the generality of the
immediately preceding sentence, no Borrower shall enter into, consent to, grant,
amend, modify, restate or supplement any document, instrument or agreement
affecting, related to or impacting upon any Individual Property, the title
thereto or any portion or aspect thereof, including, without limitation, any
easement, reciprocal easement agreement, or any declaration of easements or
covenants other than a Permitted Encumbrance.

(h) Certain Restrictions. Enter into any agreement which expressly restricts the
ability of any Borrower or Operating Lessee to enter into amendments,
modifications or waivers of any of the Loan Documents.

 

77



--------------------------------------------------------------------------------

(i) Issuance of Equity Interests. Issue or allow to be created any stocks or
shares or shareholder, partnership or membership interests, as applicable, or
other ownership interests other than the stocks, shares, shareholder,
partnership or membership interests and other ownership interests which are
outstanding or exist on the Closing Date or any security or other instrument
which by its terms is convertible into or exercisable or exchangeable for stock,
shares, shareholder, partnership or membership interests or other ownership
interests in any Borrower or Operating Lessee unless otherwise permitted in this
Agreement. No Borrower or Operating Lessee shall allow to be issued or created
any stock in any Borrower’s or Operating Lessee’s general partner or managing
member, as applicable, other than the stock which is outstanding or existing on
the Closing Date or any security or other instrument which by its terms is
convertible into or exercisable or exchangeable for any stock in such Borrower’s
general partner or managing member, as applicable.

(j) Assignment of Licenses and Permits. Assign or transfer any of its interest
in any Permits pertaining to any Individual Property, or assign, transfer or
remove or permit any other Person to assign, transfer or remove any records
pertaining to any Individual Property without Lender’s prior written consent
which consent may be granted or refused in Lender’s discretion.

(k) Place of Business. Change its chief executive office or its principal place
of business or place where its books and records are kept without giving Lender
at least thirty (30) days’ prior written notice thereof and promptly providing
Lender such information as Lender may reasonably request in connection
therewith.

(l) Plaza Tower Leases. Terminate, amend, modify or otherwise change the Plaza
Tower Leases without Lender’s prior written consent in any material respect.

ARTICLE 7

DEFAULTS

Section 7.1. Event of Default. The occurrence of one or more of the following
events shall be an “Event of Default” hereunder:

(a) if Borrower fails to (i) make any scheduled payment of principal, interest,
or amounts due under Article 2 on any Payment Date, or (ii) pay any other amount
payable pursuant to the Loan Documents within 5 days after written notice from
Lender (provided such notice and cure period shall not apply to the payment due
on the Maturity Date)

(b) if the Borrowers fail to pay the outstanding Indebtedness on the Maturity
Date;

(c) if on any Payment Date the Borrowers fail to pay the Tax and Insurance
Monthly Installment;

(d) the occurrence of the events identified elsewhere in the Loan Documents as
constituting an “Event of Default”;

 

78



--------------------------------------------------------------------------------

(e) any breach of Sections 2.11, Section 2.14, Section 5.1(r), Section 5.1(t),
Section 5.1(u), Section 5.1(v), Section 6.1(b);

(f) if any representation or warranty made herein by Borrowers or Operating
Lessee or in any other Loan Document, or in any report, certificate, financial
statement or other Instrument, agreement or document furnished by any Borrower
or Operating Lessee in connection with this Agreement, the Note or any other
Loan Document executed and delivered by such Borrower or Operating Lessee, as
applicable, shall be false in any material respect as of the date such
representation or warranty was made or remade;

(g) if any Borrower, any of such Borrower’s partners or members, as applicable,
Operating Lessee, or any SPE Equity Owner makes an assignment for the benefit of
creditors;

(h) if a receiver, liquidator or trustee shall be appointed for any Borrower,
any of such Borrower’s partners, members or shareholders, as applicable, or any
SPE Equity Owner or if any Borrower, any of such Borrower’s partners, members or
shareholders, as applicable, Operating Lessee or any SPE Equity Owner shall be
adjudicated as bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by such Borrower, any of such Borrower’s partners, members or shareholders,
as applicable, Operating Lessee or any SPE Equity Owner or if any proceeding for
the dissolution or liquidation of such Borrower, any of such Borrower’s
partners, members or shareholders, as applicable, Operating Lessee or any SPE
Equity Owner shall be instituted; provided, however, that if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
such Borrower, any of such Borrower’s partners, members or shareholders, as
applicable, Operating Lessee or any SPE Equity Owner as the case may be, upon
the same not being discharged, stayed or dismissed within ninety (90) days; or
if such Borrower, any of such Borrower’s partners, members or shareholders, as
applicable, Operating Lessee or any SPE Equity Owner shall generally not be
paying its debts as they become due;

(i) except as otherwise permitted by the Loan Documents, if any Borrower or
Operating Lessee attempts to delegate its obligations or assign its rights under
this Agreement, any of the other Loan Documents or any interest herein or
therein;

(j) if any provision of any organizational document of any Borrower, Operating
Lessee or any SPE Equity Owner is amended or modified in any respect, or if any
Borrower, Operating Lessee, any SPE Equity Owner or any of their respective
partners, members, or shareholders as applicable, fails to perform or enforce
the provisions of such organizational documents or attempts to dissolve any
Borrower, Operating Lessee or any SPE Equity Owner; or if any Borrower,
Operating Lessee or any SPE Equity Owner or any of their respective partners,
members or shareholders, as applicable, breaches any of the covenants set forth
in Sections 5.1(r), or 6.1(d);

(k) if any Borrower, SPE Equity Owner or Operating Lessee enters into any
interest rate cap protection agreement, interest rate swap, interest rate hedge
agreement or any similar agreement other than the Interest Rate Cap Agreement or
unless consented to by Lender in its reasonable discretion;

 

79



--------------------------------------------------------------------------------

(l) if an event or condition specified in Section 5.1(q) shall occur or exist
with respect to any Plan, Multiemployer Plan or plan and, as a result of such
event or condition, together with all other such events or conditions, Borrower
or any ERISA Affiliate or any affiliate shall incur or in the opinion of Lender
shall be reasonably likely to incur a liability to a Plan, a Multiemployer Plan,
PBGC or plan (or any combination of the foregoing) which would constitute, in
the determination of Lender, a Material Adverse Effect;

(m) if without Lender’s prior written consent (A) any Manager resigns or is
removed or is replaced, (B) intentionally omitted, (C) any Management Agreement
is entered into for any Individual Property or (D) there is any change in or
termination of any Management Agreement for any Individual Property;

(n) if without Lender’s prior written consent or except as permitted by the Loan
Documents (A) any Franchisor resigns or is removed or is replaced, or (B) any
Franchise Agreement is entered into for any Individual Property or (C) there is
any material change in or termination of any Franchise Agreement for any
Individual Property;

(o) if without Lender’s prior written consent or except as permitted by the Loan
Documents (A) any Operating Lessee resigns or is removed or is replaced,
(B) intentionally omitted, (C) any Operating Lease is entered into for any
Individual Property or (D) there is any change in or termination of any
Operating Lease;

(p) if any Borrower or Operating Lessee shall be in default under any of the
other obligations, agreements, undertakings, terms, covenants, provisions or
conditions of this Agreement, the Note, any Mortgage or the other Loan
Documents, not otherwise referred to in this Section 7.1, for ten (10) days
after written notice to any Borrower from Lender or its successors or assigns,
in the case of any default which can be cured by the payment of a commercially
reasonable sum of money or for thirty (30) days after written notice from Lender
or its successors or assigns, in the case of any other default (unless otherwise
provided herein or in such other Loan Document); provided, however, that if such
non-monetary default under this subparagraph is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and provided further that
such Borrower shall have commenced to cure such default within such thirty
(30) day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for such Borrower in the exercise of due diligence to cure
such default, but in no event shall such period exceed ninety (90) days after
the original notice from Lender;

(q) if any Operating Lessee is in default beyond any applicable notice, grace or
cure period under the applicable Operating Lease;

(r) if an “Event of Default” shall occur under any Subordination, Attornment and
Security Agreement;

(s) if any Borrower or Operating Lessee breaches Section 9(b) of any Collection
Account Agreement;

 

80



--------------------------------------------------------------------------------

(t) if any of the assumptions set forth in that certain non-consolidation
opinion from the Borrowers’ counsel to Lender dated as of the date hereof shall
be untrue in any material respect; and

(u) Borrower’s failure to comply with the covenants set forth in Section 5.1(u)
of this Agreement.

Section 7.2. Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers and other remedies available to Lender
against Borrowers or any Borrower under this Agreement, the Note, any Mortgages
or any of the other Loan Documents, or at law or in equity may be exercised by
Lender at any time and from time to time (including, without limitation, the
right to accelerate and declare the outstanding principal amount, unpaid
interest, Default Rate interest, Late Charges, prepayment premium, if any, and
any other amounts owing by such Borrower to be immediately due and payable),
without notice or demand, whether or not all or any portion of the Indebtedness
shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
portion of the Collateral. Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singly, successively, together
or otherwise, at such time and in such order as Lender may determine in its
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Notwithstanding anything contained to the contrary herein, the outstanding
principal amount, unpaid interest, Default Rate interest, Late Charges,
prepayment premium, if any, and any other amounts owing by any Borrower shall be
accelerated and immediately due and payable, without any election by Lender upon
the occurrence of an Event of Default described in Section 7.1(g) or Section 7.1
(h). Notwithstanding that this Agreement may refer to a continuing Event of
Default, and without limiting any Borrower’s right to cure a Default which may,
with the passage of time, become an Event of Default, no Borrower shall have any
right pursuant to this Agreement to cure any Event of Default unless permitted
by Lender in writing.

Section 7.3. Remedies Cumulative. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against any Borrower or any other Person
pursuant to this Agreement or the other Loan Documents executed by or with
respect to any Borrower or any other Person, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s discretion. No delay or omission to exercise any remedy,
right or power accruing upon an Event of Default shall impair any such remedy,
right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of any Default or Event of Default shall not be construed to
be a waiver of any subsequent Default or Event of Default or to impair any
remedy, right or power consequent thereon. Any and all of Lender’s rights with
respect to the Collateral shall continue unimpaired, and each Borrower shall be
and remain obligated in accordance with the terms hereof, notwithstanding
(i) the release or substitution of Collateral at any time, or of

 

81



--------------------------------------------------------------------------------

any rights or interest therein or (ii) any delay, extension of time, renewal,
compromise or other indulgence granted by Lender in the event of any Default or
Event of Default with respect to the Collateral or otherwise hereunder.
Notwithstanding any other provision of this Agreement, but subject to
Section 8.14 hereof, Lender reserves the right to seek a deficiency judgment or
preserve a deficiency claim, in connection with the foreclosure of any or all
Mortgages, to the extent necessary to foreclose on other parts of the
Collateral.

Section 7.4. Lender’s Right to Perform. If any Borrower fails to perform any
covenant or obligation contained herein and such failure shall continue for a
period of (5) five Business Days after such Borrower’s receipt of written notice
thereof from Lender, without in any way limiting Section 7.1 hereof, Lender may,
but shall have no obligation to, itself perform, or cause performance of, such
covenant or obligation, and the expenses of Lender incurred in connection
therewith shall be payable by Borrowers to Lender upon demand. Notwithstanding
the foregoing, Lender shall have no obligation to send notice to such Borrower
of any such failure.

ARTICLE 8

MISCELLANEOUS

Section 8.1. Survival. Subject to Section 4.2, this Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the execution and delivery of this
Agreement and the execution and delivery by Borrowers to Lender of the Note, and
shall continue in full force and effect so long as any portion of the
Indebtedness is outstanding and unpaid. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of any such party. All covenants, promises and agreements
in this Agreement contained, by or on behalf of Borrower, shall inure to the
benefit of the respective successors and assigns of Lender. Nothing in this
Agreement or in any other Loan Document, express or implied, shall give to any
Person other than the parties and the holder(s) of the Note and the other Loan
Documents, and their legal representatives, successors and assigns, any benefit
or any legal or equitable right, remedy or claim hereunder.

Section 8.2. Lender’s Discretion. Whenever pursuant to this Agreement or any
other Loan Document, Lender exercises any right, option or election given to
Lender to approve or disapprove, or consent or withhold consent, or any
arrangement or term is to be satisfactory to Lender or is to be in Lender’s
discretion, the decision of Lender to approve or disapprove, consent or withhold
consent, or to decide whether arrangements or terms are satisfactory or not
satisfactory or acceptable or not acceptable to Lender in Lender’s discretion,
shall (except as is otherwise specifically herein provided) be in the sole and
absolute discretion of Lender. Whenever pursuant to this Agreement or any other
Loan Document (a) the Rating Agencies are given any right to approve or
disapprove, (b) confirmation is required from the Rating Agencies that an action
will not result in a downgrade or withdrawal of the ratings in a Secondary
Market Transaction or (c) any arrangement or term is to be satisfactory to the
Rating Agencies, the approval of Lender shall be substituted therefore prior to
the date that all or any portion of the Loan is included in a REMIC, among other
things, Lender’s reasonable determination of Rating Agency criteria.

 

82



--------------------------------------------------------------------------------

Section 8.3. Governing Law.

(a) The proceeds of the Note delivered pursuant hereto were disbursed from
California, which State the parties agree has a substantial relationship to the
parties and to the underlying transaction embodied hereby, and in all respects,
including, without limitation, matters of construction, validity and
performance, this Agreement and the obligations arising hereunder shall be
governed by, and construed in accordance with, the laws of the State of
California applicable to contracts made and performed in such State and any
applicable law of the United States of America. To the fullest extent permitted
by law, each Borrower hereby unconditionally and irrevocably waives any claim to
assert that the law of any other jurisdiction governs this Agreement and the
Note.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY BORROWER ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
CALIFORNIA, OR IN ANY FEDERAL OR STATE COURT IN THE JURISDICTION IN WHICH THE
COLLATERAL IS LOCATED, AND EACH BORROWER WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY EACH SUIT, ACTION OR PROCEEDING,
AND EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY EACH
COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH BORROWER DOES HEREBY DESIGNATE AND
APPOINT CORPORATION SERVICE COMPANY, 2730 GATEWAY OAKS DRIVE, SUITE 100,
SACRAMENTO, CALIFORNIA 95833, ATTN: JEROME SUAREZ, AS ITS AUTHORIZED AGENT TO
ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE
SERVED IN ANY EACH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT AND
AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS (OR AT EACH OTHER
OFFICE AS MAY BE DESIGNATED BY EACH BORROWER FROM TIME TO TIME IN ACCORDANCE
WITH THE TERMS HEREOF) WITH A COPY TO EACH BORROWER AT ITS PRINCIPAL EXECUTIVE
OFFICES, ATTENTION: GENERAL COUNSEL AND WRITTEN NOTICE OF SAID SERVICE OF EACH
BORROWER MAILED OR DELIVERED TO EACH BORROWER IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN
ANY EACH SUIT, ACTION OR PROCEEDING. EACH BORROWER (I) SHALL GIVE PROMPT NOTICE
TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT
ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT (WHICH
OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS), AND (III)
SHALL PROMPTLY DESIGNATE EACH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 8.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
the Note or any other Loan Document, or consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to or
demand on any Borrower shall entitle such Borrower to any other or future notice
or demand in the same, similar or other circumstances.

 

83



--------------------------------------------------------------------------------

Section 8.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note, or of any other Loan Document, or any other instrument given as
security herefore, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 8.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a) hand
delivery, with proof of attempted delivery, (b) certified or registered United
States mail, postage prepaid, (c) expedited prepaid delivery service, either
commercial or United States Postal Service, with proof of attempted delivery, or
(d) by telecopier (with answerback acknowledged) provided that such telecopied
notice must also be delivered by one of the means set forth in (a), (b) or
(c) above, addressed to the parties as follows:

 

If to Lender:

  

Countrywide Commercial Real Estate Finance, Inc.

4500 Park Granada

Calabasas, California 91302

Attn: Marilyn Marincas

Telecopier: (818) 225-3898

with a copy to:

  

Dechert LLP

One Market Street

Steuart Tower, Suite 2500

San Francisco, California 94105

Attn: Joseph B. Heil, Esquire

Telecopier: 415-262-4555

If to Borrower:

  

Ashford Walnut Creek LP

c/o Ashford Hospitality Trust

14185 Dallas Parkway

Suite 1100

Dallas, Texas 75254

Attn: David Brooks, Esquire

Telecopier: (972) 490-9605

 

84



--------------------------------------------------------------------------------

 

with a copy to:

  

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue

Suite 4100

Dallas, Texas 75201

Attn: Carl B. Lee, Esquire

Telecopier: (214) 969-4343

A party receiving a notice which does not comply with the technical requirements
for notice under this Section 8.6 may elect to waive any deficiencies and treat
the notice as having been properly given. A notice shall be deemed to have been
given: (a) in the case of hand delivery, at the time of delivery; (b) in the
case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day; (c) in the case of expedited prepaid delivery upon
the first attempted delivery on a Business Day; or (d) in the case of
telecopier, upon receipt of answerback confirmation, provided that such
telecopied notice was also delivered as required in this Section 8.6. All
notices given by Lender hereunder that are effective against any Borrower shall
be deemed effective against all Borrowers. Any notice given to Lender by any
Borrower hereunder shall be deemed binding against all Borrowers.

Section 8.7. Trial By Jury. EACH BORROWER AND LENDER, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH
RESPECT TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.

Section 8.8. Headings. The Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 8.9. Assignment. Lender shall have the right to assign in whole or in
part this Agreement and/or any of the other Loan Documents and the obligations
hereunder or thereunder to any Person and to participate all or any portion of
the Loan evidenced hereby, including without limitation, any servicer or trustee
in connection with a Secondary Market Transaction. Lender shall provide any
Borrower with written notice of any such assignment; provided, however, that
such notice shall not be a condition of Lender’s right to assign this Agreement
and/or any of the Loan Documents and the failure to deliver such notice shall
not constitute a default under this Loan Agreement. At the option of Lender, the
Loan may be serviced by a servicer and/or trustee selected by Lender and Lender
may delegate all or any portion of its responsibilities under this Agreement and
the other Loan Documents to such servicer and/or trustee pursuant to a servicing
agreement between Lender and such servicer and/or trustee.

Section 8.10. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

85



--------------------------------------------------------------------------------

Section 8.11. Preferences. Lender shall have no obligation to marshal any assets
in favor of any Borrower or any other party or against or in payment of any or
all of the obligations of any Borrower pursuant to this Agreement, the Note or
any other Loan Document. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by any Borrower to any portion
of the obligations of any Borrower hereunder. To the extent any Borrower makes a
payment or payments to Lender for any Borrower’s benefit, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.

Section 8.12. Waiver of Notice. No Borrower shall be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to such Borrower and except with respect to matters
for which such Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Each Borrower hereby expressly waives
the right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents does not specifically and expressly
provide for the giving of notice by Lender to such Borrower.

Section 8.13. Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents, has acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement, the Note, any Mortgage
or the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents, shall be liable for any monetary damages, and each Borrower’s
sole remedies shall be limited to commencing an action seeking injunctive relief
or declaratory judgment. The parties hereto agree that any action or proceeding
to determine whether Lender has acted reasonably shall be determined by an
action seeking declaratory judgment.

Section 8.14. Exculpation. Except as otherwise set forth in this Section 8.14
and Section 4.2 to the contrary, Lender shall not enforce the liability and
obligation of any Borrower or Operating Lessee to perform and observe the
obligations contained in this Agreement, the Note, any Mortgage or any of the
other Loan Documents executed and delivered by any Borrower or Operating Lessee
except that Lender may pursue any power of sale, bring a foreclosure action,
action for specific performance, action for money judgment, or other appropriate
action or proceeding (including, without limitation, to obtain a deficiency
judgment) against any or all Borrowers, or Operating Lessee or any other Person
solely for the purpose of enabling Lender to realize upon (a) any Collateral,
and (b) any Rents to the extent (x) received by any Borrower or any Manager (or
any of their affiliates), after the occurrence of an Event of Default or
(y) distributed to any Borrower, Operating Lessee or any Manager, or their
respective shareholders, or partners or members, as applicable, or affiliates
during or with respect to any period for which Lender did not receive the full
amounts it was entitled to receive as prepayments of the Loan pursuant to
Section 2.6(b) (all Rents covered by clauses (x) and (y) being hereinafter
referred to as the “Recourse Distributions”) and (c) any other collateral given
to

 

86



--------------------------------------------------------------------------------

Lender under the Loan Documents ((a), (b), and (c) collectively, the “Default
Collateral”); provided, however, that any judgment in any action or proceeding
shall be enforceable only to the extent of any Default Collateral. The
provisions of this Section 8.14 shall not, however, (a) impair the validity of
the Indebtedness evidenced by the Loan Documents or in any way affect or impair
the Liens of any Mortgage or any of the other Loan Documents or the right of
Lender to foreclose any Mortgage following an Event of Default; (b) impair the
right of Lender to name any Person as a party defendant in any action or suit
for judicial foreclosure and sale under any Mortgage; (c) affect the validity or
enforceability of the Note, any Mortgage or the other Loan Documents; (d) impair
the right of Lender to obtain the appointment of a receiver; (e) impair the
right of Lender to bring suit for and recover against any Person any damages,
losses, expenses, liabilities or costs resulting from fraud, willful
misrepresentation, waste of all or any portion of any Individual Property, or
wrongful removal or disposal of all or any portion of any Individual Property by
any Person in connection with this Agreement, the Note, any Mortgage or the
other Loan Documents; (f) impair the right of Lender to obtain the Recourse
Distributions received by any Person; (g) impair the right of Lender to bring
suit for and recover against any Person with respect to any misappropriation of
security deposits or Rents collected more than one (1) month in advance;
(h) impair the right of Lender to obtain Insurance Proceeds or Condemnation
Proceeds due to Lender pursuant to any Mortgage; (i) impair the right of Lender
to enforce the provisions of Sections 4.1(v) or 5.1(d) through 5.1(g), inclusive
of this Agreement, Section 2.8 of each Mortgage or the Environmental Guaranty
even after repayment in full by any Borrower of the Indebtedness; (j) prevent or
in any way hinder Lender from exercising, or constitute a defense, or
counterclaim, or other basis for relief in respect of the exercise of, any other
remedy against any or all of the Collateral securing the Note as provided in the
Loan Documents; (k) impair the right of Lender to bring suit for and recover
against any person with respect to any misapplication of any funds (including,
without limitation, insurance proceeds and condemnation proceeds); (l) impair
the right of Lender to sue for, seek or demand a deficiency judgment against any
Person solely for the purpose of foreclosing on any Collateral or any part
thereof, or realizing upon the Default Collateral, (m) impair the right of
Lender to bring suit for and recover against any Person any damages, losses,
expenses, liabilities or costs in the event that Borrower or any Operating
Lessee shall take any action of any kind or nature whatsoever, either directly
or indirectly to oppose, impede, obstruct, challenge, hinder, frustrate, enjoin
or otherwise interfere with (A) Lender’s termination of any Operating Lease with
any Operating Lessee, (B) Lender or the party acquiring any Individual Property
following the occurrence of a foreclosure or deed in lieu thereof (in full
substitution of the applicable Operating Lessee) being deemed the “Owner” under
the Management Agreement, (C) the execution, delivery or effectiveness of a new
Management Agreement directly between Lender or the party acquiring any
Individual Property following a foreclosure or deed in lieu thereof and
applicable Manager or (D) any payment or other transfer by any Manager of funds
which would otherwise be paid to any Operating Lessee under any Operating Lease
directly to Lender or the party acquiring any Individual Property following the
occurrence of a foreclosure or deed in lieu thereof, in each case after or as a
result of any automatic termination of the applicable Operating Lease or of
Lender exercising its right to terminate the Operating Lease, in each case
pursuant to the applicable Subordination, Attornment and Security Agreement and
this Agreement, or shall, either directly or indirectly, cause or permit any
other person to take any action which, if taken by such Operating Lessee would
constitute an event described in this Section 8.14(m), or (n) impair the right
of Lender to bring suit for and recover against any Person with respect to any
breach of Section 9(b) of any

 

87



--------------------------------------------------------------------------------

Collection Account Agreement (the foregoing clauses (a) through (n) each, a
“Recourse Liability” and collectively, the “Recourse Liabilities”); provided,
however, that any deficiency judgment referred to in this Section 8.14(m) shall
be enforceable only to the extent of any of the Default Collateral.

The preceding provisions of this Section shall be inapplicable to any Person and
the Indebtedness shall be fully recourse to Borrowers in the event that one or
more of the following occurs (each, a “Full Recourse Event”): (i) any petition
for bankruptcy, reorganization or arrangement pursuant to federal or state law
against any Borrower or Operating Lessee shall be filed by any Borrower,
Operating Lessee, or any Affiliate of any Borrower or Operating Lessee, (ii) if
an involuntary bankruptcy or other insolvency proceeding is commenced against
any Borrower or Operating Lessee (by a party other than Lender) but only if such
Borrower has consented or acquiesced to such proceeding or if Borrower,
Operating Lessee or any Affiliate of Borrower or Operating Lessee has acted in
concert with, colluded or conspired with the party to cause the filing thereof
or has consented to or acquiesced thereto, (iii) if any Borrower or Operating
Lessee shall institute any proceeding for the dissolution or liquidation of any
Borrower or Operating Lessee, (iv) if any Borrower or Operating Lessee shall
make an assignment for the benefit of creditors, (v) if any Borrower or
Operating Lessee shall breach any representation, warranty or covenant in
Section 2.14, Section 4.1(c) (such that such breach was considered by a court as
a factor in the court’s finding for a consolidation of the assets of a Borrower
or Operating Lessee with the assets of another person or entity or as a result
thereof Lender suffers any material damage, cost, liability or expense;
provided, however, that in the absence of an actual consolidation, recourse may
be had against Borrower or Operating Lessee only to the extent of losses for
such breach), 4.1(v), 4.1(aa), 5.1(r) (such that such breach was considered by a
court as a factor in the court’s finding for a consolidation of the assets of a
Borrower or Operating Lessee with the assets of another person or entity or as a
result thereof Lender suffers any material damage, cost, liability or expense;
provided, however, that in the absence of an actual consolidation, recourse may
be had against Borrower or Operating Lessee only to the extent of losses for
such breach), or 5.1(v), (v) if any Borrower or Operating Lessee allows any
Transfer to occur in violation of Section 6.1(b) hereof or otherwise fails to
obtain Lender’s prior written consent to any Transfer to the extent any consent
is required in the Loan Document, (vii) any Borrower or Operating Lessee
interferes with Lender’s exercise of any of its rights or remedies hereunder or
(viii) if any Borrower or Operating Lessee breaches any representation or
warranty contained in Section 4.1(s).

Section 8.15. Exhibits Incorporated. The information set forth on the cover,
heading and recitals hereof, and the Exhibits attached hereto, are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 8.16. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note, any Mortgage and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to the Loan, this Agreement, the Note, any Mortgage
and the other Loan Documents which any Borrower may otherwise have against any
assignor, and no such unrelated counterclaim or defense shall be interposed or
asserted by any Borrower in any action or proceeding brought by any such
assignee upon this Agreement, the Note, any Mortgage and other Loan Documents
and any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or

 

88



--------------------------------------------------------------------------------

proceeding is hereby expressly waived by each Borrower. The Borrower hereby
waives the right to assert a counterclaim in any action or proceeding brought
against it by Lender or their agents or otherwise to offset any obligations to
make the payments required by the Loan Documents. No failure by Lender to
perform any of its obligations hereunder shall be a valid defense to, or result
in any offset against, any payments which Borrower is obligated to make under
any of the Loan Documents. The Obligations of Borrower under this Agreement and
the other Loan Documents shall not be reduced, discharged or released because or
by reason of any existing or future offset, claim or defense of Borrower, or any
other party, against the Lender by reason of the Lender’s failure to perform its
obligations under this Agreement, including, without limitation, the failure of
the Lender to fund any Additional Advance. Borrowers hereby acknowledge and
agree that all or any portion of the funded portion of the Loan may be
subsequently sold in a related securitization or securitizations and the
Borrower shall have no claim against any subsequent holder of all or any portion
of the funded portion of the Loan, including any issuer of any related
securitizations or any trustee, servicer, underwriter, investor or any other
party to any such securitizations or any participant in the Loans, for any
Additional Advance not funded by the Lender.

Borrowers acknowledge and agree that the Loan may be participated into or more
participations, one or more of which may be fully funded (collectively, “Funded
Participation Interests” and the holders thereof, together with their successors
and assigns, collectively “Funded Participation Holders”) and one or more of
which may not be fully funded (collectively “Unfunded Participation Interests”
and the holders thereof, together with their successors and assigns,
collectively “Unfunded Participation Holders”). In the event that the Loan is so
participated, Borrowers acknowledge and agree that (i) any Additional Advances
or any other future advances under the Loan are and shall remain solely the
obligation of the respective Unfunded Participation Holders (with each such
Unfunded Participation Holder liable to the extent of its Unfunded Participation
Interest) on a several basis, (ii) that the Borrowers shall have no right to
assert any claim against any current or subsequent holder of any portion of any
Funded Participation Interest, including any issuer of the related
securitization or any trustee, servicer, underwriter, investor or any other
party to such securitization, for any Additional Advances or other future
advances not funded by the holders of the Unfunded Participation Interests and
(iii) that all references in the Loan Agreement to the making of Additional
Advances or other future advances by the “Lender” or to an obligation of the
“Lender” to make Additional Advances or other future advances shall be construed
to refer to the making of Additional Advances or other future advances by the
holders of the Unfunded Participation Interests or to an obligation of the
holders of the Unfunded Participation Interests to make Additional Advances or
other future advances. Borrowers acknowledge and agree that there is not and
shall not be any current or future offset, claim or defense of the Borrowers or
any other Person, nor shall the obligations of the Borrowers under the Note or
any other Person under any Loan Document, be reduced, discharged or released,
because of, or by reason of, the failure of Lender or of the holders of the
participation interests in the Loan to perform their obligations under or with
respect to the related Loan Documents, including, without limitation, the
failure of any holder of the Unfunded Participation Interests to fund any
Additional Advances or other future advances.

Borrowers agree to execute and deliver to Lender (and to cause Guarantor to do
same) written confirmation of the foregoing waivers, acknowledgement and
agreements, in the form of Exhibit M, or other form requested by Lender, within
five (5) days of receipt of Lender’s written request therefor, which request may
be given from time to time.

 

89



--------------------------------------------------------------------------------

Section 8.17. No Joint Venture or Partnership. Each Borrower and Lender intend
that the relationship created hereunder be solely that of borrower and lender.
Nothing herein is intended to create a joint venture, partnership,
tenants-in-common, or joint tenancy relationship between any Borrower and Lender
nor to grant Lender any interest in any Individual Property other than that of
mortgagee or lender.

Section 8.18. Waiver of Marshalling of Assets Defense. To the fullest extent
that each Borrower may legally do so, each Borrower waives all rights to a
marshalling of the assets of each such Borrower, and others with interests in
such Borrower, and of any Individual Property, or to a sale in inverse order of
alienation in the event of foreclosure of the interests hereby created, and
agrees not to assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of any Individual Property for the collection of the Indebtedness without any
prior or different resort for collection, or the right of Lender or Deed of
Trust Trustee to the payment of the Indebtedness in preference to every other
claimant whatsoever.

Section 8.19. Waiver of Counterclaim. Each Borrower hereby waives the right to
assert a counterclaim, other than compulsory counterclaim, in any action or
proceeding brought against Borrower by Lender or Lender’s agents.

Section 8.20. Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and the provisions of the Note, any
Mortgage or any of the other Loan Documents, the provisions of this Agreement
shall prevail. The parties hereto acknowledge that they were represented by
counsel in connection with the negotiation and drafting of the Loan Documents
and that the Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.

Section 8.21. Brokers and Financial Advisors. Borrower and Lender hereby
represent that they have dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement. Each Borrower hereby agrees to
indemnify and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way relating to or arising
from a claim by any Person, that such Person acted on behalf of any Borrower in
connection with the transactions contemplated herein. The provisions of this
Section shall survive the expiration and termination of this Agreement and the
repayment of the Indebtedness.

Section 8.22. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

Section 8.23. Estoppel Certificates. Each Borrower and Lender each hereby agree
at any time and from time to time upon not less than fifteen (15) days prior
written notice by any Borrower or Lender (but no more than four (4) times per
year unless (i) an Event of Default has

 

90



--------------------------------------------------------------------------------

occurred and is continuing or (ii) such request is occasioned in connection with
a Secondary Market Transaction) to execute, acknowledge and deliver to the party
specified in such notice, a statement, in writing, certifying that this
Agreement is unmodified and in full force and effect (or if there have been
modifications, that the same, as modified, is in full force and effect and
stating the modifications hereto), and stating whether or not, to the knowledge
of such certifying party, any Default or Event of Default has occurred, and, if
so, specifying each such Default or Event of Default; provided, however, that it
shall be a condition precedent to Lender’s obligation to deliver the statement
pursuant to this Section, that Lender shall have received, together with
Borrower’s request for such statement, an Officer’s Certificate stating that no
Default or Event of Default exists as of the date of such certificate (or
specifying such Default or Event of Default).

Section 8.24. Payment of Expenses. Borrowers shall, whether or not the
Transactions are consummated, pay all Transaction Costs, which shall include,
without limitation, reasonable out-of-pocket fees, costs, expenses, and
disbursements of Lender and its attorneys, local counsel, accountants and other
contractors in connection with (i) the negotiation, preparation, execution and
delivery of the Loan Documents and the documents and instruments referred to
therein, (ii) the creation, perfection or protection of Lender’s Liens in the
Collateral (including, without limitation, fees and expenses for title and lien
searches and filing and recording fees, intangibles taxes, personal property
taxes, mortgage recording taxes, due diligence expenses, travel expenses, and
accounting firm fees, costs of the Appraisals, Environmental Reports (and an
environmental consultant), Surveys and the Engineering Reports), (iii) the
negotiation, preparation, execution and delivery of any amendment, waiver or
consent relating to any of the Loan Documents, (iv) the review and approval of
each replacement Interest Rate Cap Agreement required hereunder, and (v) the
preservation of rights under and enforcement of the Loan Documents and the
documents and instruments referred to therein, including any restructuring or
rescheduling of the Indebtedness, to the extent expressly required hereunder.

Section 8.25. Bankruptcy Waiver. Each Borrower hereby agrees that, in
consideration of the recitals and mutual covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, if any Borrower (i) files with any bankruptcy court of
competent jurisdiction or be the subject of any petition under Title 11 of the
U.S. Code, as amended, (ii) is the subject of any order for relief issued under
Title 11 of the U.S. Code, as amended, (iii) files or is the subject of any
petition seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or law relating to
bankruptcy, insolvency or other relief of debtors, (iv) has sought or consents
to or acquiesces in the appointment of any trustee, receiver, conservator or
liquidator or (v) is the subject of any order, judgment or decree entered by any
court of competent jurisdiction approving a petition filed against such party
for any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency or other relief for debtors, the
automatic stay provided by the Federal Bankruptcy Code shall be modified and
annulled as to Lender, so as to permit Lender to exercise any and all of its
rights and remedies, upon request of Lender made on notice to any Borrower and
any other party in interest but without the need of further proof or hearing.
Neither Borrower nor any Affiliate of any Borrower shall contest the
enforceability of this Section.

 

91



--------------------------------------------------------------------------------

Section 8.26. Entire Agreement. This Agreement, together with the Exhibits
hereto and the other Loan Documents constitutes the entire agreement among the
parties hereto with respect to the subject matter contained in this Agreement,
the Exhibits hereto and the other Loan Documents and supersedes all prior
agreements, understandings and negotiations between the parties.

Section 8.27. Dissemination of Information. If Lender determines at any time to
participate in a Secondary Market Transaction, Lender may forward to each
purchaser, transferee, assignee, servicer, participant or investor in such
securities (collectively, the “Investor”), any Rating Agency rating such
securities, any organization maintaining databases on the underwriting and
performance of commercial loans, trustee, counsel, accountant, and each
prospective Investor, all documents and information which Lender now has or may
hereafter acquire relating to the Loan, any Borrower, any direct or indirect
equity owner of any Borrower, any guarantor, any indemnitor and each Individual
Property, which shall have been furnished by such Borrower any Affiliate of any
Borrower, any guarantor, any indemnitor, or any party to any Loan Document, or
otherwise furnished in connection with the Loan, as Lender in its reasonable
discretion determines necessary or desirable.

Section 8.28. Limitation of Interest. It is the intention of each Borrower and
Lender to conform strictly to applicable usury laws. Accordingly, if the
transactions contemplated hereby would be usurious under applicable law, then,
in that event, notwithstanding anything to the contrary in any Loan Document, it
is agreed as follows: (i) the aggregate of all consideration which constitutes
interest under applicable law that is taken, reserved, contracted for, charged
or received under any Loan Document or otherwise in connection with the Loan
shall under no circumstances exceed the maximum amount of interest allowed by
applicable law, and any excess shall be credited to principal by Lender (or if
the Loan shall have been paid in full, refunded to any Borrower); and (ii) in
the event that maturity of the Loan is accelerated by reason of an election by
Lender resulting from any default hereunder or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the maximum amount of interest allowed by
applicable law, and any interest in excess of the maximum amount of interest
allowed by applicable law, if any, provided for in the Loan Documents or
otherwise shall be cancelled automatically as of the date of such acceleration
or prepayment and, if theretofore prepaid, shall be credited to principal (or if
the principal portion of the Loan and any other amounts not constituting
interest shall have been paid in full, refunded to any Borrower.)

In determining whether or not the interest paid or payable under any specific
contingency exceeds the maximum amount allowed by applicable law, Lender shall,
to the maximum extent permitted under applicable law (a) exclude voluntary
prepayments and the effects thereof, and (b) amortize, prorate, allocate and
spread, in equal parts, the total amount of interest throughout the entire
contemplated term of the Loan so that the interest rate is uniform throughout
the entire term of the Loan; provided, that if the Loan is paid and performed in
full prior to the end of the full contemplated term hereof, and if the interest
received for the actual period of existence thereof exceeds the maximum amount
allowed by applicable law, Lender shall refund to any Borrower the amount of
such excess, and in such event, Lender shall not be subject to any penalties
provided by any laws for contracting for, charging or receiving interest in
excess of the maximum amount allowed by applicable law.

 

92



--------------------------------------------------------------------------------

Section 8.29. Indemnification. Borrowers shall indemnify and hold Lender and
each of its affiliates and their respective successors and assigns (including
their respective officers, directors, partners, employees, attorneys,
accountants, professionals and agents and each other person, if any, controlling
Lender or any of its affiliates within the meaning of either Section 15 of the
Securities Act of 1933, as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended) (each, including Lender, an “Indemnified Party”) harmless
against any and all losses, claims, damages, costs, expenses (including the fees
and disbursements of outside counsel retained by any such person) or liabilities
in connection with, arising out of or as a result of the transactions and
matters referred to or contemplated by this Agreement, except to the extent that
it is finally judicially determined that any such loss, claim, damage, cost,
expense or liability resulted directly and solely from the gross negligence,
fraud or willful misconduct of such Indemnified Party. If any Indemnified Party
becomes involved in any action, proceeding or investigation in connection with
any transaction or matter referred to or contemplated in this Agreement,
Borrowers shall periodically reimburse any Indemnified Party upon demand
herefore in an amount equal to its reasonable legal and other expenses
(including the costs of any investigation and preparation) incurred in
connection therewith to the extent such legal or other expenses are the subject
of indemnification hereunder. IT IS EXPRESSLY ACKNOWLEDGED AND AGREED BY EACH
BORROWER THAT THE INDEMNITY (AND/OR THE RELEASE) CONTAINED IN THIS SECTION 8.29
PROTECTS LENDER FROM THE CONSEQUENCES OF LENDER’S ACTS OR OMISSIONS, INCLUDING
WITHOUT LIMITATION, THE NEGLIGENT ACTS OR OMISSIONS OF LENDER TO THE EXTENT
PERMITTED BY LAW; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO RELIEVE THE LENDER FROM LIABILITY DUE TO ITS GROSS NEGLIGENCE, FRAUD
OR WILLFUL MISCONDUCT.

Section 8.30. Borrower Acknowledgments. Each Borrower hereby acknowledges to and
agrees with Lender that (i) the scope of Lender’s business is wide and includes,
but is not limited to, financing, real estate financing, investment in real
estate and other real estate transactions which may be viewed as adverse to or
competitive with the business of such Borrower or its Affiliates and (ii) such
Borrower has been represented by competent legal counsel and such Borrower has
consulted with such counsel prior to executing this Loan Agreement and of the
other Loan Documents.

Section 8.31. Publicity. Lender shall have the right to issue press releases,
advertisements and other promotional materials describing Lender’s participation
in the origination of the Loan or the Loan’s inclusion in any Secondary Market
Transaction effectuated or to be effectuated by Lender. All news releases,
publicity or advertising by any Borrower or their affiliates through any media
intended to reach the general public which refers to the Loan Documents or the
financing evidenced by the Loan Documents, to the Lender or any of its
affiliates shall be subject to the prior written approval of Lender, except for
disclosures required by law which shall not require Lender approval but which
shall require prior written notice to Lender.

Section 8.32. Cross Collateralization. Without limitation to any other right or
remedy provided to Lender in this Agreement or any of the other Loan Documents,
each Borrower covenants and agrees that (i) Lender shall have the right to
pursue all of its rights and remedies in one proceeding, or separately and
independently in separate proceedings which it, as Lender, in

 

93



--------------------------------------------------------------------------------

its sole and absolute discretion, shall determine from time to time, (ii) Lender
is not required to either marshall assets, sell any or all of the Collateral in
any inverse order or alienation, or be subjected to any “one action” or
“election of remedies” law or rule, (iii) the exercise by Lender of any remedies
against any of the Collateral will not impede Lender from subsequently or
simultaneously exercising remedies against any other Collateral, (iv) all Liens
and other rights, remedies and privileges provided to Lender in this Agreement
and/or any other Loan Documents otherwise shall remain in full force and effect
until Lender has exhausted all of its remedies against the Collateral and all
the Collateral has been foreclosed, sold and/or otherwise realized upon and
(v) each Individual Property and all Collateral shall be security for the
performance of all of each relevant Borrower’s obligations hereunder and each
relevant Borrower’s obligations under all of the other Loan Documents. Each
Borrower acknowledges and agrees that it shall be jointly and severally liable
for the obligations of all Borrowers under the Loan Documents.

Section 8.33. Contribution. As a result of the transactions contemplated by this
Agreement, each Borrower will benefit, directly and indirectly, from each
Borrower’s obligation to pay the Indebtedness and perform its obligations
hereunder and under the other Loan Documents and in consideration therefore each
Borrower desires to enter into an allocation and contribution agreement among
themselves as set forth in this Section 8.33 to allocate such benefits among
themselves and to provide a fair and equitable agreement to make contributions
among each of Borrowers in the event any payment is made by any individual
Borrower hereunder to Lender (such payment being referred to herein as a
“Contribution”, and for purposes of this Section, includes any exercise of
recourse by Lender against any Collateral of a Borrower and application of
proceeds of such Collateral in satisfaction of such Borrower’s obligations, to
Lender under the Loan Documents).

(a) Each Borrower shall be liable hereunder with respect to the Indebtedness
only for such total maximum amount (if any) that would not render its
Indebtedness hereunder or under any of the Loan Documents subject to avoidance
under Section 548 of the Federal Bankruptcy Code or any comparable provisions of
any state law.

(b) In order to provide for a fair and equitable contribution among Borrowers in
the event that any Contribution is made by an individual Borrower (a “Funding
Borrower”), such Funding Borrower shall be entitled to a reimbursement
Contribution (“Reimbursement Contribution”) from all other Borrowers for all
payments, damages and expenses incurred by that Funding Borrower in discharging
any of the Indebtedness, in the manner and to the extent set forth in this
Section.

(c) For purposes hereof, the “Benefit Amount” of any individual Borrower as of
any date of determination shall be the net value of the benefits to such
Borrower from extensions of credit made by Lender to (i) such Borrower and
(ii) to the other Borrowers hereunder and the Loan Documents.

(d) Each Borrower shall be liable to a Funding Borrower in an amount equal to
the greater of (i) the (A) ratio of the Benefit Amount of such Borrower to the
total amount of Indebtedness, multiplied by (B) the amount of Indebtedness paid
by such Funding Borrower, or (ii) ninety-five percent (95%) of the excess of the
fair saleable value of the property of such Borrower over the total liabilities
of such Borrower (including the maximum amount reasonably

 

94



--------------------------------------------------------------------------------

expected to become due in respect of contingent liabilities) determined as of
the date on which the payment made by a Funding Borrower is deemed made for
purposes hereof (giving effect to all payments made by other Funding Borrowers
as of such date in a manner to maximize the amount of such Contributions).

(e) In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section 8.33 above, that Borrower shall be
deemed to be a Funding Borrower to the extent of such excess and shall be
entitled to a Reimbursement Contribution from the other Borrowers in accordance
with the provisions of this Section.

(f) Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of such Borrower to which such
Reimbursement Contribution is owing.

(g) No Reimbursement Contribution payments payable by a Borrower pursuant to the
terms of this Section 8.33 shall be paid until all amounts then due and payable
by all of Borrowers to Lender, pursuant to the terms of the Loan Documents, are
paid in full in cash. Nothing contained in this Section 8.33 shall limit or
affect in any way the Indebtedness of any Borrower to Lender under the Note or
any other Loan Documents.

(h) Each Borrower waives:

(i) any right to require Lender to proceed against any other Borrower or any
other person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power before proceeding against
Borrower;

(ii) any defense based upon any legal disability or other defense of any other
Borrower, any guarantor of any other person or by reason of the cessation or
limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Note, this Agreement
and any of the other Loan Documents;

(iii) any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Borrower
or any principal of any other Borrower or any defect in the formation of any
other Borrower or any principal of any other Borrower;

(iv) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;

(v) any defense based upon any failure by Lender to obtain collateral for the
Indebtedness or failure by Lender to perfect a lien on any Collateral;

 

95



--------------------------------------------------------------------------------

(vi) presentment, demand, protest and notice of any kind;

(vii) any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Borrower or to any other person
or entity or any defect in any notice that may be given in connection with any
sale or disposition of any Collateral;

(viii) any defense based upon any failure of Lender to comply with applicable
laws in connection with the sale or other disposition of any Collateral,
including any failure of Lender to conduct a commercially reasonable sale or
other disposition of any Collateral;

(ix) any defense based upon any use of cash collateral under Section 363 of the
Federal Bankruptcy Code;

(x) any defense based upon any agreement or stipulation entered into by Lender
with respect to the provision of adequate protection in any bankruptcy
proceeding;

(xi) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Federal Bankruptcy Code;

(xii) any defense based upon the avoidance of any security interest in favor of
Lender for any reason;

(xiii) any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;

(xiv) any defense or benefit based upon such Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the Mortgages to be
satisfied by any payment from any other Borrower or any such party;

(xv) all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as non-judicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower;

(xvi) all rights and defenses that such Borrower may have because any of
Indebtedness is secured by real property. This means, among other things:
(1) Lender may collect from such Borrower without first foreclosing on any real
or personal property collateral pledged by any other Borrower, (2) if Lender
forecloses on any real property collateral pledged by any other Borrower,
(I) the amount of the Indebtedness may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price, (II) Lender may collect from such Borrower even if any
other Borrower, by foreclosing on the real property collateral, has destroyed
any right such Borrower may have to collect from any other Borrower. This is an
unconditional and irrevocable waiver of any rights and defenses such Borrower
may have because any of the Indebtedness is secured by real property; and

 

96



--------------------------------------------------------------------------------

(xvii) except as may be expressly and specifically permitted herein, any claim
or other right which such Borrower might now have or hereafter acquire against
any other Borrower or any other person that arises from the existence or
performance of any obligations under the Note, this Agreement or the other Loan
Documents, including any of the following: (i) any right of subrogation,
reimbursement, exoneration, contribution, or indemnification; or (ii) any right
to participate in any claim or remedy of Lender against any other Borrower or
any collateral security herefore, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law.

Section 8.34. Additional Financial Information.

(a) If requested by Lender in connection with a public securitization in which
the Loan constitutes at least ten percent (10%) of the assets of the
securitization, Borrowers, at Borrowers’ expense, shall provide Lender with all
financial statements and other financial, statistical or operating information,
to the extent required pursuant to Regulation S-X of the Securities Act or any
other Legal Requirements in connection with any (1) preliminary or final private
placement memorandum or other offering documents or (2) preliminary or final
prospectus, as applicable (each, a “Disclosure Document”) or any filing under or
pursuant to the Securities Act or the Exchange Act in connection with or
relating to a securitization (each, a “Securities Filing”). All financial
statements provided by Borrowers pursuant to this Section shall be prepared in
accordance with GAAP and shall meet the requirements of Regulation S-X and other
applicable Legal Requirements. All financial statements reporting for a full
operating year (i) shall be audited by the independent accountants in accordance
with generally accepted auditing standards, Regulation S-X and all other
applicable Legal Requirements, (ii) shall be accompanied by the manually
executed report of the independent accountants thereon, which report shall meet
the requirements of Regulation S-X and all other applicable Legal Requirements,
and (iii) shall be accompanied by a manually executed written consent of the
independent accountants, acceptable to Lender, that authorizes the inclusion of
such financial statements in any Disclosure Document or Securities Filing and
permits the use of the name of such independent accountants and reference to
such independent accountants as “experts” in any Disclosure Document and
Securities Filing, all of which shall be provided, at Borrowers’ expense, at the
same time as the related financial statements are required to be provided. All
other financial statements shall be certified by the chief financial officer of
Borrowers, which certification shall state that such financial statements meet
the requirements set forth in the first sentence of this paragraph.

(b) If requested by Lender, Borrowers shall provide Lender, promptly upon
request, with any other or additional financial statements or financial,
statistical or operating information as Lender determines to be required
pursuant to Regulation S-X or other legal requirements in connection with any
Disclosure Document or any Securities Filing.

 

97



--------------------------------------------------------------------------------

Section 8.35. Change of Payment Date, Maturity Date, Interest Accrual Period and
Interest Rate Adjustment Date. At any time prior to securitization of the Loan
by Lender, Lender shall have the right to change the Payment Date (including,
without limitation, the Maturity Date), the Interest Accrual Period and Interest
Rate Adjustment Date to a date and period, as applicable, other than as set
forth in this Agreement (such new date, the “New Payment Date,” the “New
Interest Accrual Period,” and “New Interest Rate Adjustment Date” as applicable)
on thirty (30) days notice to Borrower; provided, however, that any such change
in the Payment Date, Interest Accrual Period or Interest Rate Adjustment Date:
(i) shall not modify the amount of regularly scheduled monthly principal and
interest payments, except that the first payment of principal and interest
payable on the New Payment Date shall be accompanied by interest at the Interest
Rate for the period from the Payment Date in the month in which the New Payment
Date first occurs to the New Payment Date and (ii) shall extend the Maturity
Date to the New Payment Date occurring in the calendar month set forth in the
definition of Maturity Date.

Section 8.36. Time of Essence. Each Borrower and Lender agrees that time is of
the essence with regard to all obligations under this Agreement and the other
Loan Documents.

Section 8.37. FINAL AGREEMENT. THE WRITTEN LOAN DOCUMENTS TO WHICH THIS NOTICE
RELATES REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signatures on the following pages]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

LENDER:

COUNTRYWIDE COMMERCIAL

REAL ESTATE FINANCE, INC.,

a California corporation

By:   /S/ KYLE JEFFERS  

Name:

Title:

 

[Signatures continued on following page]

 

S2-1



--------------------------------------------------------------------------------

 

BORROWERS:

ASHFORD PHILLY LP

By:

 

Ashford Philly GP LLC,

a Delaware limited liability company,

its general partner

 

By:

 

/S/ DAVID A. BROOKS

   

David A. Brooks

   

Vice President and Secretary

ASHFORD ANCHORAGE LP

By:

 

Ashford Anchorage GP LLC,

a Delaware limited liability company,

its general partner

 

By:

 

/S/ DAVID A. BROOKS

   

David A. Brooks

   

Vice President and Secretary

ASHFORD MINNEAPOLIS AIRPORT LP

By:

 

Ashford Minneapolis Airport GP LLC,

a Delaware limited liability company,

its general partner

 

By:

 

/S/ DAVID A. BROOKS

   

David A. Brooks

Vice President and Secretary

 

2



--------------------------------------------------------------------------------

 

ASHFORD MV SAN DIEGO LP

By:

 

Ashford MV San Diego GP LLC,

a Delaware limited liability company,

its general partner

 

By:

 

/S/ DAVID A. BROOKS

   

David A. Brooks

   

Vice President and Secretary

ASHFORD WALNUT CREEK LP

By:

 

Ashford Walnut Creek GP LLC,

a Delaware limited liability company,

its general partner

 

By:

 

/S/ DAVID A. BROOKS

   

David A. Brooks

   

Vice President and Secretary

ASHFORD TRUMBULL LP

By:

 

Ashford Trumbull GP LLC,

a Delaware limited liability company,

its general partner

 

By:

 

/S/ DAVID A. BROOKS

   

David A. Brooks

   

Vice President and Secretary

 

3



--------------------------------------------------------------------------------

 

ASHFORD IOWA CITY LP

By:

 

Ashford Iowa City GP LLC,

a Delaware limited liability company,

its general partner

 

By:

 

/S/ DAVID A. BROOKS

   

David A. Brooks

   

Vice President and Secretary

 

4



--------------------------------------------------------------------------------

 

OPERATING LESSEE: Acknowledged and agreed to with respect to its obligations set
forth in Articles 4, 5 and 6 hereof and Section 2.13:

ASHFORD TRS NICKEL LLC

By:

 

/S/ DAVID J. KIMICHIK

 

David J. Kimichik

 

President and Secretary

 

5